Exhibit 10.12

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

FARMER BROS. CO.

COFFEE BEAN INTERNATIONAL, INC.

as Borrowers

and

COFFEE BEAN HOLDING CO., INC.

FBC FINANCE COMPANY

as Guarantors

THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Sole Lead Arranger, Manager and Bookrunner

Dated: September 12, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION  1. DEFINITIONS

     1   

 

SECTION  2. CREDIT FACILITIES

     29   

2.1

   Loans      29   

2.2

   Letters of Credit      30   

2.3

   Commitments      33   

 

SECTION  3. INTEREST AND FEES

     34   

3.1

   Interest      34   

3.2

   Unused Line Fee      35   

3.3

   Letter of Credit Fees      35   

3.4

   Additional Fees      36   

3.5

   Changes in Laws and Increased Costs of Loans      36   

 

SECTION  4. CONDITIONS PRECEDENT

     38   

4.1

   Conditions Precedent to Amendment and Restatement      38   

4.2

   Conditions Precedent to All Loans and Letters of Credit      40   

 

SECTION  5. GRANT AND PERFECTION OF SECURITY INTEREST

     41   

5.1

   Grant of Security Interest      41   

5.2

   Perfection of Security Interests      42   

5.3

   Special Provisions Regarding Collateral      46   

 

SECTION  6. COLLECTION AND ADMINISTRATION

     46   

6.1

   Borrowers’ Loan Accounts      46   

6.2

   Statements      47   

6.3

   Collection of Accounts      47   

6.4

   Payments      48   

6.5

   Taxes      49   

6.6

   Authorization to Make Loans and Provide Letters of Credit      51   

6.7

   Use of Proceeds      52   

6.8

   Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements      52   

6.9

   Pro Rata Treatment      53   

6.10

   Sharing of Payments, Etc      53   

6.11

   Settlement Procedures      54   

6.12

   Obligations Several; Independent Nature of Lenders’ Rights      58   

6.13

   Bank Products      59   

 

(i)



--------------------------------------------------------------------------------

SECTION  7. COLLATERAL REPORTING AND COVENANTS

     59   

7.1

   Collateral Reporting      59   

7.2

   Accounts Covenants      60   

7.3

   Inventory Covenants      61   

7.4

   Equipment and Real Property Covenants      62   

7.5

   Power of Attorney      62   

7.6

   Right to Cure      63   

7.7

   Access to Premises      64   

 

SECTION  8. REPRESENTATIONS AND WARRANTIES

     64   

8.1

   Corporate or Limited Liability Company Existence, Power and Authority      64
  

8.2

   Name; State of Organization; Chief Executive Office; Collateral Locations   
  65   

8.3

   Financial Statements; No Material Adverse Change      65   

8.4

   Priority of Liens; Title to Properties      66   

8.5

   Tax Returns      66   

8.6

   Litigation      66   

8.7

   Compliance with Other Agreements and Applicable Laws      67   

8.8

   Environmental Compliance      67   

8.9

   Employee Benefits      68   

8.10

   Bank Accounts      69   

8.11

   Intellectual Property      69   

8.12

   Subsidiaries; Affiliates; Capitalization; Solvency      69   

8.13

   Labor Disputes      70   

8.14

   Restrictions on Subsidiaries      70   

8.15

   Material Contracts      71   

8.16

   Payable Practices      71   

8.17

   OFAC      71   

8.18

   Anti-Terrorism Laws      71   

8.19

   ESOP/ESOT      71   

8.20

   ESOP Loan Documents      72   

8.21

   Accuracy and Completeness of Information      72   

8.22

   Survival of Warranties; Cumulative      73   

 

SECTION  9. AFFIRMATIVE AND NEGATIVE COVENANTS

     73   

9.1

   Maintenance of Existence      73   

9.2

   New Collateral Locations      74   

9.3

   Compliance with Laws, Regulations, Etc      74   

9.4

   Payment of Taxes and Claims      75   

9.5

   Insurance      75   

9.6

   Financial Statements and Other Information      77   

9.7

   Sale of Assets, Consolidation, Merger, Dissolution, Etc      79   

9.8

   Encumbrances      82   

9.9

   Indebtedness      84   

9.10

   Loans, Investments, Etc      86   

9.11

   Dividends and Redemptions      91   

 

(ii)



--------------------------------------------------------------------------------

9.12

   Transactions with Affiliates      93   

9.13

   Compliance with ERISA      93   

9.14

   End of Fiscal Years; Fiscal Quarters      94   

9.15

   Change in Business      94   

9.16

   Limitation of Restrictions Affecting Subsidiaries      94   

9.17

   Capital Expenditures      95   

9.18

   Minimum Excess Availability; Minimum Total Liquidity      95   

9.19

   [Reserved]      95   

9.20

   [Reserved]      95   

9.21

   ESOP/ESOT; ESOP Loan Documents      95   

9.22

   Preferred Stock Portfolio      96   

9.23

   License Agreements      96   

9.24

   Foreign Assets Control Regulations, Etc      97   

9.25

   After Acquired Real Property      97   

9.26

   Costs and Expenses      98   

9.27

   Inactive Subsidiaries      98   

9.28

   Further Assurances      99   

 

SECTION  10. EVENTS OF DEFAULT AND REMEDIES

     99   

10.1

   Events of Default      99   

10.2

   Remedies      102   

 

SECTION  11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

     105   

11.1

   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver     
105   

11.2

   Waiver of Notices      107   

11.3

   Amendments and Waivers      107   

11.4

   Waiver of Counterclaims      109   

11.5

   Indemnification      109   

 

SECTION  12. THE AGENT

     110   

12.1

   Appointment, Powers and Immunities      110   

12.2

   Reliance by Agent      111   

12.3

   Events of Default      111   

12.4

   Wells Fargo in its Individual Capacity      112   

12.5

   Indemnification      112   

12.6

   Non-Reliance on Agent and Other Lenders      112   

12.7

   Failure to Act      113   

12.8

   Additional Loans      113   

12.9

   Concerning the Collateral and the Related Financing Agreements      113   

12.10

   Field Audit, Examination Reports and other Information; Disclaimer by Lenders
     113   

12.11

   Collateral Matters      114   

12.12

   Agency for Perfection      116   

 

(iii)



--------------------------------------------------------------------------------

12.13

   Agent May File Proofs of Claim      116   

12.14

   Successor Agent      117   

12.15

   Other Agent Designations      117   

 

SECTION  13. TERM OF AGREEMENT; MISCELLANEOUS

     117   

13.1

   Term      117   

13.2

   Interpretative Provisions      119   

13.3

   Notices      121   

13.4

   Partial Invalidity      122   

13.5

   Confidentiality      122   

13.6

   Successors      123   

13.7

   Assignments; Participations      124   

13.8

   Entire Agreement      126   

13.9

   USA Patriot Act      126   

13.10

   Counterparts, Etc      126   

 

SECTION  14. ACKNOWLEDGMENT AND RESTATEMENT

     126   

14.1

   Existing Obligations      126   

14.2

   Acknowledgment of Security Interests      127   

14.3

   Existing Financing Agreements      127   

14.4

   Restatement      127   

 

(iv)



--------------------------------------------------------------------------------

INDEX

TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Borrowing
Base Certificate Exhibit C    Information Certificate Exhibit D    Form of
Compliance Certificate Exhibit E    Form of Investment Liquidity Certificate
Schedule 1.63    Existing Letters of Credit Schedule 1.107    Permitted Holders

 

(v)



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement dated September 12, 2011
is entered into by and among Farmer Bros. Co., a Delaware corporation (“Farmer”)
and Coffee Bean International, Inc., an Oregon corporation (“CBI” and together
with Farmer, each individually a “Borrower” and collectively, “Borrowers” as
hereinafter further defined), Coffee Bean Holding Co., Inc., a Delaware
corporation (“Coffee Holding”), FBC Finance Company, a California corporation
(“Finance” and together with Coffee Holding, each individually a “Guarantor” and
collectively, “Guarantors” as hereinafter further defined), the parties hereto
from time to time as lenders, whether by execution of this Agreement or an
Assignment and Acceptance (each individually, a “Lender” and collectively,
“Lenders” as hereinafter further defined) and Wells Fargo Bank, National
Association, a national banking association, in its capacity as agent for
Lenders (in such capacity, “Agent” as hereinafter further defined).

W I T N E S S E T H:

WHEREAS, Borrowers and Guarantors have entered into a Loan and Security
Agreement dated March 2, 2009 among Wells Fargo Bank, National Association
(“Existing Lender”), Borrowers and Guarantors (as heretofore amended and in
effect immediately prior to the effectiveness hereof, the “Existing Loan
Agreement”) pursuant to which Existing Lender has made loans and advances and
provided other financial accommodations to Borrowers (the “Existing Loans”);

WHEREAS, Borrowers and Guarantors have requested that the Existing Loan
Agreement be amended and restated, pursuant to and in accordance with the terms
and conditions set forth herein; and

WHEREAS, in consideration of the mutual conditions and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Existing Loan Agreement is
hereby amended and restated on the terms and conditions set forth herein and
Agent is willing to act as agent for Lenders on the terms and conditions set
forth herein and the other Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1 “Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred,



--------------------------------------------------------------------------------

or (d) arising out of the use of a credit or charge card or information
contained on or for use with the card.

1.2 “Acquisition” shall mean the purchase by Farmer of all of the Purchased
Assets pursuant to the Purchase Agreements.

1.3 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
hereof, “Reserve Percentage” shall mean for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Rate Loans is determined), whether or not any
Lender has any Eurocurrency liabilities subject to such reserve requirement at
that time. Eurodollar Rate Loans shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to a Lender. The Adjusted Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

1.4 “Administrative Borrower” shall mean Farmer Bros. Co., a Delaware
corporation, in its capacity as Administrative Borrower on behalf of itself and
the other Borrowers pursuant to Section 6.8 hereof and it successors and assigns
in such capacity.

1.5 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds five (5%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds five (5%) percent or more of any class of Voting
Stock or in which such Person beneficially owns or holds five (5%) percent or
more of the equity interests and (c) any director or executive officer of such
Person. For the purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise.

1.6 “Agent” shall mean Wells Fargo Bank, National Association, in its capacity
as agent on behalf of Lenders pursuant to the terms hereof and any replacement
or successor agent hereunder.

1.7 “Agent Payment Account” shall mean account no. 5000000030266 of Agent at
Wells Fargo, or such other account of Agent as Agent may from time to time
designate to

 

2



--------------------------------------------------------------------------------

Administrative Borrower as the Agent Payment Account for purposes of this
Agreement and the other Financing Agreements.

1.8 “Applicable Margin” shall mean, with respect to Prime Rate Loans and
Eurodollar Rate Loans, subject to the provisions below, the applicable
percentage (on a per annum basis) set forth below if the Monthly Average Excess
Availability for the immediately preceding calendar month is at or within the
amounts indicated for such percentage as of the last day of the immediately
preceding calendar month:

 

Tier   

Monthly Average Excess

Availability

   Applicable Margin
with respect to
Eurodollar Rate Loans    Applicable
Margin with
respect to Prime
Rate Loans 1    Greater than $30,000,000    2.00%    .25% 2    Less than or
equal to $30,000,000 and greater than $17,500,000    2.25%    .50% 3    Less
than or equal to $17,500,000    2.50%    .75%

provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar month (commencing with the month beginning October 1, 2011)
based on the Monthly Average Excess Availability and shall remain in effect
until adjusted thereafter after the end of the next calendar month, (ii) each
adjustment of the Applicable Margin shall be effective as of the first day of
each such calendar month based on the Monthly Average Excess Availability for
the immediately preceding calendar month, and (iii) in the event that Borrowers
fail to provide any Borrowing Base Certificate or other information with respect
thereto for any period on the date required hereunder, effective as of the date
on which such Borrowing Base Certificate or other information was otherwise
required, at Agent’s option, the Applicable Margin shall be based on the highest
rate above until the next Business Day after the Borrowing Base Certificate or
other information is provided for the applicable period at which time the
Applicable Margin shall be adjusted as otherwise provided herein. In the event
that at any time after the end of any calendar month the Monthly Average Excess
Availability for such calendar month used for the determination of the
Applicable Margin was greater than the actual amount of the Monthly Average
Excess Availability for such calendar month as a result of the inaccuracy of
information provided by or on behalf of Borrowers to Agent for the calculation
of Excess Availability, the Applicable Margin for such prior period shall be
adjusted to the applicable percentage based on such actual Monthly Average
Excess Availability and any additional interest for the applicable period as a
result of such recalculation shall be promptly paid to Agent. The foregoing
shall not be construed to limit the rights of Agent with respect to the amount
of interest payable after a Default or Event of Default whether based on such
recalculated percentage or otherwise.

1.9 “Asset Purchase Agreement” shall mean the Asset Purchase Agreement, dated
December 2, 2008, between Farmer and Sellers, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

3



--------------------------------------------------------------------------------

1.10 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.

1.11 “Bank Product Providers” shall mean Wells Fargo and any of its Affiliates
and any Lender and any of its Affiliates that may, from time to time, provide
any Bank Products to any Borrower, any Guarantor or any of their respective
Subsidiaries; provided, that, as to any Lender or any of its Affiliates, such
Lender or Affiliate shall have been approved as a Bank Product Provider by Agent
in writing.

1.12 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to any Borrower or any Guarantor by Wells Fargo
or any Affiliate of Wells Fargo: (a) credit cards, procurement cards, debit
cards or stored value cards or the processing of credit card sales or receipts,
(b) cash management or related services, including (i) the automated
clearinghouse transfer of funds for the account of any Borrower or any Guarantor
pursuant to agreement or overdraft for any accounts of any Borrower or any
Guarantor maintained at Wells Fargo or any Affiliate of Wells Fargo, and
(ii) controlled disbursement services and (c) Hedge Agreements if and to the
extent permitted hereunder.

1.13 “Borrowers” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Farmer Bros. Co., a Delaware
corporation; (b) Coffee Bean International, Inc., an Oregon corporation; and
(c) any other Person that at any time after the date hereof becomes a Borrower;
each sometimes being referred to herein individually as a “Borrower”.

1.14 “Borrowing Base” shall mean, at any time, the amount equal to:

(a) the amount equal to: (i) eighty-five (85%) percent of the Eligible Accounts,
plus (ii) the lesser of (A) the Inventory Loan Limit or (B) the sum of (1) the
lesser of seventy-five (75%) percent multiplied by the Value of the Eligible
Inventory consisting of finished goods or eighty-five (85%) percent of the Net
Recovery Percentage multiplied by the Value of such Eligible Inventory and
(2) the lesser of seventy-five (75%) percent multiplied by the Value of the
Eligible Inventory consisting of raw materials or eighty-five (85%) percent of
the Net Recovery Percentage multiplied by the Value of such Eligible Inventory,
minus

(b) Reserves.

For purposes only of applying the Inventory Loan Limit, Agent may treat the then
undrawn amounts of outstanding Letters of Credit for the purpose of purchasing
Eligible Inventory as Revolving Loans to the extent Agent is in effect basing
the issuance of the Letter of Credit on the Value of the Eligible Inventory
being purchased with such Letter of Credit. In determining the actual amounts of
such Letter of Credit to be so treated for purposes of the sublimit, the
outstanding Revolving Loans and Reserves shall be attributed first to any
components of the lending formulas set forth above that are not subject to such
sublimit, before being attributed to the components of the lending formulas
subject to such sublimit. The amounts of Eligible

 

4



--------------------------------------------------------------------------------

Inventory of any Borrower shall, at Agent’s option, be determined based on the
lesser of the amount of Inventory set forth in the general ledger of such
Borrower or the perpetual inventory record maintained by such Borrower.

1.15 “Borrowing Base Certificate” shall mean a certificate by the chief
financial officer, vice president of finance, treasurer or controller of
Administrative Borrower, substantially in the form of Exhibit B (or another form
reasonably acceptable to Agent) setting forth the calculation of the Borrowing
Base, including a calculation of each component thereof, all in such detail as
shall be reasonably satisfactory to Agent. All calculations of the Borrowing
Base in connection with the preparation of any Borrowing Base Certificate shall
originally be made by Borrowers and certified to Agent; provided, that, Agent
shall have the right to review and adjust any such calculation to the extent
that Agent determines that such calculation is not in accordance with this
Agreement.

1.16 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of California or the State of North Carolina, and a day on which
Agent is open for the transaction of business, except that if a determination of
a Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market.

1.17 “Capital Expenditures” shall mean with respect to any Person for any period
the aggregate of all expenditures by such Person and its Subsidiaries made
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all obligations under Capital Leases paid or payable during such
period. Notwithstanding the foregoing Capital Expenditures shall not include,
without duplication, (a) expenditures for assets made in connection with the
replacement, substitution, restoration or repair of assets to the extent
(i) financed with insurance proceeds paid on account of the loss of or damage to
the assets being replaced, repaired, restored or substituted therefor,
(ii) expressly permitted to be so applied in accordance with this Agreement, and
(b) expenditures to the extent paid for with the proceeds of any disposition
permitted under this Agreement consisting of a sale of like Equipment or like
Real Property.

1.18 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

1.19 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

 

5



--------------------------------------------------------------------------------

1.20 “Cash Dominion Event” shall mean (a) an Event of Default exists or has
occurred and is continuing, or (b) Excess Availability is less than $15,000,000
on any day.

1.21 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $1,000,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (f) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above.

1.22 “Cash Investment Accounts” shall mean, collectively, deposit or investment
accounts (other than Cash Management Accounts and Concentration Accounts) as may
be established and maintained from time to time by Parent with Wells Fargo
containing solely cash and Cash Equivalents.

1.23 “Cash Management Accounts” shall have the meaning set forth in
Section 6.3(a).

1.24 “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), except for one or
more Permitted Holders, of beneficial ownership, directly or indirectly, of more
than fifty (50%) percent of the voting power of the total outstanding Voting
Stock of Parent; (d) during any period of two (2) consecutive years, individuals
who at the beginning of such period constituted the Board of Directors of Parent
(together with any new directors who have been appointed by any Permitted
Holder, or whose nomination for election by the stockholders of Parent was
approved by a vote of at least sixty-six and two-thirds (66 2/3%)

 

6



--------------------------------------------------------------------------------

percent of the nominating committee members who were either nominating committee
members at the beginning of such period or whose election or nomination for
election or direction was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Parent then still in office;
or (e) the failure of Parent to own directly or indirectly one hundred
(100%) percent of the voting power of the total outstanding Voting Stock of any
other Borrower or Guarantor.

1.25 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.26 “Coffee Brewing Equipment” shall mean brewed and liquid coffee equipment,
including coffee brewers and grinders, cocoa and cappuccino dispensing machines,
and similar machines, and all spare parts relating to any of the foregoing.

1.27 “Collateral” shall have the meaning set forth in Section 5 hereof.

1.28 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to Agent, from any lessor of premises to
any Borrower or Guarantor, or any other person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, consignee or
other person.

1.29 “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth below such Lender’s signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.7 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.

1.30 “Concentration Accounts” shall mean, collectively, the deposit accounts of
Borrowers identified on Schedule 8.10 of the Information Certificate as the
concentration accounts and such other accounts as may be established after the
date of this Agreement in accordance with the terms hereof used to receive funds
from the Cash Management Accounts; sometimes being referred to herein
individually as a “Concentration Account”.

1.31 “Credit Facility” shall mean the Loans and Letters of Credit provided to or
for the benefit of any Borrower pursuant to Sections 2.1 and 2.2 hereof.

1.32 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.33 “Defaulting Lender” shall have the meaning set forth in Section 6.11
hereof.

1.34 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent, the
Borrower or

 

7



--------------------------------------------------------------------------------

Guarantor with a deposit account at any bank and the bank at which such deposit
account is at any time maintained which provides that such bank will comply with
instructions originated by Agent directing disposition of the funds in the
deposit account without further consent by such Borrower or Guarantor and has
such other terms and conditions as Agent may reasonably require.

1.35 “Eligible Accounts” shall mean Accounts created by a Borrower that in each
case satisfy the criteria set forth below as determined by Agent.

(a) In general, Accounts shall be Eligible Accounts if:

(i) such Accounts arise from the actual and bona fide sale and delivery of goods
by such Borrower in the ordinary course of its business which transactions are
completed in accordance with the terms and provisions contained in any documents
related thereto;

(ii) such Accounts are not unpaid more than ninety (90) days after the date of
the original invoice for them or more than sixty (60) days after the original
due date for them;

(iii) such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;

(iv) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

(v) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Agent’s request, such Borrower shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be reasonably required by Agent to perfect the security
interests of Agent in those Accounts of an account debtor with its chief
executive office or principal place of business in Canada in accordance with the
applicable laws of the Province of Canada in which such chief executive office
or principal place of business is located and take or cause to be taken such
other and further actions as Agent may reasonably request to enable Agent as
secured party with respect thereto to collect such Accounts under the applicable
Federal or Provincial laws of Canada) or, at Agent’s option, if the chief
executive office and principal place of business of the account debtor with
respect to such Accounts is located other than in the United States of America
or Canada, then if either: (A) the account debtor has delivered to such Borrower
an irrevocable letter of credit issued or confirmed by a bank reasonably
satisfactory to Agent and payable only in the United States of America and in
U.S. dollars, sufficient to cover such Account, in form and substance reasonably
satisfactory to Agent and if reasonably required by Agent, the original of such
letter of credit has been delivered to Agent or Agent’s agent and the issuer
thereof, and such Borrower has complied with the terms of Section 5.2(f) hereof
with respect to the assignment of the proceeds of such letter of credit to Agent
or naming Agent as transferee beneficiary thereunder, as Agent may specify, or
(B) such Account is subject to credit insurance payable to Agent issued by an
insurer and on terms and in an amount reasonably acceptable to Agent, or
(C) such Account is otherwise

 

8



--------------------------------------------------------------------------------

acceptable in all respects to Agent (subject to such lending formula with
respect thereto as Agent may reasonably determine);

(vi) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon such
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the account debtor, in form and substance reasonably
satisfactory to Agent, confirming the unconditional obligation of the account
debtor to take the goods related thereto and pay such invoice;

(vii) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);

(viii) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;

(ix) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement that are subject to an intercreditor agreement in form and
substance satisfactory to Agent between the holder of such security interest or
lien and Agent;

(x) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Borrower or Guarantor;

(xi) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Agent’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner reasonably satisfactory to Agent;

(xii) there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);

(xiii) the aggregate amount of such Accounts owing by a single account debtor do
not constitute more than twenty (20%) percent of the aggregate amount of all
otherwise Eligible Accounts (but the portion of the Accounts not in excess of
the applicable percentages may be deemed Eligible Accounts);

 

9



--------------------------------------------------------------------------------

(xiv) such Accounts are not owed by an account debtor who has Accounts unpaid
more than ninety (90) days after the original invoice date for them or more than
sixty (60) days after the original due date for them which constitute more than
fifty (50%) percent of the total Accounts of such account debtor;

(xv) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost;

(xvi) such Accounts are owed by account debtors whose total indebtedness to such
Borrower does not exceed the credit limit with respect to such account debtors
as determined by such Borrower from time to time, to the extent such credit
limit as to any account debtor is established consistent with the current
practices of such Borrower as of the date hereof and such credit limit is
acceptable to Agent (but the portion of the Accounts not in excess of such
credit limit may be deemed Eligible Accounts); and

(xvii) such Accounts do not arise from servicing coffee equipment or from
rentals or sales of coffee equipment to any account debtor;

(xviii) such Accounts are owed by account debtors deemed creditworthy at all
times by Agent in good faith.

(b) The criteria for Eligible Accounts set forth above may only be changed and
any new criteria for Eligible Accounts may only be established by Agent in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Accounts in the good faith determination of Agent. Any Accounts that are not
Eligible Accounts shall nevertheless be part of the Collateral.

1.36 “Eligible Domestic In-Transit Inventory” shall mean Inventory (other than
Eligible Route Sales Inventory) that would otherwise be Eligible Inventory
(other than for its location) that has been shipped from (a) any manufacturing
facility or distribution center of any Borrower or Guarantor within the United
States of America for receipt at a branch location of any Borrower or Guarantor
within the United States of America and permitted hereunder, (b) any branch
location of any Borrower or Guarantor within the United States of America for
receipt at another branch location of any Borrower or Guarantor within the
United States of America and permitted hereunder, or (c) any supplier of any
Borrower or Guarantor on a vehicle of any Borrower or Guarantor for receipt at a
manufacturing facility or distribution center of any Borrower or Guarantor
within the United States of America and permitted hereunder, in each case within
five (5) days of shipment, but in any case, which has not yet been received at
such manufacturing facility or distribution center and which is insured in
accordance with the terms of this Agreement; provided, that, the aggregate
amount of Inventory constituting Eligible

 

10



--------------------------------------------------------------------------------

Domestic In-Transit Inventory for purposes of the calculation of the Borrowing
Base at any time will not exceed $3,000,000.

1.37 “Eligible Inventory” shall mean, as to each Borrower, Inventory of such
Borrower consisting of finished goods held for resale in the ordinary course of
the business of such Borrower and raw materials for such finished goods, that in
each case satisfy the criteria set forth below as determined by Agent. In
general, Eligible Inventory shall not include: (a) work-in-process;
(b) components which are not part of finished goods; (c) spare parts for
equipment; (d) packaging and shipping materials; (e) supplies used or consumed
in such Borrower’s business; (f) any Inventory that is not located at premises
owned or leased and controlled by any Borrower, except (i) for Eligible Domestic
In-Transit Inventory, (ii) for Eligible Route Sales Inventory and
(iii) Inventory which would otherwise be deemed Eligible Inventory that is not
located at premises owned and operated by such Borrower may nevertheless be
considered Eligible Inventory: (A) as to locations which are leased by any
Borrower, if Agent shall have received a Collateral Access Agreement from the
owner and lessor of such location, duly authorized, executed and delivered by
such owner and lessor or, if Agent shall not have received such Collateral
Access Agreement (or Agent shall determine to accept a Collateral Access
Agreement that does not include all required provisions or provisions in the
form otherwise required by Agent), Agent may, at its option, nevertheless
consider Inventory at such location to be Eligible Inventory to the extent Agent
shall have established such Reserves in respect of amounts at any time payable
by such Borrower to the owner and lessor thereof as Agent shall determine in
good faith, (B) as to locations owned and operated by a third person, (1) if
Agent shall have received a Collateral Access Agreement from such owner and
operator with respect to such location, duly authorized, executed and delivered
by such owner and operator or if Agent shall not have received such Collateral
Access Agreement (or Agent shall determine to accept a Collateral Access
Agreement that does not include all required provisions or provisions in the
form otherwise required by Agent), Agent may, at its option, nevertheless
consider Inventory at such location to be Eligible Inventory to the extent Agent
shall have established such Reserves in respect of amounts at any time payable
by such Borrower to the owner and operator thereof as Agent shall determine, and
(2) in addition, if required by Agent, if Agent shall have received: (x) UCC
financing statements between the owner and operator, as consignee or bailee and
such Borrower, as consignor or bailor, in form and substance satisfactory to
Agent, which are duly assigned to Agent and (y) a written notice to any Agent to
the owner and operator of the first priority security interest in such Inventory
of Agent; (g) Inventory subject to a security interest or lien in favor of any
Person other than Agent except those permitted in this Agreement that are
subject to an intercreditor agreement in form and substance satisfactory to
Agent between the holder of such security interest or lien and Agent; (h) bill
and hold goods; (i) unserviceable, obsolete or slow moving Inventory;
(j) Inventory that is not subject to the first priority, valid and perfected
security interest of Agent; (k) returned Inventory which is not held for sale in
the ordinary course of business, or damaged and/or defective Inventory;
(l) Inventory purchased or sold on consignment; (m) Inventory located outside
the United States of America, (n) any Inventory that contains or bears any
intellectual property rights licensed to such Borrower unless Agent is satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement, (o) Inventory located at any owned or leased locations of
any Borrower at which

 

11



--------------------------------------------------------------------------------

Inventory with a net book value of less than $100,000 is stored, (p) Inventory
of such Borrower associated with “Brewmatic” division, (q) any Inventory
consisting of equipment, including Coffee Brewing Equipment, and (r) any
Inventory that has not been subject to at least one periodic cycle count or wall
to wall counts during the previous fiscal year. The criteria for Eligible
Inventory set forth above may only be changed and any new criteria for Eligible
Inventory may only be established by Agent in good faith based on either: (i) an
event, condition or other circumstance arising after the date hereof, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no written notice thereof from a Borrower prior to the date hereof, in
either case under clause (i) or (ii) which adversely affects or could reasonably
be expected to adversely affect the Inventory in the good faith determination of
Agent. Any Inventory that is not Eligible Inventory shall nevertheless be part
of the Collateral.

1.38 “Eligible Route Sales Inventory” shall mean Inventory (other than Eligible
Domestic In-Transit Inventory) that would otherwise be Eligible Inventory (other
than for its location) that has been shipped from a branch location of any
Borrower or Guarantor within the United States of America and is located on
vehicles making route sales in the ordinary course of business; provided, that,
the aggregate amount of Inventory constituting Eligible Route Sales Inventory
for purposes of the calculation of the Borrowing Base at any time will not
exceed $5,000,000.

1.39 “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty
(50%) percent owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent, provided, that, (i) neither
any Borrower nor any Guarantor or any Affiliate of any Borrower or Guarantor
shall qualify as an Eligible Transferee and (ii) no Person to whom any
Indebtedness which is in any way subordinated in right of payment to any other
Indebtedness of any Borrower or Guarantor shall qualify as an Eligible
Transferee, except as Agent may otherwise specifically agree.

1.40 “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower or Guarantor and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous

 

12



--------------------------------------------------------------------------------

Materials. The term “Environmental Laws” includes (i) the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Federal
Superfund Amendments and Reauthorization Act, the Federal Water Pollution
Control Act of 1972, the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.

1.41 “Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

1.42 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.

1.43 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.44 “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, other than events as to which the requirement of notice has been
waived in regulations by the Pension Benefit Guaranty Corporation; (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA;
(c) a complete or partial withdrawal by any Borrower, Guarantor or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the Pension Benefit Guaranty
Corporation to terminate a Pension Plan; (e) an event or condition which could
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (f) the
imposition of any liability under Title IV of ERISA, other than the Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower, Guarantor or any ERISA Affiliate in excess of
$250,000 and (g) any other event or condition with respect to a Plan including
any Pension Plan subject to Title IV of ERISA maintained, or contributed to, by
any ERISA Affiliate that could reasonably be expected to result in liability of
any Borrower in excess of $250,000.

1.45 “ESOP” shall mean Farmer Bros. Co. Amended and Restated Employee Stock
Ownership Plan, effective January 1, 2000, as the same now exists and may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

13



--------------------------------------------------------------------------------

1.46 “ESOP Documents” shall mean, collectively, the ESOP, the ESOT Trust
Agreement and all other agreements, documents and instruments executed and/or
delivered in connection with any of the foregoing, as each of the foregoing now
exists and may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

1.47 “ESOP Indebtedness” shall mean the Indebtedness owing by the ESOP to Parent
pursuant to the ESOP Loan Documents and all interest, fees, reimbursement
obligations, expenses, indemnification and other obligations with respect
thereto.

1.48 “ESOP Loan Agreements” shall mean the (a) ESOP Loan Agreement, dated as of
March 28, 2000, between Parent, as lender and the ESOT and (b) ESOP Loan
Agreement No. 2, dated as of July 21, 2003, between Parent, as lender, and the
ESOT, in each case as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.49 “ESOP Loan Documents” shall mean, collectively, the ESOP Loan Agreements,
the ESOP Notes and all other agreements, documents and instruments executed
and/or delivered in connection with any of the foregoing, as each of the
foregoing now exists and may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced

1.50 “ESOP Notes” means the (a) Promissory Note, dated March 28, 2000 and
(b) Promissory Note, dated July 21, 2003, in each case payable by the ESOT to
Parent, as the same now exists and may hereafter be amended, modified,
supplemented, executed, renewed, restated or replaced.

1.51 “ESOP Shares” shall mean Company Stock, as defined in the ESOP as in effect
on the date of this Agreement.

1.52 “ESOT” shall mean Farmer Bros. Co. Employee Stock Ownership Benefit Trust,
created by Borrower pursuant to the ESOT Trust Agreement to implement the ESOP,
as the same now exists and may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

1.53 “ESOT Trust Agreement” shall mean the Farmer Bros. Co. Employee Stock
Ownership Trust Agreement, dated September 28, 2005, between Parent and the ESOT
Trustee, as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

1.54 “ESOT Trustee” shall mean Greatbanc Trust Company and any successors in
such capacity.

1.55 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

1.56 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

 

14



--------------------------------------------------------------------------------

1.57 “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any date of determination in accordance with the terms hereof,
equal to: (a) the lesser of: (i) the Borrowing Base and (ii) the Maximum Credit
(in each case under (i) or (ii) after giving effect to any Reserves other than
any Reserves in respect of Letter of Credit Obligations, minus (b) the sum of:
(i) the amount of all then outstanding and unpaid Obligations (but not including
for this purpose Obligations of a Borrower arising pursuant to any guarantees in
favor of Agent of the Obligations of the other Borrowers or any outstanding
Letter of Credit Obligations), plus (ii) the amount of all Reserves then
established in respect of Letter of Credit Obligations, plus (iii) the aggregate
amount of all then outstanding and unpaid trade payables and other obligations
of such Borrower which are outstanding more than thirty (30) days past due as of
the end of the immediately preceding month (other than trade payables or other
obligations being contested or disputed by such Borrower in good faith), plus
(iv) without duplication, the amount of checks issued by such Borrower to pay
trade payables and other obligations which are more than thirty (30) days past
due as of the end of the immediately preceding month (other than trade payables
or other obligations being contested or disputed by such Borrower in good
faith), but not yet sent1.

1.58 “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

1.59 “Excluded Property” shall mean:

(a) motor vehicles subject to certificates of title in accordance with
applicable State law;

(b) Real Property owned by Borrowers and Guarantors on the date hereof; and.

(c) any rights or interests in any contract, lease, permit, license, charter or
license agreement covering real or personal property, as such, if under the
terms of such contract, lease, permit, license, charter or license agreement, or
applicable law with respect thereto, the valid grant of a security interest or
lien therein to Agent is prohibited and such prohibition has not been or is not
waived or the consent of the other party to such contract, lease, permit,
license, charter or license agreement has not been or is not otherwise obtained
or under applicable law such prohibition cannot be waived; provided, that, the
foregoing exclusion shall in no way be construed (i) to apply if any such
prohibition is unenforceable under Sections 9-406, 9-407 or 9-408 of the UCC or
other applicable law or (ii) so as to limit, impair or otherwise affect Agent’s
unconditional continuing security interests in and liens upon any rights or
interests of a Borrower in or to monies due or to become due under any such
contract, lease, permit, license, charter or license agreement (including any
Receivables).

1.60 “Existing Financing Agreements” shall mean, individually and collectively,
each and all of the following (as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced):
(a) the Existing Loan Agreement, and

 

15



--------------------------------------------------------------------------------

(b) all other agreements, documents and instruments related thereto and executed
or delivered prior to the date hereof.

1.61 “Existing Information Certificate” shall mean the Information Certificate
of Borrowers and Guarantors dated March 2, 2009 provided by or on behalf of
Borrowers and Guarantors to Wells Fargo in connection with the preparation of
the Existing Loan Agreement and the other Existing Financing Agreements and the
financing arrangements provided for therein.

1.62 “Existing Lender” shall have the meaning specified therefor in the
Recitals.

1.63 “Existing Letters of Credit” shall mean, collectively, each of the letters
of credit outstanding on the date hereof and issued by Wells Fargo for the
account of any Borrower set forth on Schedule 1.63 hereto.

1.64 “Existing Loan Agreement” shall have the meaning specified therefor in the
Recitals.

1.65 “Existing Loans” shall have the meaning specified therefor in the Recitals.

1.66 “Fee Letter” shall mean the amended and restated letter agreement, dated of
even date herewith, by and among Borrowers, Guarantors and Agent, setting forth
certain fees payable by Borrowers to Agent for the benefit of itself and
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

1.67 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements, deposit account control agreements,
investment property control agreements, intercreditor agreements and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Borrower or Guarantor in connection with this Agreement;
provided, that, in no event shall the term Financing Agreements be deemed to
include any Hedge Agreement.

1.68 “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

1.69 “Funding Bank” shall have the meaning given to such term in Section 3.5
hereof.

1.70 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.18 hereof, GAAP shall be determined

 

16



--------------------------------------------------------------------------------

on the basis of such principles in effect on the date hereof and consistent with
those used in the preparation of the most recent audited financial statements
delivered to Agent prior to the date hereof.

1.71 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

1.72 “Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Coffee Bean Holding Co., Inc., a
Delaware corporation; (b) FBC Finance Company, a California corporation; and
(c) any other Person that at any time after the date hereof becomes party to a
guarantee in favor of Agent or otherwise liable on or with respect to the
Obligations or who is the owner of any property which is security for the
Obligations (other than Borrowers); each sometimes being referred to herein
individually as a “Guarantor”.

1.73 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

1.74 “Hedge Agreement” shall mean an agreement between any Borrower and Agent or
any Affiliate of Agent that is a swap agreement as such term is defined in 11
U.S.C. Section 101, and including any rate swap agreement, basis swap, forward
rate agreement, commodity swap, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement rate, floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing or a master agreement for any the
foregoing together with all supplements thereto) for the purpose of protecting
against or managing exposure to fluctuations in interest or exchange rates,
currency valuations or commodity prices; sometimes being collectively referred
to herein as “Hedge Agreements”.

1.75 “Inactive Subsidiary” shall mean Sierra Herb Company, Inc., a California
corporation.

1.76 “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of property or services purchased by such Person which are due six
(6) months or more from the date after such property is acquired or such

 

17



--------------------------------------------------------------------------------

services are completed, and including, without limitation, customary
indemnification, adjustment of purchase price or similar obligations, earn-outs
or other similar obligations, in each case, incurred in connection with the
Acquisition, any acquisition permitted under Section 9.10(i) of this Agreement
(but excluding trade debt and accrued expenses incurred in the ordinary course
of business on normal trade terms and not overdue by more than ninety (90) days)
which would appear as liabilities on a balance sheet of such Person in
accordance with GAAP, (c) all obligations as lessee under leases which have
been, or should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments;
(j) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

1.77 “Information Certificate” shall mean, collectively, the Information
Certificates of Borrowers and Guarantors constituting Exhibit C hereto
containing material information with respect to Borrowers and Guarantors, their
respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Agent in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.

1.78 “Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower’s and Guarantor’s now owned and hereafter arising or acquired: patents,
patent rights, patent applications, copyrights, works which are the subject
matter of copyrights, copyright applications, copyright registrations,
trademarks, servicemarks, trade

 

18



--------------------------------------------------------------------------------

names, trade styles, trademark and service mark applications, and licenses and
rights to use any of the foregoing and all applications, registrations and
recordings relating to any of the foregoing as may be filed in the United States
Copyright Office, the United States Patent and Trademark Office or in any
similar office or agency of the United States of America, any State thereof, any
political subdivision thereof or in any other country or jurisdiction, together
with all rights and privileges arising under applicable law with respect to any
Borrower’s or Guarantor’s use of any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing; all rights to sue for past, present and future infringement of any of
the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports, manuals, and operating
standards; goodwill (including any goodwill associated with any trademark or
servicemark, or the license of any trademark or servicemark); customer and other
lists in whatever form maintained; delivery routes; trade secret rights,
copyright rights, rights in works of authorship, domain names and domain name
registrations; software and contract rights relating to computer software
programs, in whatever form created or maintained.

1.79 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), or three (3) months duration as any Borrower (or
Administrative Borrower on behalf of such Borrower) may elect, the exact
duration to be determined in accordance with the customary practice in the
applicable Eurodollar Rate market; provided, that, such Borrower (or
Administrative Borrower on behalf of such Borrower) may not elect an Interest
Period which will end after the last day of the then-current term of this
Agreement.

1.80 “Interest Rate” shall mean,

(a) Subject to clause (b) of this definition below:

(i) as to Prime Rate Loans, a rate equal to the then Applicable Margin for Prime
Rate Loans on a per annum basis plus the Prime Rate, and

(ii) as to Eurodollar Rate Loans, a rate equal to the then Applicable Margin for
Eurodollar Rate Loans on a per annum basis plus the Adjusted Eurodollar Rate.

(b) Notwithstanding anything to the contrary contained herein,

(i) Agent may, at its option, increase the Applicable Margin otherwise used to
calculate the Interest Rate for Prime Rate Loans and Eurodollar Rate Loans in
each case to the highest percentage set forth in the definition of the term
Applicable Margin for each category of Loans (without regard to the amount of
Monthly Average Excess Availability) plus two (2%) percent per annum, for the
period from and after the date of the occurrence of an Event of Default but only
for so long as such Event of Default is continuing; and

(ii) Agent may, at its option, increase the Applicable Margin otherwise used to
calculate the Interest Rate for Prime Rate Loans and Eurodollar Rate Loans, in
each case to the highest percentage set forth in the definition of the term
Applicable Margin for each category of Loans (without regard to the amount of
Monthly Average Excess Availability) plus two (2%) percent per annum, on
Revolving Loans at any time outstanding in the aggregate in excess of the
Borrowing Base (in each case whether or not such excess(es) arise or are made

 

19



--------------------------------------------------------------------------------

with or without the knowledge or consent of Agent and whether made before or
after an Event of Default).

1.81 “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower for sale or lease or to be furnished under a
contract of service; (c) are furnished by such Borrower or Guarantor under a
contract of service; or (d) consist of raw materials, work in process, finished
goods or materials used or consumed in its business.

1.82 “Inventory Loan Limit” shall mean the amount equal to $60,000,000.

1.83 “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance reasonably satisfactory to Agent, by and among Agent, any
Borrower or Guarantor (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of such Borrower or Guarantor acknowledging that such
securities intermediary, commodity intermediary or other person has custody,
control or possession of such investment property on behalf of Agent, that it
will comply with entitlement orders originated by Agent with respect to such
investment property, or other instructions of Agent, and has such other terms
and conditions as Agent may reasonably require.

1.84 “Issuing Bank” shall mean Wells Fargo or any Lender that is approved by
Agent that shall issue a Letter of Credit for the account of a Borrower and have
agreed in a manner satisfactory to Agent to be subject to the terms hereof as an
Issuing Bank.

1.85 “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders and other persons made a party to this Agreement as a Lender in
accordance with Section 13.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

1.86 “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.

1.87 “Letter of Credit Limit” shall mean $20,000,000.

1.88 “Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, plus
(b) the aggregate amount of all drawings under Letters of Credit for which
Issuing Bank has not at such time been reimbursed, plus (c) without duplication,
the aggregate amount of all payments made by each Lender to Issuing Bank with
respect to such Lender’s participation in Letters of Credit as provided in
Section 2.2 for which Borrowers have not at such time reimbursed the Lenders,
whether by way of a Revolving Loan or otherwise.

 

20



--------------------------------------------------------------------------------

1.89 “Letters of Credit” shall mean (a) all letters of credit (whether
documentary or stand-by and whether for the purchase of inventory, equipment or
otherwise) issued by an Issuing Bank for the account of any Borrower pursuant to
this Agreement, and all amendments, renewals, extensions or replacements thereof
and (b) the Existing Letters of Credit.

1.90 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.

1.91 “Loans” shall mean the Revolving Loans.

1.92 “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Rate Loan for the Interest Period applicable thereto, the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by Agent from time to time for purposes of providing quotations of
interest rates applicable to eurodollar deposits in dollars in the London
interbank market) at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, that, if more than one rate is specified on such
Page for such comparable period, the applicable rate shall be the arithmetic
mean of all such rates. In the event that such rate is not available at such
time for any reason, then the term “London Interbank Offered Rate” shall mean,
with respect to any Eurodollar Rate Loan for the Interest Period applicable
thereto, the rate of interest per annum at which dollar deposits of $5,000,000
and for a term comparable to such Interest Period are offered by the principal
London office of Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m. London time two (2) Business Days prior to
the commencement of such Interest Period.

1.93 “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of any Borrower or of
Borrowers and Guarantors (taken as a whole) (b) the legality, validity or
enforceability of this Agreement or any of the other Financing Agreements;
(c) the legality, validity, enforceability, perfection or priority of the
security interests and liens of Agent upon the Collateral; (d) the Collateral or
its value; (e) the ability of Borrowers and Guarantors (taken as a whole) to
repay the Obligations or of any Borrower to perform its obligations under this
Agreement or any of the other Financing Agreements as and when to be performed;
or (f) the ability of Agent to enforce the Obligations or realize upon the
Collateral or otherwise with respect to the rights and remedies of Agent under
this Agreement or any of the other Financing Agreements.

1.94 “Material Contract” shall mean: (a) the Asset Purchase Agreement, (b) each
of the Operational Agreements (as defined in the Asset Purchase Agreement as in
effect on the date hereof), (c) the Option Agreement; (d) any contract or other
agreement (other than the Financing Agreements), written or oral, of any
Borrower or Guarantor involving monetary liability of or to any Person in an
amount in excess of $500,000 in any fiscal year and (e) any other contract or
other agreement (other than the Financing Agreements), whether written or oral,
to which any Borrower or Guarantor is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto would have
a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

1.95 “Maturity Date” shall have the meaning set forth in Section 13.1 hereof.

1.96 “Maximum Credit” shall mean the amount of $85,000,000.

1.97 “Monthly Average Excess Availability” shall mean, at any time, the daily
average of the Excess Availability for the immediately preceding calendar month
as calculated by Agent.

1.98 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate or with respect to which any Borrower,
Guarantor or any ERISA Affiliate may incur any liability.

1.99 “Net Cash Proceeds” shall mean the aggregate cash proceeds payable to
Parent or any of its Subsidiaries in respect of any sale, lease, transfer or
other disposition of any assets or properties, or interest in assets and
properties or as proceeds of any loans or other financial accommodations
provided to it or as proceeds from the issuance and/or sale of any Capital
Stock, in each case net of the reasonable and customary direct costs relating to
such sale, lease, transfer or other disposition or loans or other financial
accommodation or issuance and/or sale (including, without limitation, legal,
accounting and investment banking fees, and sales commissions) and taxes paid or
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), and amounts applied to the
repayment of indebtedness secured by a valid and enforceable lien on the asset
or assets that are the subject of such sale or other disposition required to be
repaid in connection with such transaction.

1.100 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3, net of operating expenses,
liquidation expenses and commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
such appraisal.

1.101 “Obligations” shall mean (a) any and all Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers or Guarantors to
Agent or any Lender and/or any of their Affiliates or any Issuing Bank,
including principal, interest, charges, fees, costs and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under this Agreement or any of the other Financing Agreements or on
account of any Letter of Credit and all other Letter of Credit Obligations,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to such Borrower under the United States
Bankruptcy Code or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or

 

22



--------------------------------------------------------------------------------

indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, or secured or unsecured and (b) or
purposes only of Section 5.1 hereof and the Security Provisions and subject to
the priority set forth in Section 6.4 hereof, all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Borrower and/or
Guarantor to any Bank Product Provider arising under or pursuant to any Bank
Products, whether now existing or hereafter arising, provided, that, in no event
shall the approval of any Bank Product Provider be required in connection with
the release or termination of any security interest or lien of Agent.

1.102 “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

1.103 “Option Agreement” shall mean the Right of First Offer and Purchase Option
Agreement, dated March 2, 2009, by and between Sara Lee Corporation and Farmer.

1.104 “Other Taxes” shall have the meaning given to such term in Section 6.5
hereof.

1.105 “Parent” shall mean Farmer Bros. Co., a Delaware corporation, and its
successors and assigns.

1.106 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 13.7 of this Agreement
governing participations.

1.107 “Permitted Holders” shall mean the persons listed on Schedule 1.107
hereto.

1.108 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.109 “Pension Plan” shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which any Borrower or Guarantor sponsors,
maintains, or to which any Borrower, Guarantor or ERISA Affiliate makes, is
making, or is obligated to make contributions, other than a Multiemployer Plan.

1.110 “Plan” shall mean an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower or Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years or with respect to which any Borrower or Guarantor
may incur liability.

1.111 “Preferred Stock Portfolio” shall mean investment property owned by Parent
consisting of preferred stock in publicly filed companies (other than Parent) to
the extent such preferred stock is held in the Specified Investment Account.

 

23



--------------------------------------------------------------------------------

1.112 “Prime Rate” shall mean, on any date, the greatest of (a) the rate from
time to time publicly announced by Agent, or its successors, as its prime rate,
whether or not such announced rate is the best rate available at such bank,
(b) the Federal Funds Effective Rate in effect on such day plus one-half
(1/2%) percent, and (c) the Adjusted Eurodollar Rate for a one month Interest
Period on such day plus one (1%) percent. The term “Federal Funds Effective
Rate” shall mean, for any period, a fluctuating interest rate per annum equal,
for each day during such period, to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal Funds brokers of recognized standing
selected by it.

1.113 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.

1.114 “Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letters of Credit and the denominator shall be the aggregate amount of
all unpaid Loans and Letters of Credit.

1.115 “Property Loss Event” means (a) any loss of or damage to any assets or
property of any Borrower or Guarantor that results in a claim to proceeds of
insurance or (b) any condemnation or other taking of any assets or property of
any Borrower or Guarantor.

1.116 “Provision for Taxes” shall mean an amount equal to all taxes imposed on
or measured by, or determined by reference to, net income, whether Federal,
State, Provincial, county or local, and whether foreign or domestic, that are
paid or payable by any Person in respect of any period in accordance with GAAP.

1.117 “Purchase Agreements” shall mean, collectively, the following (as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced): (a) the Asset Purchase Agreement, (b) each of
the Operational Agreements (as defined in the Asset Purchase Agreement as in
effect on the date hereof), (c) the Option Agreement, and (d) all other
agreements of transfer as are referred to therein and all side letters with
respect thereto, and all agreements, documents and instruments executed and/or
delivered in connection with any of the foregoing; in each case sometimes being
referred to herein individually as a “Purchase Agreement”.

1.118 “Purchased Assets” shall mean all of the assets and properties acquired by
Farmer from Sellers pursuant to the Purchase Agreements.

1.119 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all

 

24



--------------------------------------------------------------------------------

buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.

1.120 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d) letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or
(e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to any Borrower or
Guarantor, whether from the sale and lease of goods or other property, licensing
of any property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

1.121 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the Collateral or any account debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of any Borrower or Guarantor with respect to the foregoing
maintained with or by any other person).

1.122 “Register” shall have the meaning set forth in Section 13.7 hereof.

1.123 “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate sixty-six and two-thirds (66 2/3%) percent or more of the
aggregate of the Commitments of all Lenders, or if the Commitments shall have
been terminated, Lenders to whom at least sixty-six and two-thirds (66 2/3%)
percent of the then outstanding Obligations are owing; provided, that, in the
event that there are only two Lenders, then “Required Lenders” shall mean both
of such Lenders.

1.124 “Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith reducing the
amount of Loans and Letters of Credit that would otherwise be available to any
Borrower under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks

 

25



--------------------------------------------------------------------------------

which, as determined by Agent in good faith, adversely affect, or would have a
reasonable likelihood of adversely affecting, either (i) the Collateral or any
other property which is security for the Obligations or its value or (ii) the
assets, business or prospects of any Borrower or Guarantor or (iii) the security
interests and other rights of Agent in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of any Borrower or Guarantor to Agent is or may have been incomplete,
inaccurate or misleading in any material respect or (c) to reflect outstanding
Letter of Credit Obligations as provided in Section 2.2 hereof or (d) in respect
of any state of facts which Agent determines in good faith constitutes a Default
or an Event of Default or (e) an amount, determined monthly, equal to (i) the
difference between the highest and lowest monthly average price of green coffee
per pound (as measured by the International Coffee Organization or such other
reputable third party acceptable to the Agent) over the immediately preceding
six (6) months multiplied by (ii) the amount of Inventory consisting of green
coffee (measured in pounds) as of the end of the month most recently ended and
as reported pursuant to Section 7.1(a)(ii)(E). Without limiting the generality
of the foregoing, Reserves may, at Agent’s option, be established to reflect:
(a) dilution with respect to the Accounts (based on the ratio of the aggregate
amount of non-cash reductions in Accounts for any period to the aggregate dollar
amount of the sales of such Borrower for such period) as calculated by Agent for
any period is or is reasonably anticipated to be greater than five (5%) percent;
(b) returns, rebates, discounts, claims, credits and allowances of any nature
that are not paid pursuant to the reduction of Accounts; (c) sales, excise or
similar taxes included in the amount of any Accounts reported to Agent; (d) a
change in the turnover, age or mix of the categories of Inventory that adversely
affects the aggregate value of all Inventory; (e) amounts due or to become due
in respect of employee payroll and benefits, including, incentives and retention
bonuses; (f) amounts due or to become due to owners and lessors of premises
where any Collateral is located, other than for those locations where Agent has
received a Collateral Access Agreement that Agent has accepted in writing;
(g) amounts due or to become due to owners and licensors of trademarks and other
Intellectual Property used by any Borrower or Guarantor; (h) reserves for
in-transit Inventory, including freight, taxes, duty and other amounts which
Agent estimates must be paid in connection with such Inventory upon arrival and
for delivery to one of such Borrower’s locations for Eligible Inventory within
the United States of America, and (i) obligations, liabilities or indebtedness
(contingent or otherwise) of any Borrower or Guarantor to Agent or any Lender or
any Affiliate of Agent or any Lender arising under or in connection with any
Bank Products to the extent that such obligations, liabilities or indebtedness
constitute Obligations as such term is defined herein or otherwise receive the
benefit of the security interest of Agent in any Collateral. The amount of any
Reserve established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Agent in good faith and to the extent that such Reserve is in respect of amounts
that may be payable to third parties Agent may, at its option, deduct such
Reserve from the Maximum Credit, at any time that such limit is less than the
amount of the Borrowing Base.

1.125 “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.

 

26



--------------------------------------------------------------------------------

1.126 “Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person

1.127 “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

1.128 “Secured Parties” shall mean shall mean, collectively, (a) Agent,
(b) Issuing Bank, (c) Lenders and (d) Bank Product Providers; provided, that, as
to any Bank Product Provider, only to the extent of the Obligations owing to
such Bank Product Provider

1.129 “Security Provisions” shall mean the following provisions of the Financing
Agreements (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced): (a) Section 1(a) of the
Guarantee, dated the date of the Existing Loan Agreement, by Guarantors in favor
of Agent; (b) Section 2 of each Pledge and Security Agreement, dated the date of
the Existing Loan Agreement, by Farmer in favor of Agent; (c) Section 2 of the
Pledge and Security Agreement, dated the date of the Existing Loan Agreement, by
Coffee Holding in favor of Agent; (d) Section 2 of the Collateral Assignment of
Acquisition Agreements, dated the date of the Existing Loan Agreement, by Farmer
in favor of Agent; (e) Section 2 of the Copyright Collateral Assignment and
Security Agreement, dated the date of the Existing Loan Agreement, by Farmer in
favor of Agent; (f) Section 2 of the Trademark Collateral Assignment and
Security Agreement, dated the date of the Existing Loan Agreement, by Farmer in
favor of Agent; (g) Section 2 of the Trademark Collateral Assignment and
Security Agreement, dated the date of the Existing Loan Agreement, by CBI in
favor of Agent; (h) Section 2 of the Trademark Collateral Assignment and
Security Agreement, dated the date of the Existing Loan Agreement, by Finance in
favor of Agent; (i) Section 2 of the Investment Property Pledge and Security
Agreement, dated the date of the Existing Loan Agreement, by Finance in favor of
Agent; and (j) such other sections of such other Financing Agreements as Agent
may from time to time designate as a Security Provision in a writing delivered
by Agent to Administrative Borrower.”

1.130 “Sellers” shall mean collectively, the following (together with their
respective successors and assigns): (a) Sara Lee Corporation, a Maryland
corporation and (b) Saramar, LLC, a Delaware limited liability company; each
sometimes being referred to herein individually as a “Seller”.

1.131 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated

 

27



--------------------------------------------------------------------------------

and contingent liabilities computed at the amount which, such person has a
reasonable basis to believe, represents an amount which can reasonably be
expected to become an actual or matured liability (and including as to
contingent liabilities arising pursuant to any guarantee the face amount of such
liability as reduced to reflect the probability of it becoming a matured
liability).

1.132 “Specified Investment Account” shall mean account number 062-146
maintained by Parent at Flaherty & Crumrine Incorporated.

1.133 “Special Agent Advances” shall have the meaning set forth in Section 12.11
hereof.

1.134 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.135 “Total Liquidity” shall mean the sum of (i) the aggregate dollar value of
the Preferred Stock Portfolio, plus (ii) the aggregate amount of cash and Cash
Equivalents in the Cash Investment Accounts, plus (iii) the aggregate dollar
value of such other investments acceptable to Agent in its discretion, plus
(iv) Excess Availability.

1.136 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
California, and any successor statute, as in effect from time to time (except
that terms used herein which are defined in the Uniform Commercial Code as in
effect in the State of California on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Agent may otherwise determine).

1.137 “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

1.138 “Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) cost computed on a first-in first-out basis in
accordance with GAAP or (b) market value, provided, that, (i) for purposes of
the calculation of the Borrowing Base, (A) the Value of the Inventory shall not
include: (1) the portion of the value of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Borrower or (2) write-ups or
write-downs in value with respect to currency exchange rates and
(B) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be

 

28



--------------------------------------------------------------------------------

computed in the same manner and consistent with the most recent appraisal of the
Inventory received and accepted by Agent prior to the date hereof, if any and
(ii) Agent may from time to time, in its discretion, value the portion of the
Inventory consisting of “green coffee” to market based on the market value
thereof as determined by the New York Board of Trade or any other mutually
agreed upon source.

1.139 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

1.140 “Wells Fargo” shall mean Wells Fargo Bank, National Association, in its
individual capacity, and its successors and assigns.

1.141 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing ((a)a) the
then outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

SECTION 2. CREDIT FACILITIES

2.1 Loans.

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Revolving Loans
to each Borrower from time to time in amounts requested by such Borrower (or
Administrative Borrower on behalf of such Borrower) up to the aggregate amount
outstanding for all Lenders at any time equal to the lesser of: (i) the
Borrowing Base at such time or (ii) the Maximum Credit at such time.

(b) Except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein, (i) the aggregate amount of the Loans and the Letter
of Credit Obligations outstanding at any time shall not exceed the Maximum
Credit, (ii) the aggregate principal amount of the Revolving Loans and Letter of
Credit Obligations outstanding at any time shall not exceed the Borrowing Base,
and (iii) the aggregate principal amount of the Revolving Loans outstanding
based on the Eligible Inventory shall not exceed the Inventory Loan Limit.

(c) In the event that (i) the aggregate amount of the Loans and the Letter of
Credit Obligations outstanding at any time exceed the Maximum Credit, or
(ii) except as otherwise provided herein, the aggregate principal amount of the
Revolving Loans and Letter of Credit Obligations outstanding exceed the
Borrowing Base, or (iii) the aggregate principal

 

29



--------------------------------------------------------------------------------

amount of Revolving Loans and Letter of Credit Obligations based on the Eligible
Inventory exceed the Inventory Loan Limit, such event shall not limit, waive or
otherwise affect any rights of Agent or Lenders in such circumstances or on any
future occasions and Borrowers shall, upon demand by Agent, which may be made at
any time or from time to time, immediately repay to Agent the entire amount of
any such excess(es) for which payment is demanded.

2.2 Letters of Credit.

(a) Subject to and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of a Borrower (or Administrative
Borrower on behalf of such Borrower), Agent agrees to cause Issuing Bank to
issue, and Issuing Bank agrees to issue, for the account of such Borrower one or
more Letters of Credit, for the ratable risk of each Lender according to its Pro
Rata Share, containing terms and conditions acceptable to Agent and Issuing
Bank.

(b) The Borrower requesting such Letter of Credit (or Administrative Borrower on
behalf of such Borrower) shall give Agent and Issuing Bank three (3) Business
Days’ prior written notice of such Borrower’s request for the issuance of a
Letter of Credit. Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit requested, the effective date
(which date shall be a Business Day and in no event shall be a date less than
ten (10) days prior to the end of the then current term of this Agreement) of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the date on which such requested
Letter of Credit is to expire (which date shall be a Business Day and shall not
be more than one year from the date of issuance), the purpose for which such
Letter of Credit is to be issued, and the beneficiary of the requested Letter of
Credit. The Borrower requesting the Letter of Credit (or Administrative Borrower
on behalf of such Borrower) shall attach to such notice the proposed terms of
the Letter of Credit. The renewal or extension of any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

(c) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner
satisfactory to Agent: (i) the Borrower requesting such Letter of Credit (or
Administrative Borrower on behalf of such Borrower) shall have delivered to
Issuing Bank at such times and in such manner as Issuing Bank may require, an
application, in form and substance satisfactory to Issuing Bank and Agent, for
the issuance of the Letter of Credit and such other Letter of Credit Documents
as may be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit shall be satisfactory to Agent and Issuing Bank,
(ii) as of the date of issuance, no order of any court, arbitrator or other
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
Issuing Bank refrain from, the issuance of letters of credit generally or the
issuance of such Letter of Credit, (iii) after giving effect to the issuance of
such Letter of Credit, the Letter of Credit Obligations shall not exceed the
Letter of Credit Limit,

 

30



--------------------------------------------------------------------------------

and (iv) the Excess Availability, prior to giving effect to any Reserves with
respect to such Letter of Credit, on the date of the proposed issuance of any
Letter of Credit shall be equal to or greater than: (A) if the proposed Letter
of Credit is for the purpose of purchasing Eligible Inventory and the documents
of title with respect thereto are consigned to Issuing Bank, the sum of (1) the
percentage equal to one hundred (100%) percent minus the then applicable
percentage with respect to Eligible Inventory set forth in the definition of the
term Borrowing Base multiplied by the Value of such Eligible Inventory, plus
(2) freight, taxes, duty and other amounts which Agent estimates must be paid in
connection with such Inventory upon arrival and for delivery to one of such
Borrower’s locations for Eligible Inventory within the United States of America
and (B) if the proposed Letter of Credit is for any other purpose or the
documents of title are not consigned to Issuing Bank in connection with a Letter
of Credit for the purpose of purchasing Inventory, an amount equal to one
hundred (100%) percent of the Letter of Credit Obligations with respect thereto.
Effective on the issuance of each Letter of Credit, a Reserve shall be
established in the applicable amount set forth in Section 2.2(c)(iv)(A) or
Section 2.2(c)(iv)(B). Notwithstanding anything to the contrary contained
herein, an Issuing Bank shall not be obligated to issue a Letter of Credit in
respect of the obligations of a Borrower or Guarantor arising in connection with
a lease of Real Property or an employment contract, (a) in the case of a Letter
of Credit in connection with such a lease, with a face amount in excess of the
amount equal to (x) the amount of rent under such lease, without acceleration,
for the greater of one year or fifteen (15%) percent, not to exceed three
(3) years, of the remaining term of such lease minus (y) the amount of any cash
or other collateral to secure the obligations of a Borrower or Guarantor in
respect of such lease and (b) in the case of a Letter of Credit in connection
with an employment contract, with a face amount in excess of the compensation
provided by such contract, without acceleration, for a one year period.

(d) Except in Agent’s discretion, with the consent of all Lenders, the amount of
all outstanding Letter of Credit Obligations shall not at any time exceed the
Letter of Credit Limit.

(e) Each Borrower shall reimburse immediately Issuing Bank for any draw under
any Letter of Credit issued for the account of such Borrower and pay Issuing
Bank the amount of all other charges and fees payable to Issuing Bank in
connection with any Letter of Credit issued for the account of such Borrower
immediately when due, irrespective of any claim, setoff, defense or other right
which such Borrower may have at any time against Issuing Bank or any other
Person. Each drawing under any Letter of Credit or other amount payable in
connection therewith when due shall constitute a request by the Borrower for
whose account such Letter of Credit was issued to Agent for a Prime Rate Loan in
the amount of such drawing or other amount then due, and shall be made by Agent
on behalf of Lenders as a Revolving Loan (or Special Agent Advance, as the case
may be). The date of such Loan shall be the date of the drawing or as to other
amounts, the due date therefor. Any payments made by or on behalf of Agent or
any Lender to Issuing Bank and/or related parties in connection with any Letter
of Credit shall constitute additional Revolving Loans to such Borrower pursuant
to this Section 2 (or Special Agent Advances as the case may be).

(f) Borrowers and Guarantors shall indemnify and hold Agent and Lenders harmless
from and against any and all losses, claims, damages, liabilities, costs and
expenses which Agent or any Lender may suffer or incur in connection with any
Letter of Credit and any

 

31



--------------------------------------------------------------------------------

documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by Issuing Bank
or correspondent with respect to any Letter of Credit, except for such losses,
claims, damages, liabilities, costs or expenses that are a direct result of the
gross negligence or willful misconduct of Agent or any Lender as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.
Each Borrower and Guarantor assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit and for
such purposes the drawer or beneficiary shall be deemed such Borrower’s agent.
Each Borrower and Guarantor assumes all risks for, and agrees to pay, all
foreign, Federal, State and local taxes, duties and levies relating to any goods
subject to any Letter of Credit or any documents, drafts or acceptances
thereunder. Each Borrower and Guarantor hereby releases and holds Agent and
Lenders harmless from and against any acts, waivers, errors, delays or omissions
with respect to or relating to any Letter of Credit, except for the gross
negligence or willful misconduct of Agent or any Lender as determined pursuant
to a final, non-appealable order of a court of competent jurisdiction. The
provisions of this Section 2.2(f) shall survive the payment of Obligations and
the termination of this Agreement.

(g) In connection with Inventory purchased pursuant to any Letter of Credit,
Borrowers shall, at Agent’s request, instruct all suppliers, carriers,
forwarders, customs brokers, warehouses or others receiving or holding cash,
checks, Inventory, documents or instruments in which Agent holds a security
interest that upon Agent’s request, such items are to be delivered to Agent
and/or subject to Agent’s order, and if they shall come into such Borrower’s
possession, to deliver them, upon Agent’s request, to Agent in their original
form. Except as otherwise provided herein, Agent shall not exercise such right
to request such items so long as no Default or Event of Default shall exist or
have occurred and be continuing. Except as Agent may otherwise specify,
Borrowers shall designate Issuing Bank as the consignee on all bills of lading
and other negotiable and non-negotiable documents.

(h) Each Borrower and Guarantor hereby irrevocably authorizes and directs
Issuing Bank to name such Borrower or Guarantor as the account party therein and
to deliver to Agent all instruments, documents and other writings and property
received by Issuing Bank pursuant to the Letter of Credit and to accept and rely
upon Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit or the Letter of Credit Documents with
respect thereto. Nothing contained herein shall be deemed or construed to grant
any Borrower or Guarantor any right or authority to pledge the credit of Agent
or any Lender in any manner. Borrowers and Guarantors shall be bound by any
reasonable interpretation made in good faith by Agent, or Issuing Bank under or
in connection with any Letter of Credit or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of any Borrower or Guarantor.

(i) Immediately upon the issuance or amendment of any Letter of Credit, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, an undivided interest and participation
to the extent of such Lender’s Pro Rata Share of the liability with respect to
such Letter of Credit and the obligations of Borrowers with respect thereto
(including all Letter of Credit Obligations with respect thereto). Each Lender
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to Issuing Bank therefor and discharge
when due, its Pro Rata

 

32



--------------------------------------------------------------------------------

Share of all of such obligations arising under such Letter of Credit. Without
limiting the scope and nature of each Lender’s participation in any Letter of
Credit, to the extent that Issuing Bank has not been reimbursed or otherwise
paid as required hereunder or under any such Letter of Credit, each such Lender
shall pay to Issuing Bank its Pro Rata Share of such unreimbursed drawing or
other amounts then due to Issuing Bank in connection therewith.

(j) So long as no Event of Default exists or has occurred and is continuing, a
Borrower may (i) approve or resolve any questions of non-compliance of
documents, (ii) give any instructions as to acceptance or rejection of any
documents or goods, (iii) execute any and all applications for steamship or
airway guaranties, indemnities or delivery orders, and (iv) with Agent’s
consent, grant any extensions of the maturity of, time of payment for, or time
of presentation of, any drafts, acceptances, or documents, and agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letters of Credit, or
documents, drafts or acceptances thereunder or any letters of credit included in
the Collateral.

(k) At any time an Event of Default exists or has occurred and is continuing,
Agent shall have the right and authority to, and Borrowers shall not, without
the prior written consent of Agent, (i)approve or resolve any questions of
non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods, (iii) execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders, (iv) grant any
extensions of the maturity of, time of payments for, or time of presentation of,
any drafts, acceptances, or documents, and (v) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letters of Credit, or documents,
drafts or acceptances thereunder or any letters of credit included in the
Collateral. Agent may take such actions either in its own name or in any
Borrower’s name.

(l) The obligations of Borrowers to pay each Letter of Credit Obligations and
the obligations of Lenders to make payments to Agent for the account of Issuing
Bank with respect to Letters of Credit shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances, whatsoever, notwithstanding the
occurrence or continuance of any Default, Event of Default, the failure to
satisfy any other condition set forth in Section 4 or any other event or
circumstance. If such amount is not made available by a Lender when due, Agent
shall be entitled to recover such amount on demand from such Lender with
interest thereon, for each day from the date such amount was due until the date
such amount is paid to Agent at the interest rate then payable by any Borrower
in respect of Loans that are Prime Rate Loans. Any such reimbursement shall not
relieve or otherwise impair the obligation of Borrowers to reimburse Issuing
Bank under any Letter of Credit or make any other payment in connection
therewith.

2.3 Commitments. The aggregate amount of each Lender’s Pro Rata Share of the
Loans and Letter of Credit Obligations shall not exceed the amount of such
Lender’s Commitment, as the same may from time to time be amended in accordance
with the provisions hereof.

 

33



--------------------------------------------------------------------------------

SECTION 3. INTEREST AND FEES

3.1 Interest.

(a) Borrowers shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Loans at the Interest Rate. All interest
accruing hereunder on and after the date of any Event of Default for so long as
the same is continuing or on or after the date of termination hereof shall be
payable on demand.

(b) Each Borrower (or Administrative Borrower on behalf of such Borrower) may
from time to time request Eurodollar Rate Loans or may request that Prime Rate
Loans be converted to Eurodollar Rate Loans or that any existing Eurodollar Rate
Loans continue for an additional Interest Period. Such request from a Borrower
(or Administrative Borrower on behalf of such Borrower) shall specify the amount
of the Eurodollar Rate Loans or the amount of the Prime Rate Loans to be
converted to Eurodollar Rate Loans or the amount of the Eurodollar Rate Loans to
be continued (subject to the limits set forth below) and the Interest Period to
be applicable to such Eurodollar Rate Loans (and if it does not specify an
Interest Period, the Interest Period shall be deemed to be a one (1) month
period). Subject to the terms and conditions contained herein, three
(3) Business Days after receipt by Agent of such a request from a Borrower (or
Administrative Borrower on behalf of such Borrower) which may be telephonic (and
followed by a confirmation in writing if requested by Agent), such Eurodollar
Rate Loans shall be made or Prime Rate Loans shall be converted to Eurodollar
Rate Loans or such Eurodollar Rate Loans shall continue, as the case may be,
provided, that, (i) no Default or Event of Default shall exist or have occurred
and be continuing, (ii) no Borrower or Administrative Borrower shall have sent
any notice of termination of this Agreement, (iii) such Borrower (or
Administrative Borrower on behalf of such Borrower) shall have complied with
such customary procedures as are established by Agent and specified by Agent to
Administrative Borrower from time to time for requests by Borrowers for
Eurodollar Rate Loans, (iv) no more than ten (10) Interest Periods may be in
effect at any one time, (v) the aggregate amount of the Eurodollar Rate Loans
must be in an amount not less than $1,000,000 or an integral multiple of
$500,000 in excess thereof, and (vi) Agent and each Lender shall have determined
that the Interest Period or Adjusted Eurodollar Rate is available to Agent and
such Lender and can be readily determined as of the date of the request for such
Eurodollar Rate Loan by such Borrower. Any request by or on behalf of a Borrower
for Eurodollar Rate Loans or to convert Prime Rate Loans to Eurodollar Rate
Loans or to continue any existing Eurodollar Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable Eurodollar Rate market to fund any
Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as if
Agent and Lenders had purchased such deposits to fund the Eurodollar Rate Loans.

(c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless Agent has received
and approved a request to continue such Eurodollar Rate Loan at least three
(3) Business Days prior to such last day in accordance with the terms hereof and
Borrowers are entitled to such Eurodollar Rate Loan under the terms hereof. Any
Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent to
Administrative Borrower, be subsequently converted to Prime

 

34



--------------------------------------------------------------------------------

Rate Loans in the event that this Agreement shall terminate or not be renewed.
Borrowers shall pay to Agent, for the benefit of Lenders, upon demand by Agent
(or Agent may, at its option, charge any loan account of any Borrower) any
amounts required to compensate any Lender or Participant for any loss (including
loss of anticipated profits), cost or expense incurred by such person, as a
result of the conversion of Eurodollar Rate Loans to Prime Rate Loans pursuant
to any of the foregoing.

(d) Interest shall be payable by Borrowers to Agent, for the account of Agent
and Lenders as applicable, monthly in arrears not later than the first day of
each calendar month and shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed, other than for Prime Rate Loans
which shall be calculated on the basis of three hundred sixty-five (365) or
three hundred sixty-six (366) day year, as applicable, and actual days elapsed.
The interest rate on non-contingent Obligations (other than Eurodollar Rate
Loans) shall increase or decrease by an amount equal to each increase or
decrease in the Prime Rate effective on the date any change in such Prime Rate
is effective. In no event shall charges constituting interest payable by
Borrowers to Agent and Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any such part or provision of
this Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

3.2 Unused Line Fee. Borrowers shall pay to Agent, for the account of Lenders,
monthly an unused line fee at a rate equal to one quarter of one (0.25%) percent
per annum calculated upon the amount by which the Maximum Credit exceeds the
average daily principal balance of the outstanding Revolving Loans and Letters
of Credit during the immediately preceding month (or part thereof) so long as
any Obligations are outstanding and this Agreement has not been terminated. Such
fees shall be payable on the first Business Day of each month in arrears and
calculated based on a three hundred sixty (360) day year and actual days
elapsed.

3.3 Letter of Credit Fees. (a) Borrowers shall pay to Agent, for the account of
Lenders, monthly a fee at the LC Fee Rate determined as provided below (on a per
annum basis), on the average daily outstanding balance of the Letters of Credit
for the immediately preceding month (or part thereof), payable in arrears as of
the first day of each month, computed for each day from the date of issuance to
the date of expiration. Such percentages shall be increased or decreased, as the
case may be, to the applicable percentage (on a per annum basis) set forth below
based on the Monthly Average Excess Availability for the immediately preceding
calendar month is at or within the amounts indicated for such percentage as of
the last day of the immediately preceding calendar month:

 

Tier    Monthly Average Excess Availability    LC Fee Rate 1    Greater than
$30,000,000    2.00% 2    Less than or equal to $30,000,000 and greater than
$17,500,000    2.25% 3    Less than or equal to $17,500,000    2.50%

 

35



--------------------------------------------------------------------------------

provided, that, (i) the applicable percentage shall be calculated and
established once each calendar month (commencing with the month beginning
October 1, 2011) based on the Monthly Average Excess Availability and shall
remain in effect until adjusted after the end of the next calendar month,
(ii) each adjustment of the applicable percentage shall be effective as of the
first day of each such calendar month based on the Monthly Average Excess
Availability for the immediately preceding calendar month, and
(iii) (iv) Borrowers shall, at Agent’s option, pay such fees at a rate two
(2%) percent greater than the highest rate above on such average daily maximum
amount for: (A) the period from and after the date of termination or non-renewal
hereof until Agent and Lenders have received full and final payment of all
Obligations (notwithstanding entry of a judgment against any Borrower or
Guarantor) and (B) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing. Such letter
of credit fees shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of Borrowers to pay
such fee shall survive the termination or non-renewal of this Agreement.

(b) In addition to the letter of credit fees provided above, Borrowers shall pay
to Issuing Bank for its own account (without sharing with Lenders) the letter of
credit fronting and negotiation fees agreed to by Borrowers and Issuing Bank
from time to time and the customary charges from time to time of Issuing Bank
with respect to the issuance, amendment, transfer, administration, cancellation
and conversion of, and drawings under, such Letters of Credit.

3.4 Additional Fees. Borrowers shall pay to Agent the other fees and amounts set
forth in the Fee Letter in the amounts and at the times specified therein. To
the extent payment in full of the applicable fee is received by Agent from
Borrowers on or about the date hereof, Agent shall pay to each Lender its share
of such fees in accordance with the terms of the arrangements of Agent with such
Lender.

3.5 Changes in Laws and Increased Costs of Loans.

(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to any Lender or any banking or
financial institution from whom any Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or any Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank, any Lender or Issuing Bank determines that the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank, any Lender or Issuing Bank complies with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, and in the case of any
event set forth in this clause (iii), such adoption, change or compliance has or
would have the direct or indirect effect of reducing the rate of return on any
Lender’s or Issuing Bank’s capital as a consequence of its obligations hereunder
to a level below that which such Lender or

 

36



--------------------------------------------------------------------------------

Issuing Bank could have achieved but for such adoption, change or compliance
(taking into consideration the Funding Bank’s or Lender’s or Issuing Bank’s
policies with respect to capital adequacy) by an amount deemed by such Lender or
Issuing Bank in good faith to be material, and the result of any of the
foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to any Lender or Issuing Bank of funding or maintaining the
Loans, the Letters of Credit or its Commitment, then Borrowers and Guarantors
shall from time to time upon demand by Agent pay to Agent additional amounts
sufficient to indemnify such Lender or Issuing Bank, as the case may be, against
such increased cost on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified). A certificate as
to the amount of such increased cost and showing in reasonable detail the
computation thereof shall be submitted to Administrative Borrower by Agent or
the applicable Lender and shall be conclusive, absent manifest error.

(b) If prior to the first day of any Interest Period, (i) Agent shall have
determined in good faith (which determination shall be conclusive and binding
upon Borrowers and Guarantors) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted Eurodollar Rate for such Interest Period, (ii) Agent has received
notice from the Required Lenders that the Adjusted Eurodollar Rate determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to Lenders of making or maintaining Eurodollar Rate Loans during such
Interest Period, or (iii) Dollar deposits in the principal amounts of the
Eurodollar Rate Loans to which such Interest Period is to be applicable are not
generally available in the London interbank market, Agent shall give telecopy or
telephonic notice thereof to Administrative Borrower as soon as practicable
thereafter, and will also give prompt written notice to Administrative Borrower
when such conditions no longer exist. If such notice is given (A) any Eurodollar
Rate Loans requested to be made on the first day of such Interest Period shall
be made as Prime Rate Loans, (B) any Loans that were to have been converted on
the first day of such Interest Period to or continued as Eurodollar Rate Loans
shall be converted to or continued as Prime Rate Loans and (C) each outstanding
Eurodollar Rate Loan shall be converted, on the last day of the then-current
Interest Period thereof, to Prime Rate Loans. Until such notice has been
withdrawn by Agent, no further Eurodollar Rate Loans shall be made or continued
as such, nor shall any Borrower (or Administrative Borrower on behalf of any
Borrower) have the right to convert Prime Rate Loans to Eurodollar Rate Loans.

(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Agent or any Lender to make or maintain Eurodollar Rate Loans as
contemplated by this Agreement, (i) Agent or such Lender shall promptly give
written notice of such circumstances to Administrative Borrower (which notice
shall be withdrawn whenever such circumstances no longer exist), (ii) the
commitment of such Lender hereunder to make Eurodollar Rate Loans, continue
Eurodollar Rate Loans as such and convert Prime Rate Loans to Eurodollar Rate
Loans shall forthwith be canceled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain Eurodollar Rate Loans, such Lender
shall then have a commitment only to make a Prime Rate Loan when a Eurodollar
Rate Loan is requested and (iii) such Lender’s Loans then outstanding as
Eurodollar Rate Loans, if any, shall be converted automatically to Prime Rate
Loans on the respective last

 

37



--------------------------------------------------------------------------------

days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a Eurodollar
Rate Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, Borrowers and Guarantors shall pay to such Lender
such amounts, if any, as may be required pursuant to Section 3.3(d) below.

(d) Borrowers and Guarantors shall indemnify Agent and each Lender and to hold
Agent and each Lender harmless from any loss or expense which Agent or such
Lender may sustain or incur as a consequence of (i) default by any Borrower in
making a borrowing of, conversion into or extension of Eurodollar Rate Loans
after such Borrower (or Administrative Borrower on behalf of such Borrower) has
given a notice requesting the same in accordance with the provisions of this
Agreement, (ii) default by any Borrower in making any prepayment of a Eurodollar
Rate Loan after such Borrower (or Administrative Borrower on behalf of such
Borrower) has given a notice thereof in accordance with the provisions of this
Agreement, and (iii) the making of a prepayment of Eurodollar Rate Loans on a
day which is not the last day of an Interest Period with respect thereto. With
respect to Eurodollar Rate Loans, such indemnification may include an amount
equal to the excess, if any, of (A) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or extended, for
the period from the date of such prepayment or of such failure to borrow,
convert or extend to the last day of the applicable Interest Period (or, in the
case of a failure to borrow, convert or extend, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Eurodollar Rate Loans provided for herein over (B) the
amount of interest (as determined by such Agent or such Lender) which would have
accrued to Agent or such Lender on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank Eurodollar market.
This covenant shall survive the termination or non-renewal of this Agreement and
the payment of the Obligations.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions Precedent to Amendment and Restatement.

Each of the following is a condition precedent to the effectiveness hereof:

(a) all requisite corporate and limited liability company action and proceedings
in connection with this Agreement and the other Financing Agreements shall be
satisfactory in form and substance to Agent, and Agent shall have received all
information and copies of all documents, including records of requisite
corporate and limited liability company action and proceedings which Agent may
have reasonably requested in connection therewith, such documents where
requested by Agent or its counsel to be certified by appropriate corporate
officers or limited liability company managers or Governmental Authority (and
including a copy of the certificate of incorporation or formation of each
Borrower and Guarantor certified by the Secretary of State (or equivalent
Governmental Authority) which shall set forth the same complete corporate or
limited liability company name of such Borrower or Guarantor as is set forth
herein and such document as shall set forth the organizational identification
number of each Borrower or Guarantor, if one is issued in its jurisdiction of
incorporation or formation);

 

38



--------------------------------------------------------------------------------

(b) no material adverse change shall have occurred in the assets, business or
prospects of Borrowers since the date of Agent’s latest field examination (not
including for this purpose the field review referred to in clause (d) below) and
no change or event shall have occurred which would impair in any material
respect the ability of any Borrower or Guarantor to perform its obligations
hereunder or under any of the other Financing Agreements to which it is a party
or of Agent or any Lender to enforce the Obligations or realize upon the
Collateral;

(c) Agent shall have completed a field review of the Records and such other
information with respect to the Collateral as Agent may reasonably require to
determine the amount of Loans available to Borrowers (including, without
limitation, current perpetual inventory records and/or roll-forwards of Accounts
and Inventory through the date of closing and test counts of the Inventory in a
manner satisfactory to Agent, together with such supporting documentation as may
be necessary or appropriate, and other documents and information that will
enable Agent to accurately identify and verify the Collateral), the results of
which in each case shall be satisfactory to Agent, not more than three
(3) Business Days prior to the date hereof or such earlier date as Agent may
agree;

(d) Agent shall (i) be satisfied that, immediately after giving effect to the
transactions contemplated to occur under this Agreement on or before the date
hereof, each Borrower is and Borrowers and Guarantors (taken as a whole) are
Solvent and (ii) have received an officer’s certificate prepared by the chief
financial officer of Parent as to the financial condition, solvency and related
matters of Borrowers and Guarantors after giving effect to the initial
borrowings under the Financing Agreements, in form and substance reasonably
satisfactory to Agent;

(e) Agent shall have received, in form and substance reasonably satisfactory to
Agent, all consents, waivers, acknowledgments and other agreements from third
persons which Agent may deem necessary or desirable in order to permit, protect
and perfect its security interests in and liens upon the Collateral or to
effectuate the provisions or purposes of this Agreement and the other Financing
Agreements, including, without limitation, Collateral Access Agreements;

(f) the Excess Availability as determined by Agent in good faith, as of the date
hereof, shall be not less than $20,000,000 after giving effect to the initial
Loans made or to be made and Letters of Credit issued or to be issued in
connection with the initial transactions hereunder;

(g) Agent shall have received, in form and substance reasonably satisfactory to
Agent, Deposit Account Control Agreements and Investment Property Control
Agreements by and among Agent, each Borrower and Guarantor, as the case may be
and each bank, securities intermediary or other Person where such Borrower (or
Guarantor) has a deposit account, investment account or other account, including
with respect to the Preferred Stock Portfolio, in each case, duly authorized,
executed and delivered by such bank, securities intermediary or other Person and
Borrower or Guarantor, as the case may be (or Agent shall be the bank’s customer
with respect to such deposit account as Agent may specify);

 

39



--------------------------------------------------------------------------------

(h) Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid perfected first priority security interest in all
of the Collateral (other than, with respect to perfection only, the Excluded
Property);

(i) Agent shall have received and reviewed lien and judgment search results for
the jurisdiction of organization of each Borrower and Guarantor, the
jurisdiction of the chief executive office of each Borrower and Guarantor and
all jurisdictions in which assets of Borrowers and Guarantors are located, which
search results shall be in form and substance reasonably satisfactory to Agent;

(j) Agent shall have received originals of the certificates and membership
interest certificates representing all of the issued and outstanding shares of
the Capital Stock of each Borrower and Guarantor (other than Parent) and owned
by any Borrower or Guarantor, in each case together with stock powers duly
executed in blank with respect thereto;

(k) Agent shall have received a borrowing request and a Borrowing Base
Certificate setting forth the Revolving Loans and Letters of Credit available to
Borrowers as of the date of this Agreement as completed in a manner reasonably
satisfactory to Agent and duly authorized, executed and delivered on behalf of
Borrowers;

(l) Agent shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance reasonably satisfactory to Agent, and certificates of insurance
policies and/or endorsements naming Agent as loss payee;

(m) Agent shall have received, in form and substance reasonably satisfactory to
Agent, such opinion letters of counsel to Borrowers and Guarantors with respect
to the Financing Agreements and the security interests of Agent with respect to
the Collateral and such other matters as Agent may reasonably request;

(n) Agent shall have received evidence, in form and substance satisfactory to
Agent, that the ESOP is an “employee stock ownership plan” (as defined in
Section 4975(e)(7) of the Code and Section 407(d)(6) of ERISA) and is qualified
under Section 401(a) of the Code; and

(o) the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Agent, in form and
substance satisfactory to Agent.

4.2 Conditions Precedent to All Loans and Letters of Credit. The obligation of
Lenders to make the Loans, including the initial Loans, or of Issuing Bank to
issue any Letter of Credit, including the initial Letters of Credit, is subject
to the further satisfaction of, or waiver of, immediately prior to or
concurrently with the making of each such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:

(a) all representations and warranties contained herein and in the other
Financing Agreements that are qualified as to materiality or Material Adverse
Effect shall be true and correct and the representations and warranties that are
not so qualified shall be true and

 

40



--------------------------------------------------------------------------------

correct in all material respects, in each case with the same effect as though
such representations and warranties had been made on and as of the date of the
making of each such Loan or providing each such Letter of Credit and after
giving effect thereto, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct to the extent
required hereunder or under the other Financing Agreements on and as of such
earlier date);

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit, or (B) the
consummation of the transactions contemplated pursuant to the terms hereof or
the other Financing Agreements or (ii) has or has a reasonable likelihood of
having a Material Adverse Effect; and

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.

Each borrowing of Loans by and each Letter of Credit issued, amended or extended
on behalf of any Borrower hereunder shall constitute a representation and
warranty by Borrowers and Guarantors as of the date of such borrowing or such
issuance, amendment or extension that the conditions contained in this
Section 4.2 have been satisfied.

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower and Guarantor hereby grants to Agent, for itself and
the benefit of Secured Parties, a continuing security interest in, a lien upon,
and a right of set off against, and hereby assigns to Agent, for itself and the
benefit of Secured Parties, as security, and hereby confirms, reaffirms and
restates the prior grant thereof pursuant to the Existing Loan Agreement, all
personal and real property and fixtures, and interests in property and fixtures,
of each Borrower and Guarantor, whether now owned or hereafter acquired or
existing, and wherever located (together with all other collateral security for
the Obligations at any time granted to or held or acquired by Agent or any
Lender, collectively, the “Collateral”), including:

(a) all Accounts;

(b) all general intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment;

(d) all Real Property and fixtures;

(e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

 

41



--------------------------------------------------------------------------------

(f) all instruments, including, without limitation, all promissory notes;

(g) all documents;

(h) all deposit accounts;

(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(j) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(k) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts), including the Preferred Stock Portfolio and (ii) monies,
credit balances, deposits and other property of any Borrower or Guarantor now or
hereafter held or received by or in transit to Agent, any Lender or its
Affiliates or at any other depository or other institution from or for the
account of any Borrower or Guarantor, whether for safekeeping, pledge, custody,
transmission, collection or otherwise;

(l) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

5.2 Perfection of Security Interests.

(a) Each Borrower and Guarantor irrevocably and unconditionally authorizes Agent
(or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming Agent or its designee as the
secured party and such Borrower or Guarantor as debtor, as Agent may require,
and including any other information with respect to such Borrower or Guarantor
or otherwise required by part 5 of Article 9 of the Uniform Commercial Code of
such jurisdiction as Agent may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof. Each Borrower
and Guarantor hereby

 

42



--------------------------------------------------------------------------------

ratifies and approves all financing statements naming Agent or its designee as
secured party and such Borrower or Guarantor, as the case may be, as debtor with
respect to the Collateral (and any amendments with respect to such financing
statements) filed by or on behalf of Agent prior to the date hereof and ratifies
and confirms the authorization of Agent to file such financing statements (and
amendments, if any). Each Borrower and Guarantor hereby authorizes Agent to
adopt on behalf of such Borrower and Guarantor any symbol required for
authenticating any electronic filing. In the event that the description of the
collateral in any financing statement naming Agent or its designee as the
secured party and any Borrower or Guarantor as debtor includes assets and
properties of such Borrower or Guarantor that do not at any time constitute
Collateral, whether hereunder, under any of the other Financing Agreements or
otherwise, the filing of such financing statement shall nonetheless be deemed
authorized by such Borrower or Guarantor to the extent of the Collateral
included in such description and it shall not render the financing statement
ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral. Until such time as the Credit
Facility shall have been terminated and all Obligations have been paid in full
in accordance with Section 13.1(a) hereof, in no event shall any Borrower or
Guarantor at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming Agent or its designee as
secured party and such Borrower or Guarantor as debtor.

(b) Each Borrower and Guarantor does not have any chattel paper (whether
tangible or electronic) or instruments as of the date hereof, except as set
forth in the Information Certificate. In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
after the date hereof, Borrowers and Guarantors shall promptly notify Agent
thereof in writing. Promptly upon the receipt thereof by or on behalf of any
Borrower or Guarantor (including by any agent or representative), such Borrower
or Guarantor shall deliver, or cause to be delivered to Agent, all tangible
chattel paper and instruments that such Borrower or Guarantor has or may at any
time acquire, accompanied by such instruments of transfer or assignment duly
executed in blank as Agent may from time to time specify, in each case except as
Agent may otherwise agree. At Agent’s option, each Borrower and Guarantor shall,
or Agent may at any time on behalf of any Borrower or Guarantor, cause the
original of any such instrument or chattel paper to be conspicuously marked in a
form and manner acceptable to Agent with the following legend referring to
chattel paper or instruments as applicable: “This [chattel paper][instrument] is
subject to the security interest of Wells Fargo Bank, National Association and
any sale, transfer, assignment or encumbrance of this [chattel
paper][instrument] violates the rights of such secured party.”

(c) In the event that any Borrower or Guarantor shall at any time hold or
acquire an interest in any electronic chattel paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) with a value in
excess of $100,000, such Borrower or Guarantor shall promptly notify Agent
thereof in writing. Promptly upon Agent’s request, such Borrower or Guarantor
shall take, or cause to be taken, such actions as Agent may request to give
Agent control of such electronic chattel paper under Section 9-105 of the UCC
and control of such transferable record under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or,

 

43



--------------------------------------------------------------------------------

as the case may be, Section 16 of the Uniform Electronic Transactions Act, as in
effect in such jurisdiction.

(d) Each Borrower and Guarantor does not have any deposit accounts as of the
date hereof, except as set forth in the Information Certificate. Borrowers and
Guarantors shall not, directly or indirectly, after the date hereof open,
establish or maintain any deposit account unless each of the following
conditions is satisfied: (i) Agent shall have received not less than five
(5) Business Days prior written notice of the intention of any Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity acceptable to Agent the name of the account,
the owner of the account, the name and address of the bank at which such account
is to be opened or established, the individual at such bank with whom such
Borrower or Guarantor is dealing and the purpose of the account, (ii) the bank
where such account is opened or maintained shall be reasonably acceptable to
Agent, and (iii) on or before the opening of such deposit account, such Borrower
or Guarantor shall as Agent may specify either (A) deliver to Agent a Deposit
Account Control Agreement with respect to such deposit account duly authorized,
executed and delivered by such Borrower or Guarantor and the bank at which such
deposit account is opened and maintained or (B) arrange for Agent to become the
customer of the bank with respect to the deposit account on terms and conditions
reasonably acceptable to Agent. The terms of this subsection (d) shall not apply
to deposit accounts specifically and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of any
Borrower’s or Guarantor’s salaried employees or to the cash deposit referred to
in Section 9.8(m) of this Agreement.

(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the date hereof, or
have any investment account, securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.

(i)(A) In the event that any Borrower or Guarantor shall be entitled to or shall
at any time after the date hereof hold or acquire any certificated securities,
such Borrower or Guarantor shall promptly endorse, assign and deliver the same
to Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as Agent may from time to time specify and (B) if any
securities, now or hereafter acquired by any Borrower or Guarantor are
uncertificated and are issued to such Borrower or Guarantor or its nominee
directly by the issuer thereof, such Borrower or Guarantor shall immediately
notify Agent thereof and shall as Agent may specify, either (1) cause the issuer
to agree to comply with instructions from Agent as to such securities, without
further consent of any Borrower or Guarantor or such nominee, or (2) arrange for
Agent to become the registered owner of the securities.

(ii) Borrowers and Guarantors shall not, directly or indirectly, after the date
hereof open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account or
the Specified Investment Account) with any securities intermediary or commodity
intermediary unless each of the following conditions is satisfied: (A) Agent
shall have received not less than five (5) Business Days prior written notice of
the intention of such Borrower or Guarantor to open or establish

 

44



--------------------------------------------------------------------------------

such account which notice shall specify in reasonable detail and specificity
acceptable to Agent the name of the account, the owner of the account, the name
and address of the securities intermediary or commodity intermediary at which
such account is to be opened or established, the individual at such intermediary
with whom such Borrower or Guarantor is dealing and the purpose of the account,
(B) the securities intermediary or commodity intermediary (as the case may be)
where such account is opened or maintained shall be reasonably acceptable to
Agent, and (C) on or before the opening of such investment account, securities
account or other similar account with a securities intermediary or commodity
intermediary, such Borrower or Guarantor shall as Agent may specify either
(1) execute and deliver, and cause to be executed and delivered to Agent, an
Investment Property Control Agreement with respect thereto duly authorized,
executed and delivered by such Borrower or Guarantor and such securities
intermediary or commodity intermediary or (2) arrange for Agent to become the
entitlement holder with respect to such investment property on terms and
conditions reasonably acceptable to Agent.

(f) Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the date hereof, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument with a principal amount in excess of
$250,000, individually, and $500,000, in the aggregate, whether as beneficiary
thereof or otherwise after the date hereof, such Borrower or Guarantor shall
promptly notify Agent thereof in writing. Such Borrower or Guarantor shall
immediately, as Agent may specify, either (i) deliver, or cause to be delivered
to Agent, with respect to any such letter of credit, banker’s acceptance or
similar instrument, the written agreement of the issuer and any other nominated
person obligated to make any payment in respect thereof (including any
confirming or negotiating bank), in form and substance reasonably satisfactory
to Agent, consenting to the assignment of the proceeds of the letter of credit
to Agent by such Borrower or Guarantor and agreeing to make all payments thereon
directly to Agent or as Agent may otherwise direct or (ii) cause Agent to
become, at Borrowers’ expense, the transferee beneficiary of the letter of
credit, banker’s acceptance or similar instrument (as the case may be).

(g) Borrowers and Guarantors do not have any commercial tort claims as of the
date hereof, except as set forth in the Information Certificate. In the event
that any Borrower or Guarantor shall at any time after the date hereof have any
commercial tort claims, such Borrower or Guarantor shall promptly notify Agent
thereof in writing, which notice shall (i) set forth in reasonable detail the
basis for and nature of such commercial tort claim for an amount in excess of
$250,000, individually, and $500,000, in the aggregate, and (ii) include the
express grant by such Borrower or Guarantor to Agent of a security interest in
such commercial tort claim (and the proceeds thereof). In the event that such
notice does not include such grant of a security interest, the sending thereof
by such Borrower or Guarantor to Agent shall be deemed to constitute such grant
to Agent. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein. Without limiting the authorization of Agent provided in Section 5.2(a)
hereof or otherwise arising by the execution by such Borrower or Guarantor of
this Agreement or any of the other Financing Agreements, Agent is hereby
irrevocably authorized from time to time and at any time to file such financing
statements naming Agent or its designee as secured party and such Borrower or
Guarantor as debtor, or any amendments to any financing statements, covering any

 

45



--------------------------------------------------------------------------------

such commercial tort claim as Collateral. In addition, each Borrower and
Guarantor shall promptly upon Agent’s request, execute and deliver, or cause to
be executed and delivered, to Agent such other agreements, documents and
instruments as Agent may reasonably require in connection with such commercial
tort claim.

(h) Borrowers and Guarantors do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except (i) as set forth in the Information Certificate, (ii) Coffee
Brewing Equipment and (iii) for goods located in the United States of America in
transit to a location of a Borrower or Guarantor permitted herein in the
ordinary course of business of such Borrower or Guarantor in the possession of
the carrier transporting such goods. In the event that any goods, documents of
title or other Collateral (other than Coffee Brewing Equipment) are at any time
after the date hereof in the custody, control or possession of any other person
not referred to in the Information Certificate or such carriers with a Value in
excess of $250,000, individually, and $500,000, in the aggregate, Borrowers and
Guarantors shall promptly notify Agent thereof in writing. Promptly upon Agent’s
request, Borrowers and Guarantors shall deliver to Agent a Collateral Access
Agreement duly authorized, executed and delivered by such person and the
Borrower or Guarantor that is the owner of such Collateral.

(i) Borrowers and Guarantors shall take any other actions reasonably requested
by Agent from time to time to cause the attachment, perfection and first
priority of, and the ability of Agent to enforce, the security interest of Agent
in any and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC or other applicable law, to the extent, if any,
that any Borrower’s or Guarantor’s signature thereon is required therefor,
(ii) causing Agent’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iii) complying with any provision of any statute,
regulation or treaty of the United States of America as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Agent to enforce, the security interest of Agent in
such Collateral, (iv) obtaining the consents and approvals of any Governmental
Authority or third party, including, without limitation, any consent of any
licensor, lessor or other person obligated on Collateral, and taking all actions
required by any earlier versions of the UCC or by other law, as applicable in
any relevant jurisdiction.

5.3 Special Provisions Regarding Collateral. Borrowers and Guarantors hereby
agree that any time that a Default or an Event of Default has occurred and is
continuing, at the request of Agent, Borrowers and Guarantors shall take any and
all actions requested by Agent from time to time to cause the attachment,
perfection and first priority of, and the ability of Agent to enforce, the
security interest of Agent in any and all of the Collateral, including, the
Excluded Property.

SECTION 6. COLLECTION AND ADMINISTRATION

6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letters of Credit and
other Obligations

 

46



--------------------------------------------------------------------------------

and the Collateral, (b) all payments made by or on behalf of any Borrower or
Guarantor and (c) all other appropriate debits and credits as provided in this
Agreement, including fees, charges, costs, expenses and interest. All entries in
the loan account(s) shall be made in accordance with Agent’s customary practices
as in effect from time to time.

6.2 Statements. Agent shall render to Administrative Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively binding upon Borrowers and Guarantors as an account stated
except to the extent that Agent receives a written notice from Administrative
Borrower of any specific exceptions of Administrative Borrower thereto within
thirty (30) days after the date such statement has been received by
Administrative Borrower. Until such time as Agent shall have rendered to
Administrative Borrower a written statement as provided above, the balance in
any Borrower’s loan account(s) shall be presumptive evidence of the amounts due
and owing to Agent and Lenders by Borrowers and Guarantors.

6.3 Collection of Accounts.

(a) Borrowers and Guarantors shall establish and maintain, at their expense,
deposit accounts and cash management services of a type and on terms, as Agent
may reasonably specify at Wells Fargo and, subject to Section 5.2(d) hereof,
such other banks as such Borrower or Guarantor may hereafter select. The banks
set forth on Schedule 8.10 of the Information Certificate constitute all of the
banks with which Borrowers and Guarantors have deposit account and cash
management arrangements as of the date of this Agreement and describes the
nature of the use of such deposit account by such Borrower or Guarantor
(collectively, together with any accounts of Borrowers and Guarantors at Lender,
the “Cash Management Accounts” and individually a “Cash Management Account”).

(b) Borrowers shall, and shall cause Guarantors to, deposit or cause to be
deposited all proceeds of Collateral, including all proceeds from sales of
Inventory, all amounts payable to each Borrower and Guarantor and all other
proceeds of Collateral, from each location of such Borrower and Guarantor on
each Business Day into the Cash Management Account of such Borrower and
Guarantor used for such purpose. All such funds deposited into the Cash
Management Accounts shall be sent by wire transfer or other electronic funds
transfer each day to the Concentration Accounts.

(c) Without limiting any other rights or remedies of Agent and Lenders, Agent
may, at its option, instruct the depository banks at which the Concentration
Accounts are maintained to transfer all available funds received or deposited
into the Concentration Accounts to the Agent Payment Account at any time after
the occurrence of a Cash Dominion Event. At all times that Agent shall have
notified any depository bank to transfer funds from a Concentration Account to
the Agent Payment Account, all payments made to such Concentration Accounts,
whether in respect of the Receivables, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Agent in respect of the
Obligations and therefore shall constitute the property of Agent and Lenders to
the extent of the then outstanding Obligations.

 

47



--------------------------------------------------------------------------------

(d) Without limiting any other rights or remedies of Agent and Lenders, Agent
may, at its option, send a “notice of exclusive control” or similar notice and
otherwise instruct the securities intermediary or other Person party to an
Investment Property Control Agreement that no funds in any investment account or
other account subject to such agreement may be transferred except to the
Concentration Accounts or otherwise paid to the Agent Payment Account at any
time on or after a Cash Dominion Event and for so long as the same is continuing
or at any time on or after Agent receives a notice of the intention of the
securities intermediary or other party thereto to terminate such Investment
Property Control Agreement.

(e) For purposes of calculating the amount of the Loans and Letters of Credit
available to Borrowers, such payments or other funds received will be applied
(conditional upon final collection) to the Obligations on the Business Day of
receipt by Agent of immediately available funds in the Agent Payment Account
provided such payments or other funds and notice thereof are received in
accordance with Agent’s usual and customary practices as in effect from time to
time and within sufficient time to credit such Borrower’s loan account on such
day, and if not, then on the next Business Day. For the purposes of calculating
interest on the Obligations, such payments or other funds received will be
applied (conditional upon final collection) to the Obligations one (1) Business
Day following the date of receipt by Agent of immediately available funds in the
Agent Payment Account provided such payments or other funds and notice thereof
are received in accordance with Agent’s usual and customary practices as in
effect from time to time and within sufficient time to credit such Borrower’s
loan account on such day, and if not, then on the next Business Day. In the
event that at any time or from time to time there are no Revolving Loans
outstanding, Agent shall be entitled to an administrative fee in an amount
calculated based on the Interest Rate for Prime Rate Loans (on a per annum
basis) multiplied by the amount of the funds received in the Concentration
Accounts for such day as calculated by Agent in accordance with its customary
practice. The economic benefit of the timing in the application of payments (and
the administrative charge with respect thereto, if applicable) shall be for the
sole benefit of Agent.

(f) Each Borrower and Guarantor and their respective employees, agents and
Subsidiaries shall, acting as trustee for Agent, receive, as the property of
Agent, any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and immediately upon receipt thereof, shall deposit or cause
the same to be deposited in the Blocked Accounts, or remit the same or cause the
same to be remitted, in kind, to Agent. In no event shall the same be commingled
with any Borrower’s or Guarantor’s own funds. Borrowers agree to reimburse Agent
on demand for any amounts owed or paid to any bank or other financial
institution at which a Concentration Account or any other deposit account or
investment account is established or any other bank, financial institution or
other person involved in the transfer of funds to or from the Concentration
Accounts arising out of Agent’s payments to or indemnification of such bank,
financial institution or other person. The obligations of Borrowers to reimburse
Agent for such amounts pursuant to this Section 6.3 shall survive the
termination of this Agreement.

6.4 Payments.

(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.3 or such other place as Agent may designate from time to time.
Subject to

 

48



--------------------------------------------------------------------------------

the other terms and conditions contained herein, Agent shall apply payments
received or collected from any Borrower or Guarantor or for the account of any
Borrower or Guarantor (including the monetary proceeds of collections or of
realization upon any Collateral) as follows: first, to pay any fees, indemnities
or expense reimbursements then due to Agent, Lenders and Issuing Bank from any
Borrower or Guarantor; second, to pay interest due in respect of any Loans (and
including any Special Agent Advances) or Letter of Credit Obligations; third, to
pay or prepay principal in respect of Special Agent Advances; fourth, on a pro
rata basis to pay principal due in respect of the Loans and to the payment or
prepayment of Obligations then due arising under or pursuant to any Hedge
Agreements (but, as to Obligations arising under or pursuant to any Hedge
Agreements, only up to the amount of any effective Reserve established in
respect of such Obligations); fifth, to pay Revolving Loans, whether or not then
due, sixth, at any time an Event of Default exists or has occurred and is
continuing, to pay or prepay any other Obligations (other than Obligations
arising under or pursuant to any Bank Products) whether or not then due, in such
order and manner as Agent determines and to provide cash collateral for any
Letter of Credit Obligations, and seventh, to the payment or prepayment in full
of any Obligations due arising under or pursuant to any Bank Products not
payable pursuant to clause fourth above. Notwithstanding anything to the
contrary contained in this Agreement, (i) unless so directed by Administrative
Borrower, or unless a Default or an Event of Default shall exist or have
occurred and be continuing, Agent shall not apply any payments which it receives
to any Eurodollar Rate Loans, except (A) on the expiration date of the Interest
Period applicable to any such Eurodollar Rate Loans or (B) in the event that
there are no outstanding Prime Rate Loans and (ii) to the extent any Borrower
uses any proceeds of the Loans or Letters of Credit to acquire rights in or the
use of any Collateral or to repay any Indebtedness used to acquire rights in or
the use of any Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from Loans and Letters of Credit
that were not used for such purposes and second to the Obligations arising from
Loans and Letters of Credit the proceeds of which were used to acquire rights in
or the use of any Collateral in the chronological order in which such Borrower
acquired such rights in or the use of such Collateral.

(b) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of any Borrower maintained by Agent. If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender. Borrowers and Guarantors shall be liable to pay to Agent,
and do hereby indemnify and hold Agent and Lenders harmless for the amount of
any payments or proceeds surrendered or returned. This Section 6.4(b) shall
remain effective notwithstanding any contrary action which may be taken by Agent
or any Lender in reliance upon such payment or proceeds. This Section 6.4 shall
survive the payment of the Obligations and the termination of this Agreement.

6.5 Taxes.

(a) Any and all payments by or on account of any of the Obligations shall be
made free and clear of and without deduction or withholding for or on account
of, any setoff,

 

49



--------------------------------------------------------------------------------

counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
charges, withholdings, liabilities, restrictions or conditions of any kind,
excluding (i) in the case of each Lender, Issuing Bank and Agent (A) taxes
measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuing Bank or Agent (as the case may be) is organized and (B) any
United States withholding taxes payable with respect to payments under the
Financing Agreements under laws (including any statute, treaty or regulation) in
effect on the date hereof (or, in the case of an Eligible Transferee, the date
of the Assignment and Acceptance) applicable to such Lender, Issuing Bank or
Agent, as the case may be, but not excluding any United States withholding taxes
payable as a result of any change in such laws occurring after the date hereof
(or the date of such Assignment and Acceptance) and (ii) in the case of each
Lender, taxes measured by its net income, and franchise taxes imposed on it as a
result of a present or former connection between such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
fees, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any sum payable in respect of the Obligations to any Lender, Issuing Bank or
Agent (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 6.5), such Lender, Issuing Bank or Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the relevant Borrower or Guarantor shall make
such deductions, (iii) the relevant Borrower or Guarantor shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (iv) the relevant Borrower or Guarantor shall
deliver to Agent evidence of such payment.

(c) In addition, each Borrower and Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States of America or any political subdivision
thereof or any applicable foreign jurisdiction, and all liabilities with respect
thereto, in each case arising from any payment made hereunder or under any of
the other Financing Agreements or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).

(d) Each Borrower and Guarantor shall indemnify each Lender, Issuing Bank and
Agent for the full amount of Taxes and Other Taxes (including any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 6.5) paid by such Lender, Issuing Bank or Agent (as the case may be) and
any liability (including for penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within thirty (30) days
from the date such Lender, Issuing Bank or Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such payment or
liability delivered to Administrative Borrower by a Lender, Issuing Bank (with a
copy to Agent) or by Agent on its own behalf or on behalf of a Lender or Issuing
Bank, shall be conclusive absent manifest error.

 

50



--------------------------------------------------------------------------------

(e) As soon as practicable after any payment of Taxes or Other Taxes by any
Borrower or Guarantor, such Borrower or Guarantor shall furnish to Agent, at its
address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof.

(f) Without prejudice to the survival of any other agreements of any Borrower or
Guarantor hereunder or under any of the other Financing Agreements, the
agreements and obligations of such Borrower or Guarantor contained in this
Section 6.5 shall survive the termination of this Agreement and the payment in
full of the Obligations.

(g) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any of the other
Financing Agreements shall deliver to Administrative Borrower (with a copy to
Agent), at the time or times prescribed by applicable law or reasonably
requested by Administrative Borrower or Agent (in such number of copies as is
reasonably requested by the recipient), whichever of the following is applicable
(but only if such Foreign Lender is legally entitled to do so): (i) duly
completed copies of Internal Revenue Service Form W-8BEN claiming exemption
from, or a reduction to, withholding tax under an income tax treaty, or any
successor form, (ii) duly completed copies of Internal Revenue Service Form
8-8ECI claiming exemption from withholding because the income is effectively
connection with a U.S. trade or business or any successor form, (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Sections 871(h) or 881(c) of the Code, (A) a certificate of the
Lender to the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code or a “controlled foreign
corporation” described and Section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN claiming exemption from
withholding under the portfolio interest exemption or any successor form or
(iv) any other applicable form, certificate or document prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit a Borrower to determine the
withholding or deduction required to be made. Unless Administrative Borrower and
Agent have received forms or other documents satisfactory to them indicating
that payments hereunder or under any of the other Financing Agreements to or for
a Foreign Lender are not subject to United States withholding tax or are subject
to such tax at a rate reduced by an applicable tax treaty, Borrowers or Agent
shall withhold amounts required to be withheld by applicable requirements of law
from such payments at the applicable statutory rate.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 6.5 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.

6.6 Authorization to Make Loans and Provide Letters of Credit. Agent and Lenders
are authorized to make the Loans and provide the Letters of Credit based upon
telephonic or

 

51



--------------------------------------------------------------------------------

other instructions received from anyone purporting to be an officer of
Administrative Borrower or any Borrower or other authorized person or, at the
discretion of Agent, if such Loans are necessary to satisfy any Obligations. All
requests for Loans or Letters of Credit hereunder shall specify the date on
which the requested extension of credit is to be made or provided (which day
shall be a Business Day) and the amount of the requested Loan. Requests received
after 11:00 a.m. Los Angeles time on any day shall be deemed to have been made
as of the opening of business on the immediately following Business Day. All
Loans and Letters of Credit under this Agreement shall be conclusively presumed
to have been made to, and at the request of and for the benefit of, any Borrower
or Guarantor when deposited to the credit of any Borrower or Guarantor or
otherwise disbursed or established in accordance with the instructions of any
Borrower or Guarantor or in accordance with the terms and conditions of this
Agreement.

6.7 Use of Proceeds. Borrowers shall use the initial proceeds of the Loans and
Letters of Credit hereunder only for: (a) payments to each of the persons listed
in the disbursement direction letter furnished by Borrowers to Agent on or about
the date hereof and (b) costs, expenses and fees in connection with the
preparation, negotiation, execution, delivery and performance of this Agreement
and the other Financing Agreements. All other Loans made or Letters of Credit
provided to or for the benefit of any Borrower pursuant to the provisions hereof
shall be used by such Borrower only for general operating, working capital and
other proper corporate purposes of such Borrower not otherwise prohibited by the
terms hereof. None of the proceeds will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security or for the purposes of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, as amended.

6.8 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements.

(a) Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent and attorney-in-fact to request and receive Loans and
Letters of Credit pursuant to this Agreement and the other Financing Agreements
from Agent or any Lender in the name or on behalf of such Borrower. Agent and
Lenders may disburse the Loans to such bank account of Administrative Borrower
or a Borrower or otherwise make such Loans to a Borrower and provide such
Letters of Credit to a Borrower as Administrative Borrower may designate or
direct, without notice to any other Borrower or Guarantor. Notwithstanding
anything to the contrary contained herein, Agent may at any time and from time
to time require that Loans to or for the account of any Borrower be disbursed
directly to an operating account of such Borrower.

(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 6.8.
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of Parent, or the issuance
of any Letter of Credit for a Borrower hereunder, shall be paid to or for the
account of such Borrower.

(c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other

 

52



--------------------------------------------------------------------------------

notices from Agent and Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Financing Agreements.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Administrative Borrower
shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.

(e) No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Agent.

6.9 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement or as otherwise agreed by Lenders: (a) the making and conversion of
Loans shall be made among the Lenders based on their respective Pro Rata Shares
as to the Loans and (b) each payment on account of any Obligations to or for the
account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly.

6.10 Sharing of Payments, Etc.

(a) Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Administrative Borrower and Agent thereof;
provided, that, such Lender’s failure to give such notice shall not affect the
validity thereof.

(b) If any Lender (including Agent) shall obtain from any Borrower or Guarantor
payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any of the other Financing Agreements
through the exercise of any right of setoff, banker’s lien or counterclaim or
similar right or otherwise (other than from Agent as provided herein), and, as a
result of such payment, such Lender shall have received more than its Pro Rata
Share of the principal of the Loans or more than its share of such other amounts
then due hereunder or thereunder by any Borrower or Guarantor to such Lender
than the percentage thereof received by any other Lender, it shall promptly pay
to Agent, for the benefit of Lenders, the amount of such excess and
simultaneously purchase from such other Lenders a participation in the Loans or
such other amounts, respectively, owing to such other Lenders (or such interest
due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all Lenders
shall share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) in
accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders. To such end all Lenders shall make appropriate

 

53



--------------------------------------------------------------------------------

adjustments among themselves (by the resale of participation sold or otherwise)
if such payment is rescinded or must otherwise be restored.

(c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor. If, under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this Section
applies, such Lender shall, to the extent practicable, assign such rights to
Agent for the benefit of Lenders and, in any event, exercise its rights in
respect of such secured claim in a manner consistent with the rights of Lenders
entitled under this Section to share in the benefits of any recovery on such
secured claim.

6.11 Settlement Procedures.

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to any Borrower’s
loan account(s) or otherwise to be advanced by Lenders pursuant to the terms
hereof, without requirement of prior notice to Lenders of the proposed Loans.

(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 5:00 p.m. Los Angeles time on
the Business Day immediately preceding the date of each settlement computation;
provided, that, Agent retains the absolute right at any time or from time to
time to make the above described adjustments at intervals more frequent than
weekly, but in no event more than twice in any week. Agent shall deliver to each
of the Lenders after the end of each week, or at such lesser period or periods
as Agent shall determine, a summary statement of the amount of outstanding Loans
for such period (such week or lesser period or periods being hereinafter
referred to as a “Settlement Period”). If the summary statement is sent by Agent
and received by a Lender prior to 12:00 p.m. Los Angeles time, then such Lender
shall make the settlement transfer described in this Section by no later than
3:00 p.m. Los Angeles time on the same Business Day and if received by a Lender
after 12:00 p.m. Los Angeles time, then such Lender shall make the settlement
transfer by not later than 3:00 p.m. Los Angeles time on the next Business Day
following the date of receipt. If, as of the end of any Settlement Period, the
amount of a Lender’s Pro Rata Share of the outstanding Loans is more than such
Lender’s Pro Rata Share of the outstanding Loans as of the end of the previous
Settlement Period, then such Lender shall forthwith (but in no event later than
the time set forth in the preceding sentence) transfer to Agent by wire transfer
in immediately available funds the

 

54



--------------------------------------------------------------------------------

amount of the increase. Alternatively, if the amount of a Lender’s Pro Rata
Share of the outstanding Loans in any Settlement Period is less than the amount
of such Lender’s Pro Rata Share of the outstanding Loans for the previous
Settlement Period, Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease. The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent. Agent and each Lender agrees to mark its books and records at
the end of each Settlement Period to show at all times the dollar amount of its
Pro Rata Share of the outstanding Loans and Letters of Credit. Each Lender shall
only be entitled to receive interest on its Pro Rata Share of the Loans to the
extent such Loans have been funded by such Lender. Because the Agent on behalf
of Lenders may be advancing and/or may be repaid Loans prior to the time when
Lenders will actually advance and/or be repaid such Loans, interest with respect
to Loans shall be allocated by Agent in accordance with the amount of Loans
actually advanced by and repaid to each Lender and the Agent and shall accrue
from and including the date such Loans are so advanced to but excluding the date
such Loans are either repaid by Borrowers or actually settled with the
applicable Lender as described in this Section.

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by a Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section. In lieu of weekly or more
frequent settlements, Agent may, at its option, at any time require each Lender
to provide Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower. In
such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.

(d) If Agent is not funding a particular Loan to a Borrower (or Administrative
Borrower for the benefit of such Borrower) pursuant to Sections 6.11(a) and
6.11(b) above on any day, but is requiring each Lender to provide Agent with
immediately available funds on the date of such Loan as provided in
Section 6.11(c) above, Agent may assume that each Lender will make available to
Agent such Lender’s Pro Rata Share of the Loan requested or otherwise made on
such day and Agent may, in its discretion, but shall not be obligated to, cause
a corresponding amount to be made available to or for the benefit of such
Borrower on such day. If Agent makes such corresponding amount available to a
Borrower and such corresponding amount is not in fact made available to Agent by
such Lender, Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Agent at the
Federal Funds Rate for each day during such period (as published by the Federal
Reserve Bank of New York or at Agent’s option based on the arithmetic mean
determined by Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. (New York City time) on that day by each of
the three leading brokers of Federal funds transactions in New York City
selected by Agent) and if such amounts are not paid within three (3) days of
Agent’s demand, at the highest Interest Rate provided for in Section 3.1 hereof
applicable to Prime Rate Loans. During the period in which such Lender has not
paid such corresponding amount to Agent,

 

55



--------------------------------------------------------------------------------

notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of any Borrower shall, for all purposes hereof, be a Loan made by Agent
for its own account. Upon any such failure by a Lender to pay Agent, Agent shall
promptly thereafter notify Administrative Borrower of such failure and Borrowers
shall pay such corresponding amount to Agent for its own account within five
(5) Business Days of Administrative Borrower’s receipt of such notice.

(e) Upon any failure by a Lender to pay Agent pursuant to the settlement
described in Section 6.11(b) above or to pay Agent pursuant to Section 6.11(c)
or 6.11(d), Agent shall promptly thereafter notify Administrative Borrower of
such failure and Borrowers shall pay such corresponding amount to Agent for its
own account within five (5) Business Days of Administrative Borrower’s receipt
of such notice. The term “Defaulting Lender” shall mean (i) any Lender that has
failed to fund any portion of the Revolving Loans or participations in Letter of
Credit Obligations required to be funded by it hereunder within one (1) Business
Day of the date required to be funded by it hereunder, or has otherwise failed
to pay over to Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, and such failure
has not been cured by the making of such funding or payment over to Agent or
such Lender by such Lender with such one (1) Business Day period, (ii) any
Lender that has notified Agent, any Lender, Issuing Bank, or any Borrower or
Guarantor in writing that it will not or does not intend to comply with any of
its funding obligations under this Agreement (and such Lender has not retracted
such notification in writing) or has made a public statement in writing to the
effect that it will not or does not intend to comply with its funding
obligations under this Agreement (and such Lender has not retracted such public
statement in writing), or (iii) any Lender that becomes or is insolvent or has a
parent company that has become or is insolvent or becomes the subject of a
bankruptcy or insolvency proceeding, or has a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment and has not obtained all required orders, approvals or consents of
any court or other Governmental Authority to continue to fulfill its obligations
hereunder, in form and substance reasonably satisfactory to Agent and
Administrative Borrower.

(f) Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for such Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal or fees and whether in respect of Revolving Loans, participation
interests or otherwise). No fees otherwise payable hereunder to a Lender shall
accrue for the benefit of such Defaulting Lender for such period as it is a
Defaulting Lender but interest on the portion of the then outstanding Loans (and
any participations) for which such Defaulting Lender has provided funds prior to
becoming a Defaulting Lender shall be payable to it in the same manner as for
the other Lenders that are not Defaulting Lenders in accordance with the terms
hereof. For purposes of voting or consenting to matters with respect to this
Agreement and the other Financing Agreements and determining Pro Rata Shares
(other than as to interest to the extent provided herein), such Defaulting
Lender shall be deemed not to be a “Lender” and such Lender’s Commitment shall
be deemed to be zero (0). So long as there is a Defaulting Lender, (i) the
maximum amount of the Loans and Letter of Credit Obligations shall not exceed
the aggregate amount of the Commitments of the Lenders that are not Defaulting
Lenders plus the Pro Rata Share of the Defaulting Lender (determined immediately
prior to its being a Defaulting Lender) of the Loans and Letters of Credit

 

56



--------------------------------------------------------------------------------

outstanding as of the date that the Defaulting Lender has become a Defaulting
Lender, (ii) the maximum amount of the Loans and Letter of Credit Obligations
shall not exceed the aggregate amount of the Commitments of the Lenders that are
not Defaulting Lenders plus the Pro Rata Share of the Defaulting Lender
(determined immediately prior to its being a Defaulting Lender) of the Loans and
Letters of Credit outstanding as of the date that the Defaulting Lender has
become a Defaulting Lender. At any time that there is a Defaulting Lender,
payments received for application to the Obligations payable to Lenders in
accordance with the terms of this Agreement shall be distributed to Lenders
based on their Pro Rata Shares calculated after giving effect to the reduction
of such Defaulting Lender’s Commitment to zero (0) as provided herein (other
than as to interest as provided above) or at Agent’s option, Agent may instead
receive and retain such amounts that would be otherwise attributable to the Pro
Rata Share of such Defaulting Lender (which for such purpose shall be such Pro
Rata Share as in effect immediately prior to its being a Defaulting Lender). To
the extent that Agent elects to receive and retain such amounts, Agent may hold
such amounts (which shall not accrue interest) and, in its reasonable
discretion, relend such amounts to a Borrower. To the extent that Agent
exercises its option to relend such amounts, such amounts shall be treated as
Revolving Loans for the account of Agent in addition to the Revolving Loans that
are made by the Lenders other than such Defaulting Lender based on their
respective Pro Rata Shares as calculated after giving effect to the reduction of
such Defaulting Lender’s Commitment to zero (0) as provided herein but shall be
repaid in the same order of priority as the principal amount of the Loans on a
pro rata basis for purposes of Section 6.4 hereof. Agent shall determine whether
any Revolving Loans requested shall be made from relending such amounts or from
Revolving Loans from the Lenders (other than such Defaulting Lender) and any
allocation of requested Revolving Loans between them. The rights of a Lender
that is a Defaulting Lender shall be limited as provided herein until such time
as such Defaulting Lender has made all payments to Agent of the amounts that it
had failed to pay causing it to become a Defaulting Lender and such Lender is
otherwise in compliance with the terms of this Agreement (including making any
payments as it would have been required to make as a Lender during the period
that it was a Defaulting Lender other than in respect of the principal amount of
Revolving Loans, which payments as to the principal amount of Revolving Loans
shall be made based on the outstanding balance thereof on the date of the cure
by Defaulting Lender or at such other time thereafter as Agent may specify) or
has otherwise provided evidence in form and substance reasonably satisfactory to
Agent that such Defaulting Lender will be able to fund its Pro Rata Share (as in
effect immediately prior to its being a Defaulting Lender) in accordance with
the terms hereof. Upon the cure by any Lender that is a Defaulting Lender of the
event that is the basis for it to be a Defaulting Lender by making such payment
or payments and such Lender otherwise being in compliance with the terms hereof,
such Lender shall cease to be a Defaulting Lender and shall only be entitled to
payment of interest accrued during the period that such Lender was a Defaulting
Lender to the extent previously received and retained by Agent from or for the
account of Borrowers on the funds constituting Loans funded by such Lender prior
to the date of it being a Defaulting Lender (and not previously paid to such
Lender) and shall otherwise, on and after such cure, make Loans and settle in
respect of the Loans and other Obligations in accordance with the terms hereof.
The existence of a Defaulting Lender and the operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by any Borrower or Guarantor of its duties and
obligations hereunder (including, but not limited to, the obligation of such
Borrower or Guarantor to make any payments

 

57



--------------------------------------------------------------------------------

hereunder, whether in respect of Loans by a Defaulting Lender or otherwise),
except as specifically set forth herein.

(g) Notwithstanding anything to the contrary contained in this Agreement, in the
event that there is a Defaulting Lender, if there are any Letters of Credit
outstanding, and (i) the aggregate amount of the Letter of Credit Obligations
and the Loans exceed the aggregate amount of the Commitments of the Lenders that
are not Defaulting Lenders plus the Pro Rata Share of the Defaulting Lender
(determined immediately prior to its being a Defaulting Lender) of the Loans and
Letter of Credit Obligations outstanding as of the date that the Defaulting
Lender has become a Defaulting Lender, or (ii) the aggregate amount of the
Letter of Credit Obligations and the Loans exceed the aggregate amount of the
Commitments of the Lenders that are not Defaulting Lenders plus the Pro Rata
Share of the Defaulting Lender (determined immediately prior to its being a
Defaulting Lender) of the Loans and Letter of Credit Obligations outstanding as
of the date that the Defaulting Lender has become a Defaulting Lender, then
(A) within one (1) Business Day after the written request of an Issuing Bank,
Borrowers shall pay to Agent an amount equal to the Pro Rata Share of the
Defaulting Lender (calculated as in effect immediately prior to such Lender
becoming a Defaulting Lender) of the Letter of Credit Obligations then
outstanding to be held by Agent on terms and conditions satisfactory to Agent
and such Issuing Bank as cash collateral for the Obligations and (B) for so long
as there is a Defaulting Lender, such Issuing Bank shall not be required to
issue any Letter of Credit, or increase or extend or otherwise amend any Letter
of Credit, unless upon the request of such Issuing Bank, Agent has cash
collateral from Borrowers in an amount equal to the Pro Rata Share of the
Defaulting Lender (calculated as in effect immediately prior to such Lender
becoming a Defaulting Lender) of the Letter of Credit Obligations outstanding
after giving effect to any such requested Letter of Credit (or increase,
extension or other amendment) to be held by Agent on its behalf on terms and
conditions satisfactory to Agent and such Issuing Bank or there are other
arrangements reasonably satisfactory to such Issuing Bank with respect to the
participation in Letters of Credit by such Defaulting Lender. Such cash
collateral shall be applied first to the Letter of Credit Obligations before
application to any other Obligations, notwithstanding anything to the contrary
contained in Section 6.4 hereof.

(h) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.

6.12 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

58



--------------------------------------------------------------------------------

6.13 Bank Products. Borrowers and Guarantors, or any of their Subsidiaries, may
(but no such Person is required to) request that the Bank Product Providers
provide or arrange for such Person to obtain Bank Products from Bank Product
Providers, and each Bank Product Provider may, in its sole discretion, provide
or arrange for such Person to obtain the requested Bank Products. Borrowers and
Guarantors or any of their Subsidiaries that obtains Bank Products shall
indemnify and hold Agent, each Lender and their respective Affiliates harmless
from any and all obligations now or hereafter owing to any other Person by any
Bank Product Provider in connection with any Bank Products other than for gross
negligence or willful misconduct on the part of any such indemnified Person.
This Section 6.13 shall survive the payment of the Obligations and the
termination of this Agreement. Borrower and its Subsidiaries acknowledge and
agree that the obtaining of Bank Products from Bank Product Providers (a) is in
the sole discretion of such Bank Product Provider, and (b) is subject to all
rules and regulations of such Bank Product Provider. Each Bank Product Provider
shall be deemed a party hereto for purposes of any reference in a Financing
Agreement to the parties for whom Agent is acting, provided, that, the rights of
such Bank Product Provider hereunder and under any of the other Financing
Agreements shall consist exclusively of such Bank Product Provider’s right to
share in payments and collections out of the Collateral as set forth herein. The
determination of amounts owed to Bank Product Providers, including with respect
to indemnification for Taxes and Other Taxes, shall be governed by and
determined pursuant to the documents establishing such Bank Products. In
connection with any such distribution of payments and collections, Agent shall
be entitled to assume that no amounts are due to any Bank Product Provider
unless such Bank Product Provider has notified Agent in writing of any such
liability owed to it as of the date of any such distribution.

SECTION 7. COLLATERAL REPORTING AND COVENANTS

7.1 Collateral Reporting.

(a) Borrowers shall provide Agent with the following documents in a form
reasonably satisfactory to Agent:

(i) as soon as possible after the end of every second week (but in any event
within three (3) Business Days after the end thereof), on a bi-weekly basis, or
in the event that at any time Excess Availability is less than $15,000,000, on a
weekly basis, or more frequently as Agent may request if an Event of Default
shall exist or have occurred and is continuing: (A) schedules of sales made,
credits issued and cash received, (B) perpetual inventory reports, (C) report of
quantity of green coffee included in Inventory, and (D) a Borrowing Base
Certificate setting forth the calculation of the Borrowing Base as of the last
Business Day of the immediately preceding two-week period (or one-week period,
as applicable), duly completed and executed by the chief financial officer, vice
president of finance, treasurer or controller of Borrowers, together with all
schedules required pursuant to the terms of the Borrowing Base Certificate duly
completed;

(ii) as soon as possible after the end of each month (but in any event within
ten (10) days after the end thereof), on a monthly basis or more frequently as
Agent may request if an Event of Default shall exist or have occurred and is
continuing, (A) agings of accounts receivable together with a reconciliation to
the previous month’s aging and general

 

59



--------------------------------------------------------------------------------

ledger), (B) agings of accounts payable (and including information indicating
the amounts owing to owners and lessors of leased premises, warehouses,
processors and other third parties from time to time in possession of any
Collateral); (C) schedules of sales made, credits issued and cash received,
(D) inventory reports by location and category (and including the amounts of
Inventory and the value thereof at, any leased locations and at premises of
warehouses, processors or other third parties), (E) report of quantity of green
coffee included in Inventory, and (F) a Borrowing Base Certificate setting forth
the calculation of the Borrowing Base as of the last Business Day of the
immediately preceding month, duly completed and executed by the chief financial
officer, vice president of finance, treasurer or controller of Borrowers,
together with all schedules required pursuant to the terms of the Borrowing Base
Certificate duly completed;

(iii) upon Agent’s request, (A) copies of customer statements, purchase orders,
sales invoices, credit memos, remittance advices and reports, and copies of
deposit slips and bank statements, (B) copies of shipping and delivery
documents, and (C) copies of purchase orders, invoices and delivery documents
for Inventory and Equipment acquired by any Borrower or Guarantor;

(iv) such other reports as to the Collateral as Agent shall reasonably request
from time to time.

(b) Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Agent contained herein and in
the event of any conflict or inconsistency between the calculation of the
Borrowing Base as set forth in any Borrowing Base Certificate and as determined
by Agent in good faith, the determination of Agent shall govern and, absent
manifest error, be conclusive and binding upon Borrowers and Guarantors. Without
limiting the foregoing, Borrowers shall furnish to Agent any information which
Agent may reasonably request regarding the determination and calculation of any
of the amounts set forth in any Borrowing Base Certificate. Subject to the
limitations set forth herein, the Borrowing Base may be adjusted based on the
information received by Agent pursuant to this Agreement. If any Borrower’s or
Guarantor’s records or reports of the Collateral are prepared or maintained by
an accounting service, contractor, shipper or other agent, such Borrower and
Guarantor hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default exists or has occurred and is continuing.

7.2 Accounts Covenants.

(a) Borrowers shall notify Agent promptly of: (i) any material delay in any
Borrower’s performance of any of its material obligations to any account debtor
(to the extent the Accounts owed by any such account debtor to such Borrower
exceeds $250,000) or the assertion of any material claims, offsets, defenses or
counterclaims by any account debtor, or any material disputes with account
debtors, or any settlement, adjustment or compromise thereof, (ii) all material
adverse information known to any Borrower or Guarantor relating to the financial
condition of any account debtor (to the extent the Accounts owed by any such
account debtor to such Borrower exceeds $250,000) and (iii) any event or
circumstance which, to the best of any Borrower’s or Guarantor’s knowledge,
would cause Agent to consider any then existing

 

60



--------------------------------------------------------------------------------

Accounts as no longer constituting Eligible Accounts (to the extent the Accounts
owed by any such account debtor to such Borrower exceeds $250,000). No credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor without Agent’s consent, except as reported to
Agent in accordance with this Agreement and except for credits, discounts,
allowances or extensions made or given in the ordinary course of a Borrower’s or
Guarantor’s business in accordance with practices and policies previously
disclosed in writing to Agent and except as set forth in the schedules delivered
to Agent pursuant to Section 7.1(a) above. So long as no Event of Default exists
or has occurred and is continuing, Borrowers and Guarantors shall settle, adjust
or compromise any claim, offset, counterclaim or dispute with any account
debtor. At any time that an Event of Default exists or has occurred and is
continuing, Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors or grant any credits, discounts or allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Agent or schedule thereof delivered to Agent shall be true and complete,
(ii) no payments shall be made thereon except payments remitted in accordance
with Section 6.4 hereof, (iii) there shall be no setoffs, deductions, contras,
defenses, counterclaims or disputes existing or asserted with respect thereto
except as reported to Agent in accordance with the terms of this Agreement,
(iv) none of the transactions giving rise thereto will violate any applicable
foreign, Federal, State or local laws or regulations, all documentation relating
thereto will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws limited creditors’ rights generally and by general
equitable principals.

(c) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower and
Guarantor shall at all times maintain inventory records reasonably satisfactory
to Agent, keeping correct and accurate records itemizing and describing the
kind, type, quality and quantity of Inventory, such Borrower’s or Guarantor’s
cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrowers and Guarantors shall conduct a physical count of the Inventory
either through periodic cycle counts or wall to wall counts so that at least
ninety-five (95%) percent of all Inventory is subject to such counts at least
once each year during the term hereof but at any time or times as Agent may
request on or after an Event of Default and for so long as the same is
continuing, and promptly following such physical inventory (whether through
periodic cycle counts or wall to wall count) shall supply Agent with a report in
the form and with such specificity as may be reasonably satisfactory to Agent
concerning such physical count; (c) Borrowers and Guarantors shall not remove
any Inventory from the locations set forth or permitted herein, without the
prior written consent of Agent, except for sales of Inventory in the ordinary
course of its business and except to move Inventory directly from one location
set forth or permitted herein to another such location and except for Inventory
shipped from the manufacturer thereof to such Borrower or Guarantor which is in
transit to the locations set forth or permitted herein; (d) upon Agent’s
request, Borrowers shall, (i) at their expense, no more than

 

61



--------------------------------------------------------------------------------

two (2) times in any twelve (12) month period, (ii) at their expense one
(1) additional time at any time that Excess Availability is less than
$10,000,000, (iii) at Agent’s expense, two (2) further additional times, as
Agent may request in such twelve (12) month period and (iv) at any time or times
at Borrowers’ expense as Agent may request if a Default or Event of Default
shall exist or have occurred and be continuing, deliver or cause to be delivered
to Agent written appraisals as to the Inventory in form, scope and methodology
reasonably acceptable to Agent and by an appraiser acceptable to Agent,
addressed to Agent and Lenders and upon which Agent and Lenders are expressly
permitted to rely; (e) Borrowers and Guarantors shall produce, use, store and
maintain the Inventory with all reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with applicable
laws (including the requirements of the Federal Fair Labor Standards Act of
1938, as amended and all rules, regulations and orders related thereto);
(f) none of the Inventory or other Collateral constitutes farm products or the
proceeds thereof; (g) each Borrower and Guarantor assumes all responsibility and
liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (h) Borrowers and Guarantors shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate any Borrower or Guarantor to repurchase such
Inventory, except for the right to return given customers of Borrowers in the
ordinary course of the business of Borrowers in accordance with the then current
return policy of Borrowers; (i) Borrowers and Guarantors shall keep the
Inventory in good and marketable condition (subject to Borrowers’ normal
reserves for damaged and defective Inventory); and (j) Borrowers and Guarantors
shall not, without prior written notice to Agent or the specific identification
of such Inventory in a report with respect thereto provided by Administrative
Borrower to Agent pursuant to Section 7.1(a) hereof, acquire or accept any
Inventory on consignment or approval.

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) Borrowers and Guarantors shall keep the Equipment in good
order, repair, running and marketable condition (ordinary wear and tear
excepted); (b) Borrowers and Guarantors shall use the Equipment and Real
Property with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with all applicable laws; (c) the
Equipment (other than cars owned by any borrower and in use by employees of such
Borrower) is and shall be used in the business of Borrowers and Guarantors and
not for personal, family, household or farming use; (d) Borrowers and Guarantors
shall not remove any Equipment from the locations set forth or permitted herein,
except to the extent expressly permitted under this Agreement or to the extent
necessary to have any Equipment repaired or maintained in the ordinary course of
its business or to move Equipment directly from one location set forth or
permitted herein to another such location and except for the movement of motor
vehicles used by or for the benefit of such Borrower or Guarantor in the
ordinary course of business; (e) the Equipment is now and shall remain personal
property and Borrowers and Guarantors shall not permit any of the Equipment to
be or become a part of or, except for removable trade fixtures, affixed to real
property; and (f) each Borrower and Guarantor assumes all responsibility and
liability arising from the use of the Equipment and Real Property.

7.5 Power of Attorney. Each Borrower and Guarantor hereby irrevocably designates
and appoints Agent (and all persons designated by Agent) as such Borrower’s and
Guarantor’s true and lawful attorney-in-fact, and authorizes Agent, in such
Borrower’s, Guarantor’s or Agent’s name, to: (a) at any time an Event of Default
exists or has occurred and is

 

62



--------------------------------------------------------------------------------

continuing (i) demand payment on Receivables or other Collateral, (ii) enforce
payment of Receivables by legal proceedings or otherwise, (iii) exercise all of
such Borrower’s or Guarantor’s rights and remedies to collect any Receivable or
other Collateral, (iv) sell or assign any Receivable upon such terms, for such
amount and at such time or times as the Agent deems advisable, (v) settle,
adjust, compromise, extend or renew an Account, (vi) discharge and release any
Receivable, (vii) prepare, file and sign such Borrower’s or Guarantor’s name on
any proof of claim in bankruptcy or other similar document against an account
debtor or other obligor in respect of any Receivables or other Collateral,
(viii) notify the post office authorities to change the address for delivery of
remittances from account debtors or other obligors in respect of Receivables or
other proceeds of Collateral to an address designated by Agent, and open and
dispose of all mail addressed to such Borrower or Guarantor and handle and store
all mail relating to the Collateral; and (ix) do all acts and things which are
reasonably necessary, in Agent’s determination, to fulfill such Borrower’s or
Guarantor’s obligations under this Agreement and the other Financing Agreements
and (b) at any time after the occurrence of a Cash Dominion Event to (i) take
control in any manner of any item of payment in respect of Receivables or
constituting Collateral or otherwise received in or for deposit in the
Concentration Accounts or otherwise received by Agent or any Lender, (ii) have
access to any lockbox or postal box into which remittances from account debtors
or other obligors in respect of Receivables or other proceeds of Collateral are
sent or received, if after the occurrence of a Cash Dominion Event,
(iii) endorse such Borrower’s or Guarantor’s name upon any items of payment in
respect of Receivables or constituting Collateral or otherwise received by Agent
and any Lender and deposit the same in Agent’s account for application to the
Obligations, (iv) endorse such Borrower’s or Guarantor’s name upon any chattel
paper, document, instrument, invoice, or similar document or agreement relating
to any Receivable or any goods pertaining thereto or any other Collateral,
including any warehouse or other receipts, or bills of lading and other
negotiable or non-negotiable documents, (v) clear Inventory the purchase of
which was financed with a Letter of Credit through U.S. Customs or foreign
export control authorities in such Borrower’s or Guarantor’s name, Agent’s name
or the name of Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Borrower’s or Guarantor’s name for such purpose, and
to complete in such Borrower’s or Guarantor’s or Agent’s name, any order, sale
or transaction, obtain the necessary documents in connection therewith and
collect the proceeds thereof, and (vi) sign such Borrower’s or Guarantor’s name
on any verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof. Each Borrower and
Guarantor hereby releases Agent and Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s or any Lender’s own gross negligence
or willful misconduct as determined pursuant to a final non-appealable order of
a court of competent jurisdiction.

7.6 Right to Cure. Agent may, at its option, upon notice to Administrative
Borrower, (a) cure any default by any Borrower or Guarantor under any material
agreement with a third party that affects the Collateral, its value or the
ability of Agent to collect, sell or otherwise dispose of the Collateral or the
rights and remedies of Agent or any Lender therein or the ability of any
Borrower or Guarantor to perform its obligations hereunder or under any of the
other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Borrower or Guarantor, (c) discharge taxes, liens, security
interests or other encumbrances at any time levied on or existing with respect
to the Collateral and (d) pay any amount, incur any

 

63



--------------------------------------------------------------------------------

expense or perform any act which, in Agent’s reasonable judgment, is necessary
or appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and Lenders with respect thereto. Agent may add any amounts so
expended to the Obligations and charge any Borrower’s account therefor, such
amounts to be repayable by Borrowers on demand. Agent and Lenders shall be under
no obligation to effect such cure, payment or bonding and shall not, by doing
so, be deemed to have assumed any obligation or liability of any Borrower or
Guarantor. Any payment made or other action taken by Agent or any Lender under
this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

7.7 Access to Premises. (a) From time to time as requested by Agent, at the cost
and expense of Borrowers, (i) Agent or its designee shall have complete access
to all of each Borrower’s and Guarantor’s premises during normal business hours
and after notice to Parent, or at any time and without notice to Administrative
Borrower if an Event of Default exists or has occurred and is continuing, for
the purposes of inspecting, verifying and auditing the Collateral and all of
each Borrower’s and Guarantor’s books and records, including the Records, and
(ii) each Borrower and Guarantor shall promptly furnish to Agent such copies of
such books and records or extracts therefrom as Agent may reasonably request,
and Agent or any Lender or Agent’s designee may use during normal business hours
such of any Borrower’s and Guarantor’s personnel, equipment, supplies and
premises as may be reasonably necessary for the foregoing and if an Event of
Default exists or has occurred and is continuing for the collection of
Receivables and realization of other Collateral. Agent may conduct up to two
(2) field examinations with respect to the Collateral in each consecutive twelve
(12) month period after the date of this Agreement at the expense of Borrowers
and such other field examinations as Agent may reasonably require at its expense
and at ay time upon the occurrence and during the continuance of an Event of
Default at the expense of Borrowers.

(b) From time to time as requested by Agent, at the cost and expense of
Borrowers, each Borrower and Guarantor shall promptly furnish to Agent such
copies of such books and records or extracts therefrom as Agent may request, and
Agent or any Lender or Agent’s designee may use during normal business hours
such of any Borrower’s and Guarantor’s personnel, equipment, supplies and
premises as may be reasonably necessary for the foregoing and if an Event of
Default exists or has occurred and is continuing for the collection of
Receivables and realization of other Collateral.

SECTION 8. REPRESENTATIONS AND WARRANTIES

Each Borrower and Guarantor hereby represents and warrants to Agent, Lenders and
Issuing Bank, subject to Section 8.21(b) hereof, the following (which shall
survive the execution and delivery of this Agreement):

8.1 Corporate or Limited Liability Company Existence, Power and Authority. Each
Borrower and Guarantor is a corporation or limited liability company duly
organized and in good standing under the laws of its jurisdiction of
organization and is duly qualified as a foreign corporation or limited liability
company and in good standing in all states or other jurisdictions where the
nature and extent of the business transacted by it or the ownership of assets
makes such qualification necessary, except for those jurisdictions in which the
failure to so qualify

 

64



--------------------------------------------------------------------------------

would not have a Material Adverse Effect. The execution, delivery and
performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within each
Borrower’s and Guarantor’s corporate or limited liability company powers, as
applicable, (b) have been duly authorized, (c) are not in contravention of law
or the terms of any Borrower’s or Guarantor’s certificate of incorporation, by
laws, or other organizational documentation, (d) are not in contravention of the
terms of any indenture, agreement or undertaking to which any Borrower or
Guarantor is a party or by which any Borrower or Guarantor or its property are
bound and (e) will not result in the creation or imposition of, or require or
give rise to any obligation to grant, any lien, security interest, charge or
other encumbrance upon any property of any Borrower or Guarantor, except for the
security interests and liens expressly permitted by Section 9.8 hereof. This
Agreement and the other Financing Agreements to which any Borrower or Guarantor
is a party constitute legal, valid and binding obligations of such Borrower and
Guarantor enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law limiting creditors’ rights generally and by general
equitable principles.

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of each Borrower and Guarantor is as set forth on the
signature page of this Agreement and in the Information Certificate. No Borrower
or Guarantor has, during the five years prior to the date of this Agreement,
been known by or used any other corporate or fictitious name or been a party to
any merger or consolidation, or acquired all or substantially all of the assets
of any Person, or acquired any of its property or assets out of the ordinary
course of business, except as set forth in the Information Certificate.

(b) Each Borrower and Guarantor is an organization of the type and organized in
the jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Borrower and Guarantor or accurately states that such Borrower or Guarantor
has none and accurately sets forth the federal employer identification number of
each Borrower and Guarantor.

(c) The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 8.2 to the
Information Certificate and its only other places of business and the only other
locations of Collateral, if any, are the addresses set forth in Schedule 8.2 to
the Information Certificate, subject to the rights of any Borrower or Guarantor
to establish new locations in accordance with Section 9.2 below and other than
Collateral in transit to any such locations. The Information Certificate
correctly identifies any of such locations which are not owned by a Borrower or
Guarantor and sets forth the owners and/or operators thereof.

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to any Borrower or Guarantor which have been or may hereafter be
delivered by any Borrower or Guarantor to Agent and Lenders have been prepared
in accordance with GAAP (except as to any interim financial statements, to the
extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present in all material respects the

 

65



--------------------------------------------------------------------------------

financial condition and the results of operation of such Borrower and Guarantor
as at the dates and for the periods set forth therein. Except as disclosed in
any interim financial statements furnished by Borrowers and Guarantors to Agent
prior to the date of this Agreement, there has been no act, condition or event
which has had or is reasonably likely to have a Material Adverse Effect since
the date of the most recent audited financial statements of any Borrower or
Guarantor furnished by any Borrower or Guarantor to Agent prior to the date of
this Agreement. The projections dated July 2011 for the fiscal years ending 2012
through 2013 that have been delivered to Agent or any projections hereafter
delivered to Agent have been prepared in light of the past operations of the
businesses of Borrowers and Guarantors and are based upon estimates and
assumptions stated therein, all of which Borrowers and Guarantors have
determined to be reasonable and fair in light of the then current conditions and
current facts and reflect the good faith and reasonable estimates of Borrowers
and Guarantors of the future financial performance of Parent and its
Subsidiaries and of the other information projected therein for the periods set
forth therein.

8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Agent under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on Schedule 8.4 to
the Information Certificate and the other liens permitted under Section 9.8
hereof. Each Borrower and Guarantor has good and marketable fee simple title to
or valid leasehold interests in all of its Real Property and good, valid and
merchantable title to all of its other properties and assets subject to no
liens, mortgages, pledges, security interests, encumbrances or charges of any
kind, except those granted to Agent and such others as are specifically listed
on Schedule 8.4 to the Information Certificate or permitted under Section 9.8
hereof.

8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to be filed,
in a timely manner all tax returns, reports and declarations which are required
to be filed by it. All information in such tax returns, reports and declarations
is complete and accurate in all material respects. Each Borrower and Guarantor
has paid or caused to be paid all taxes due and payable or claimed due and
payable in any assessment received by it, except taxes the validity of which are
being contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower or Guarantor and with respect to which adequate
reserves have been set aside on its books. Adequate provision has been made for
the payment of all accrued and unpaid Federal, State, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.

8.6 Litigation. Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to the best of any Borrower’s or Guarantor’s knowledge threatened,
against or affecting any Borrower or Guarantor, its or their assets or business
and (b) there is no action, suit, proceeding or claim by any Person pending, or
to the best of any Borrower’s or Guarantor’s knowledge threatened, against any
Borrower or Guarantor or its or their assets or goodwill, or against or
affecting any transactions contemplated by this Agreement, in each case, which
if adversely determined against such Borrower or Guarantor has or could
reasonably be expected to have a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

8.7 Compliance with Other Agreements and Applicable Laws.

(a) Borrowers and Guarantors are not in default in any respect under, or in
violation in any respect of the terms of, any material agreement, contract,
instrument, lease or other commitment to which it is a party or by which it or
any of its assets are bound, except where such default or violation would not be
reasonably expected to have a Material Adverse Effect. Borrowers and Guarantors
are in compliance with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority relating to their
respective businesses, including, without limitation, those set forth in or
promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws,
in each case except where the failure to so comply would not be reasonably
expected to have a Material Adverse Effect.

(b) Borrowers and Guarantors have obtained all material permits, licenses,
approvals, consents, certificates, orders or authorizations of any Governmental
Authority required for the lawful conduct of its business (the “Permits”),
except to the extent the failure to so obtain would not reasonably be expected
to have a Material Adverse Effect. All of the Permits are valid and subsisting
and in full force and effect. There are no actions, claims or proceedings
pending or to the best of any Borrower’s or Guarantor’s knowledge, threatened
that seek the revocation, cancellation, suspension or modification of any of the
Permits.

8.8 Environmental Compliance.

(a) Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and any Subsidiary of any Borrower or Guarantor have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off its premises (whether or not
owned by it) in any manner which at any time violates in any material respect
any applicable Environmental Law or Permit, and the operations of Borrowers,
Guarantors and any Subsidiary of any Borrower or Guarantor complies in all
material respects with all Environmental Laws and all Permits, except for such
non-compliance which could not be reasonably expected to result in a Material
Adverse Effect.

(b) Except as set forth on Schedule 8.8 to the Information Certificate, there
has been no investigation by any Governmental Authority or any proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to the best of any
Borrower’s or Guarantor’s knowledge threatened, with respect to any non
compliance with or violation of the requirements of any Environmental Law by any
Borrower or Guarantor and any Subsidiary of any Borrower or Guarantor or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which in any case could reasonably be expected to
result in a Material Adverse Effect.

(c) Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and their Subsidiaries have no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials

 

67



--------------------------------------------------------------------------------

or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials which in any case
could reasonably be expected to result in a Material Adverse Effect.

(d) Borrowers, Guarantors and their Subsidiaries have all Permits required to be
obtained or filed in connection with the operations of Borrowers and Guarantors
under any Environmental Law, except where the failure to maintain or have such
Permits could not reasonably be expected to result in a Material Adverse Effect,
and all of such licenses, certificates, approvals or similar authorizations and
other Permits are valid and in full force and effect.

8.9 Employee Benefits.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of any
Borrower’s or Guarantor’s knowledge, nothing has occurred which would cause the
loss of such qualification. Each Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 or Section 430 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 or 430 of the Code has been made
with respect to any Plan. No Lien imposed under the Code or ERISA exists or is
likely to arise on account of any Plan.

(b) There are no pending, or to the best of any Borrower’s or Guarantor’s
knowledge, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan, which
could be reasonably expected to subject any Borrower or Guarantor to liability
in excess of $250,000.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; except, that, based on the
latest valuation of the Farmer Bros. Co. Hourly Employees’ Pension Plan 5-21711
and Farmer Bros. Co. Retirement Plan 7-01704 and on the actuarial methods and
assumptions employed for such valuation (determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 412 or 430 of
the Code), as of the date hereof the aggregate current value of accumulated
benefit liabilities of each Pension Plan under Section 4001(a)(16) of ERISA is
in excess of the aggregate current value of the assets of each Pension Plan, but
such underfunding does not have, and could not reasonably be expected to have, a
Material Adverse Effect and Borrowers and Guarantors have and shall continue to
comply with the requirements of ERISA with respect to the funding of each of
their Pension Plans; (iii) each Borrower and Guarantor, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) each Borrower and
Guarantor, and their ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v) each
Borrower and Guarantor, and their ERISA Affiliates, have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

 

68



--------------------------------------------------------------------------------

8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by any Borrower or Guarantor maintained at any
bank or other financial institution are set forth on Schedule 8.10 to the
Information Certificate, subject to the right of each Borrower and Guarantor to
establish new accounts in accordance with Section 5.2 hereof.

8.11 Intellectual Property. Each Borrower and Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be conducted. As
of the date hereof, Borrowers and Guarantors do not have any Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office or any similar office or agency in the United States
of America, any State thereof, any political subdivision thereof or in any other
country, other than those described in Schedule 8.11 to the Information
Certificate and has not granted any licenses with respect thereto other than as
set forth in Schedule 8.11 to the Information Certificate. No event has occurred
which permits or would permit after notice or passage of time or both, the
revocation, suspension or termination of such rights. To the best of any
Borrower’s and Guarantor’s knowledge, no slogan or other advertising device,
product, process, method, substance or other Intellectual Property or goods
bearing or using any Intellectual Property presently contemplated to be sold by
or employed by any Borrower or Guarantor infringes any patent, trademark,
servicemark, tradename, copyright, license or other Intellectual Property owned
by any other Person presently and no claim or litigation is pending or
threatened against or affecting any Borrower or Guarantor contesting its right
to sell or use any such Intellectual Property. Schedule 8.11 to the Information
Certificate sets forth all of the agreements or other arrangements of each
Borrower and Guarantor pursuant to which such Borrower or Guarantor has a
license (other than commercially available off-the-shelf software) or other
right to use any trademarks, logos, designs, representations or other
Intellectual Property owned by another person as in effect on the date hereof
and the dates of the expiration of such agreements or other arrangements of such
Borrower or Guarantor as in effect on the date hereof (collectively, together
with such agreements or other arrangements as may be entered into by any
Borrower or Guarantor after the date hereof, collectively, the “License
Agreements” and individually, a “License Agreement”). No trademark, servicemark,
copyright or other Intellectual Property at any time used by any Borrower or
Guarantor which is owned by another person, or owned by such Borrower or
Guarantor subject to any security interest, lien, collateral assignment, pledge
or other encumbrance in favor of any person other than Agent, is affixed to any
Eligible Inventory, except (a) to the extent permitted under the term of the
license agreements listed on Schedule 8.11 to the Information Certificate and
(b) to the extent the sale of Inventory to which such Intellectual Property is
affixed is permitted to be sold by such Borrower or Guarantor under applicable
law (including the United States Copyright Act of 1976).

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

(a) Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership except as set forth in Schedule 8.12 to the Information Certificate.

(b) Each Borrower and Guarantor is the record and beneficial owner of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule

 

69



--------------------------------------------------------------------------------

8.12 to the Information Certificate as being owned by such Borrower or Guarantor
and there are no proxies, irrevocable or otherwise, with respect to such shares
and no equity securities of any of the Subsidiaries are or may become required
to be issued by reason of any options, warrants, rights to subscribe to, calls
or commitments of any kind or nature and there are no contracts, commitments,
understandings or arrangements by which any Subsidiary is or may become bound to
issue additional shares of it Capital Stock or securities convertible into or
exchangeable for such shares.

(c) The issued and outstanding shares of Capital Stock of each Borrower and
Guarantor are directly and beneficially owned and held by the persons indicated
in the Information Certificate, and in each case all of such shares have been
duly authorized and are fully paid and non-assessable, free and clear of all
claims, liens, pledges and encumbrances of any kind, except as disclosed in
writing to Agent prior to the date hereof.

(d) Each Borrower and Guarantor is Solvent and will continue to be Solvent after
the creation of the Obligations, the security interests of Agent and the other
transaction contemplated hereunder.

(e) The Inactive Subsidiary does not have any material liabilities, is not
engaged in any business or commercial activities, does not own any assets with a
book value of more than $100,000 in the aggregate and is not obligated or
liable, directly or indirectly, contingently or otherwise, in respect of any
material Indebtedness or other material obligations.

8.13 Labor Disputes.

(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.

(b) There is (i) no material unfair labor practice complaint pending against any
Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date hereof against
any Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s
knowledge, threatened against it, and (ii) no material strike, labor dispute,
slowdown or stoppage is pending against any Borrower or Guarantor or, to the
best of any Borrower’s or Guarantor’s knowledge, threatened against any Borrower
or Guarantor.

8.14 Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of any Borrower or
Guarantor permitted hereunder as in effect on the date hereof, there are no
contractual or consensual restrictions on any Borrower or Guarantor or any of
its Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash
or other assets (i) between any Borrower or Guarantor and any of its or their
Subsidiaries or (ii) between any Subsidiaries of any Borrower or Guarantor or
(b) the ability of any Borrower or Guarantor or any of its or their Subsidiaries
to incur Indebtedness or grant security interests to Agent or any Lender in the
Collateral.

 

70



--------------------------------------------------------------------------------

8.15 Material Contracts. Schedule 8.15 to the Information Certificate sets forth
all Material Contracts to which any Borrower or Guarantor is a party or is bound
as of the date hereof. Borrowers and Guarantors have delivered true, correct and
complete copies of such Material Contracts to Agent on or before the date
hereof. Borrowers and Guarantors are not in breach or in default in any material
respect of or under any Material Contract and have not received any notice of
the intention of any other party thereto to terminate any Material Contract.

8.16 Payable Practices. Each Borrower and Guarantor have not made any material
change in the historical accounts payable practices from those in effect
immediately prior to the date hereof.

8.17 OFAC. None of Borrower, any Subsidiary of Borrower or any Affiliate of
Borrower: (a) is a Sanctioned Person, (b) has more than ten (10%) percent of its
assets in Sanctioned Entities, or (c) derives more than ten (10%) percent of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

8.18 Anti-Terrorism Laws. No Borrower, Guarantor or any of their Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. No Borrower, Guarantor or any of their Subsidiaries is in
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. No Borrower, Guarantor or any of
their Subsidiaries is a blocked person described in Section 1 of the
Anti-Terrorism Order or, to the best of its knowledge, engages in any dealings
or transactions, or is otherwise associated, with any such blocked person. Each
Borrower or Guarantor shall deliver to Agent and Lenders any certification or
other evidence requested from time to time by Agent or any Lender in its sole
discretion, confirming compliance with this Section 8.18.

8.19 ESOP/ESOT.

(a) The ESOP is an “employee stock ownership plan” (as defined in
Section 4975(e)(7) of the Code and Section 407(d)(6) of ERISA) and is qualified
under Section 401(a) of the Code. The ESOP has been established, and is operated
in compliance with, all applicable Laws, including the Code and ERISA.

(b) The ESOT has been duly constituted in accordance with the ESOT Trust
Agreement and pursuant to the ESOP; is duly and validly existing under the Laws
of the State of California as a trust (it being understood that the ESOT is not
a business trust), is duly qualified under Section 401(a) of the Code and is
tax-exempt under Section 501(a) of the Code. The ESOT has been established, and
is operated in compliance in all material respects with all applicable laws,
rules and regulations of any applicable Governmental Authority, including the
Code and ERISA.

 

71



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by the ESOT of the ESOP Documents
and continued holding of ESOP Shares by the ESOT and the administration of the
ESOP and the ESOT pursuant to the ESOP Documents: (i) are within the ESOP’s and
ESOT’s powers and have been duly authorized by all necessary action;
(ii) require no action by or in respect of, or filing with, any Governmental
Authority (other than those duly obtained prior to the date hereof and that are
in full force and effect and routine filings subsequent to the date hereof
pursuant to reporting requirements of ERISA); (iii) do not contravene, or
constitute a default under, any provision of laws, rules and regulations of any
applicable Governmental Authority or of any agreement, judgment, injunction,
order, decree or other instrument binding upon the ESOP or ESOT; (iv) does not
result in the creation or imposition of any lien, security interest, claim,
charge or other encumbrance on any asset of the ESOP or ESOT (other than as
contemplated by the ESOP Documents); and (v) does not result in any tax under
Section 4975 of the Code.

(d) No Borrower or Guarantor shall amend, modify, change, agree to any
amendment, modification or other change to (or make any payment consistent with
any amendment or other change to) or waive any of its rights under any of the
ESOP Documents in any manner which would adversely affect, or could reasonably
be expected to adversely affect, the Obligations or the Collateral.

(e) As of June 30, 2011, the outstanding principal amount of the ESOP
Indebtedness was $30,437,363.13.

8.20 ESOP Loan Documents.

(a) To the best of Borrowers’ and Guarantors’ knowledge, the loan evidenced by
the ESOP Loan Documents constitutes an “exempt loan” within the meaning of
Section 4975(d)(3) of the Code and complies with all requirements applicable to
exempt loans under 26 C.F.R. §54.4975-7(b)(1)(iii) and 29 C.F.R.
§2550.408(b)-3(a)(3).

(b) To the best of Borrowers’ and Guarantors’ knowledge, the execution, delivery
and performance of the ESOP Loan Documents and the ESOP Documents by the parties
thereto, and the consummation of the transactions contemplated thereby, will not
constitute a “prohibited transaction” or otherwise constitute a violation of, or
give rise to any liability under any laws, rules and regulations of any
applicable Governmental Authority (including without limitation, ERISA and the
Code).

8.21 Accuracy and Completeness of Information.

(a) All information furnished by or on behalf of any Borrower or Guarantor in
writing to Agent or any Lender in connection with this Agreement or any of the
other Financing Agreements or any transaction contemplated hereby or thereby,
including all information on the Information Certificate is true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading (it being understood that any forward-looking
statement or projection shall be judged in light of the circumstances then known
to, or which were reasonably believed by a person making such statement or
projection and having the information reasonably

 

72



--------------------------------------------------------------------------------

available to a Person so situated). No event or circumstance has occurred which
has had or could reasonably be expected to have a Material Adverse Effect, which
has not been fully and accurately disclosed to Agent in writing prior to the
date hereof.

(b) All of the representations and warranties contained in the Loan Agreement
and the other Financing Agreements are true and correct based on the information
furnished by or on behalf of the Borrowers and Guarantors on the Existing
Information Certificate and based on information that has been furnished by or
on behalf of Borrowers and Guarantors to Agent after the date of the Existing
Information Certificate through and including the date hereof in accordance with
the terms of the Existing Loan Agreement.

8.22 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower or Guarantor shall now or
hereafter give, or cause to be given, to Agent or any Lender.

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

9.1 Maintenance of Existence.

(a) Each Borrower and Guarantor shall at all times preserve, renew and keep in
full force and effect its corporate or limited liability company, as applicable,
existence and rights and franchises with respect thereto and maintain in full
force and effect all licenses, trademarks, tradenames, approvals,
authorizations, leases, contracts and Permits necessary to carry on the business
as presently or proposed to be conducted, except as to any Guarantor other than
Parent as permitted in Section 9.7 hereof.

(b) No Borrower or Guarantor shall change its name unless each of the following
conditions is satisfied: (i) Agent shall have received not less than thirty
(30) days prior written notice from Administrative Borrower of such proposed
change in its corporate or limited liability company name, which notice shall
accurately set forth the new corporate or limited liability company name; and
(ii) Agent shall have received a copy of the amendment to the Certificate of
Incorporation or Certificate of Formation, as applicable, of such Borrower or
Guarantor providing for the name change certified by the Secretary of State of
the jurisdiction of incorporation or organization of such Borrower or Guarantor
as soon as it is available.

(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent shall have received not less than
thirty (30) days’ prior written notice from Administrative Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Agent may require and Agent shall have received such agreements as
Agent may reasonably require in connection therewith. No Borrower or

 

73



--------------------------------------------------------------------------------

Guarantor shall change its type of organization, jurisdiction of organization or
other legal structure.

(d) Borrowers and Guarantors shall not, and shall not permit any Subsidiary to
amend, modify or otherwise change its certificate of incorporation, articles of
association, certificate of formation, limited liability agreement, limited
partnership agreement or other organizational documents, as applicable, except
for amendments, modifications or other changes that do not affect the rights and
privileges of any Borrower or Guarantor, or its Subsidiaries in any material
respect and do not adversely affect the ability of any Borrower, any Guarantor
or such Subsidiary to amend, modify, renew or supplement the terms of this
Agreement or any of the other Financing Agreements, or otherwise adversely
affect the interests of Agent or any Lender in any material respect and so long
as at the time of any such amendment, modification or change, no Default or
Event of Default shall exist or have occurred and be continuing.

(e) No Borrower or Guarantor shall amend, modify, change, agree to any
amendment, modification or other change to (or make any payment consistent with
any amendment or other change to) or waive any of its rights under any of the
Purchase Agreements in any manner which would adversely affect, or could
reasonably be expected to adversely affect, the Obligations or the Collateral.

9.2 New Collateral Locations. Each Borrower and Guarantor may only open any new
location within the continental United States of America provided such Borrower
or Guarantor (a) gives Agent prior written notice of the intended opening of any
such new location and (b) executes and delivers, or causes to be executed and
delivered, to Agent such agreements, documents, and instruments as Agent may
deem reasonably necessary or desirable to protect its interests in the
Collateral at such location.

9.3 Compliance with Laws, Regulations, Etc.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other Permits applicable to it and duly observe
all requirements of any foreign, Federal, State or local Governmental Authority.

(b) Borrowers and Guarantors shall give written notice to Agent immediately upon
any Borrower’s or Guarantor’s receipt of any notice of, or any Borrower’s or
Guarantor’s otherwise obtaining knowledge of, (i) the occurrence of any event
involving the release, spill or discharge, threatened or actual, of any
Hazardous Material or (ii) any investigation, proceeding, complaint, order,
directive, claims, citation or notice with respect to: (A) any material
non-compliance with or violation of any Environmental Law by any Borrower or
Guarantor or (B) the release, spill or discharge, threatened or actual, of any
Hazardous Material other than in the ordinary course of business and other than
as permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by such
Borrower or Guarantor to Agent. Each Borrower and Guarantor shall take prompt
action to respond to any material non-compliance with any of the Environmental
Laws and shall regularly report to Agent on such response.

 

74



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is material non-compliance, or any condition which
requires any action by or on behalf of any Borrower or Guarantor in order to
avoid any non compliance, with any Environmental Law, Borrowers shall, at
Agent’s request and Borrowers’ expense: (i) cause an independent environmental
engineer reasonably acceptable to Agent to conduct such tests of the site where
non-compliance or alleged non compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to Agent a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or such Borrower’s or
Guarantor’s response thereto or the estimated costs thereof, shall change in any
material respect.

(d) Each Borrower and Guarantor shall indemnify and hold harmless Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
Guarantor and the preparation and implementation of any closure, remedial or
other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.

9.4 Payment of Taxes and Claims. Each Borrower and Guarantor shall, and shall
cause any Subsidiary to, duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for taxes the validity of which are being contested in good faith
by appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or Subsidiary, as the case may be, and with respect to which adequate
reserves have been set aside on its books. Each Borrower and Guarantor shall be
liable for any tax or penalties imposed on Agent or any Lender as a result of
the financing arrangements provided for herein and each Borrower and Guarantor
agrees to indemnify and hold Agent and Lenders harmless with respect to the
foregoing, and to repay to Agent and Lenders on demand the amount thereof, and
until paid by such Borrower or Guarantor such amount shall be added and deemed
part of the Loans, provided, that, nothing contained herein shall be construed
to require any Borrower or Guarantor to pay any income or franchise taxes
attributable to the income of Agent or any Lender from any amounts charged or
paid hereunder to Agent and Lenders. The foregoing indemnity shall survive the
payment of the Obligations and the termination of this Agreement.

9.5 Insurance.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the

 

75



--------------------------------------------------------------------------------

same or similar businesses and similarly situated. Said policies of insurance
shall be reasonably satisfactory to Agent as to form, amount and insurer.
Borrowers and Guarantors shall furnish certificates, policies or endorsements to
Agent as Agent shall reasonably require as proof of such insurance, and, if any
Borrower or Guarantor fails to do so, Agent is authorized, but not required, to
obtain such insurance at the expense of Borrowers. All policies shall provide
for at least thirty (30) days prior written notice to Agent of any cancellation
or reduction of coverage and that Agent may act as attorney for each Borrower
and Guarantor in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance. Borrowers and Guarantors shall cause Agent to be named as a loss
payee and an additional insured (but without any liability for any premiums)
under such insurance policies and Borrowers and Guarantors shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance reasonably satisfactory to Agent. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Agent as its interests may appear and further specify that Agent and Lenders
shall be paid regardless of any act or omission by any Borrower, Guarantor or
any of its or their Affiliates. Without limiting any other rights of Agent or
Lenders, any insurance proceeds received by Agent at any time may be applied to
payment of the Obligations, whether or not then due, in any order and in such
manner as Agent may determine. Upon application of such proceeds to the
Revolving Loans, Revolving Loans may be available subject and pursuant to the
terms hereof to be used for the costs of repair or replacement of the Collateral
lost or damages resulting in the payment of such insurance proceeds.

(b) In the event of a Property Loss Event with respect to Real Property or
Equipment (except as otherwise provided below), if any of the Equipment or any
portion of any building, structure or other improvement on any Real Property is
lost, physically damaged or destroyed, upon the written request of
Administrative Borrower, Agent shall release the Net Cash Proceeds from
insurance received by Agent based on a claim by any Borrower or Guarantor as a
result of such loss, damage or destruction to the extent necessary for the
repair, refurbishing or replacement of such Equipment or building, structure or
improvement; provided, that, all of the following conditions are satisfied:
(1) if any Default or Event of Default shall exist or have occurred and be
continuing (except for any Default or Event of Default arising as a result of
and continuing solely as a result of such Property Loss Event), any such
proceeds may be applied to the Obligations (2) if such insurance proceeds
aggregate $1,000,000 or more, Administrative Borrower shall obtain the prior
written consent of Lender in order to apply such insurance proceeds in the
manner set forth in this clause (b), (3) such proceeds shall be used only to
repair, refurbish or replace such Equipment or building, structure or
improvement and all related expenses and costs in connection therewith within
one hundred eighty (180) days after receipt by such Borrower or Guarantor of
such proceeds, (4) Lender shall have a first priority perfected lien (subject to
liens permitted under this Agreement ) on such replacement (or repaired or
restored) property or assets (other than, with respect to perfection only, the
Excluded Property), (5) the aggregate amount of such proceeds in excess of the
amount necessary to repair, refurbish or replace such replacement (or repaired
or restored) property or assets shall be applied to the Obligations in such
order and manner as Lender determines, (6) Lender shall have received within
fifteen (15) days after Lender notifies Administrative Borrower that Lender has
received any proceeds of insurance (or if any Borrower or Guarantor receives any
such proceeds, then within fifteen (15) days after such Borrower or Guarantor
receives such proceeds, which shall be delivered to Lender), a certificate duly
executed by an authorized officer of

 

76



--------------------------------------------------------------------------------

Administrative Borrower addressed to Lender stating that such proceeds shall be
used to repair, refurbish or replace such Equipment or building, structure or
improvement, (7) if all or any portion of such proceeds are not so used or being
used within such one hundred eighty (180) day period, Lender shall apply such
unused proceeds to the Obligations, and (8) as to a Property Loss Event with
respect to assets of any Borrower or Guarantor, until such time as the proceeds
are so used, such proceeds will be held in a deposit account or investment
account at Lender and released upon receipt of written request of Administrative
Borrower that such proceeds are to be so used with such evidence thereof as
Lender may require and so long as no Default or Event of Default exists or has
occurred and is continuing.

9.6 Financial Statements and Other Information.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Borrower, Guarantor and its Subsidiaries in accordance with GAAP. Borrowers
and Guarantors shall promptly furnish to Agent and Lenders all such financial
and other information as Agent shall reasonably request relating to the
Collateral and the assets, business and operations of Borrowers and Guarantors,
and to notify the auditors and accountants of Borrowers and Guarantors that
Agent is authorized to obtain such information directly from them (other than
materials protected by the attorney-client privilege and materials which any
Borrower or Guarantor may not disclose without violation of a confidentiality
obligation binding upon it). Without limiting the foregoing, Borrowers shall
furnish or cause to be furnished to Agent, the following:

(i) within thirty (30) days after the end of each fiscal month (other than any
such fiscal month if such fiscal month is also the last fiscal month of a fiscal
quarter), monthly unaudited consolidated financial statements and unaudited
consolidating financial statements (including in each case balance sheets,
statements of income and loss and statements of cash flow), all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of Parent and its Subsidiaries as of the end of
and through such fiscal month, certified to be correct by the chief financial
officer of Administrative Borrower, subject to normal year-end adjustments and
no footnotes and accompanied by a summary narrative of material changes and
operating performance and a compliance certificate substantially in the form of
Exhibit D hereto, along with a schedule in form reasonably satisfactory to Agent
of the calculations used in determining, as of the end of such month, whether
Borrowers and Guarantors were in compliance with the covenants set forth in
Section 9.18 of this Agreement for such month, and

(ii) within forty-five days after the end of each fiscal month which is also the
last fiscal month of a fiscal quarter, monthly unaudited consolidated financial
statements and unaudited consolidating financial statements (including in each
case balance sheets, statements of income and loss and statements of cash flow),
all in reasonable detail, fairly presenting in all material respects the
financial position and the results of the operations of Parent and its
Subsidiaries as of the end of and through such fiscal month, certified to be
correct by the chief financial officer of Administrative Borrower, subject to
normal year-end adjustments and accompanied by a summary narrative of material
changes and operating performance and a compliance certificate substantially in
the form of Exhibit D hereto, along

 

77



--------------------------------------------------------------------------------

with a schedule in form reasonably satisfactory to Agent of the calculations
used in determining, as of the end of such month, whether Borrowers and
Guarantors were in compliance with the covenants set forth in Section 9.18 of
this Agreement for such month;

(iii) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements and unaudited consolidating financial
statements of Parent and its Subsidiaries (including in each case balance
sheets, statements of income and loss, statements of cash flow and statements of
stockholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of Parent and its Subsidiaries as of the end of
and for such fiscal year, together with the unqualified opinion of independent
certified public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by Administrative Borrower and reasonably acceptable to Agent, that such audited
consolidated financial statements have been prepared in accordance with GAAP,
and present fairly in all material respects the results of operations and
financial condition of Parent and its Subsidiaries as of the end of and for the
fiscal year then ended, and

(iv) at such time as available, but in no event later than thirty (30) days
prior to the end of each fiscal year , projected consolidated financial
statements (including in each case, forecasted balance sheets and statements of
income and loss, statements of cash flow, and statements of stockholders’
equity) of Parent and its Subsidiaries for the next fiscal year, all in
reasonable detail, and in a format consistent with the projections delivered by
Borrowers to Agent prior to the date hereof, together with such supporting
information as Agent may reasonably request. Such projected financial statements
shall be prepared on a monthly basis for the next succeeding fiscal year. Such
projections shall represent the reasonable best estimate by Borrowers and
Guarantors of the future financial performance of Parent and its Subsidiaries
for the periods set forth therein and shall have been prepared on the basis of
the assumptions set forth therein which Borrowers and Guarantors believe are
fair and reasonable as of the date of preparation in light of current and
reasonably foreseeable business conditions (it being understood that actual
results may differ from those set forth in such projected financial statements).
Each fiscal year Borrowers shall provide to Agent a semi-annual update with
respect to such projections or at any time a Default or Event of Default exists
or has occurred and is continuing, more frequently as Agent may reasonably
require; provided, that, such Borrowers shall only be required to deliver such
semi-annual update to the extent that such update would show a significant
variance from such projections for the remainder of such fiscal year; and

(v) within twenty (20) days after the end of each fiscal month (or more
frequently as Agent reasonably requests), a certificate substantially in the
form of Exhibit E hereto, along with (A) a schedule in form reasonably
satisfactory to Agent of the calculations used in determining, as of the end of
such month (or shorter period), the sum of the dollar value of the Preferred
Stock Portfolio and the Cash Investment Accounts and (B) the most recent
statement received by Borrowers and Guarantors setting forth the balance of the
Specified Investment Account.

(b) Borrowers and Guarantors shall promptly notify Agent in writing of the
details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to Collateral having a value of more than $250,000 or which if
adversely determined could

 

78



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect, (ii) any Material
Contract being terminated or amended or any new Material Contract entered into
(in which event Borrowers and Guarantors shall provide Agent with a copy of such
termination, amendment or Material Contract), (iii) any order, judgment or
decree in excess of $250,000 shall have been entered against any Borrower or
Guarantor any of its or their properties or assets, (iv) any notification of a
material violation of laws or regulations received by any Borrower or Guarantor,
(v) any ERISA Event, (vi) the payment or receipt by any Borrower or Guarantor of
any purchase price adjustment or indemnity payment pursuant to the Purchase
Agreements, and (vii) the occurrence of any Default or Event of Default.

(c) Promptly after the sending or filing thereof, Borrowers shall notify Agent
that any of the following have been sent or filed, and to the extent any of the
following are not then publicly available by electronic means to Agent, shall
send to Agent, copies of (i) all reports which Parent or any of its Subsidiaries
sends to its security holders generally, (ii) all reports and registration
statements which Parent or any of its Subsidiaries files with the Securities
Exchange Commission, any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., and such other reports as Agent may
hereafter specifically identify to Administrative Borrower that Agent will
require be provided to Agent, (iii) all press releases and (iv) all other
statements concerning material changes or developments in the business of a
Borrower or Guarantor made available by any Borrower or Guarantor to the public.

(d) Borrowers and Guarantors shall furnish or cause to be furnished to Agent
such budgets, forecasts, projections and other information respecting the
Collateral and the business of Borrowers and Guarantors, as Agent may, from time
to time, reasonably request. Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrowers and Guarantors to any court or other Governmental Authority or to any
Lender or Participant or prospective Lender or Participant or any Affiliate of
any Lender or Participant. Each Borrower and Guarantor hereby irrevocably
authorizes and directs all accountants or auditors to deliver to Agent, at
Borrowers’ expense, copies of the financial statements of any Borrower and
Guarantor and any reports or management letters prepared by such accountants or
auditors on behalf of any Borrower or Guarantor and to disclose to Agent and
Lenders such information as they may have regarding the business of any Borrower
and Guarantor. Any documents, schedules, invoices or other papers delivered to
Agent or any Lender may be destroyed or otherwise disposed of by Agent or such
Lender one (1) year after the same are delivered to Agent or such Lender, except
as otherwise designated by Administrative Borrower to Agent or such Lender in
writing.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower and
Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly,

(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it except that any wholly-owned
Subsidiary of Parent (other than any Borrower) may merge with and into or
consolidate with any other wholly-owned Subsidiary of Parent (other than any
Borrower), provided, that, each of the following conditions is satisfied as
determined by Agent in good faith: (i) Agent shall have received not less than
ten (10) Business Days’ prior written notice of the intention of such
Subsidiaries to so merge or consolidate, which notice shall set forth in
reasonable detail

 

79



--------------------------------------------------------------------------------

reasonably satisfactory to Agent, the persons that are merging or consolidating,
which person will be the surviving entity, the locations of the assets of the
persons that are merging or consolidating, and the material agreements and
documents relating to such merger or consolidation, (ii) Agent shall have
received such other information with respect to such merger or consolidation as
Agent may reasonably request, (iii) as of the effective date of the merger or
consolidation and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing, (iv) Agent shall have received,
true, correct and complete copies of all agreements, documents and instruments
relating to such merger or consolidation, including, but not limited to, the
certificate or certificates of merger to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing), (v) the
surviving entity shall expressly confirm, ratify and assume the Obligations and
the Financing Agreements to which it is a party in writing, in form and
substance reasonably satisfactory to Agent, and Borrowers and Guarantors shall
execute and deliver such other agreements, documents and instruments as Agent
may reasonably request in connection therewith;

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock or Indebtedness to any other Person or any of its assets to
any other Person, except for

(i) sales of Inventory in the ordinary course of business,

(ii) the sale or other disposition of Equipment (including worn-out or obsolete
Equipment or Equipment no longer used or useful in the business of any Borrower
or Guarantor) so long as such sales or other dispositions do not involve
Equipment having an aggregate fair market value in excess of $1,000,000 for all
such Equipment disposed of in any fiscal year of Borrowers or as Agent may
otherwise agree, and

(iii) the issuance and sale by any Borrower or Guarantor of Capital Stock of
such Borrower or Guarantor after the date hereof; provided, that, (A) Agent
shall have received not less than ten (10) Business Days’ prior written notice
of such issuance and sale by such Borrower or Guarantor, which notice shall
specify the parties to whom such shares are to be sold, the terms of such sale,
the total amount which it is anticipated will be realized from the issuance and
sale of such stock and the Net Cash Proceeds which it is anticipated will be
received by such Borrower or Guarantor from such sale, (B) such Borrower or
Guarantor shall not be required to pay any cash dividends or repurchase or
redeem such Capital Stock or make any other payments in respect thereof, except
as otherwise permitted in Section 9.11 hereof, (C) the terms of such Capital
Stock, and the terms and conditions of the purchase and sale thereof, shall not
include any terms that include any limitation on the right of any Borrower to
request or receive Loans or Letters of Credit or the right of any Borrower and
Guarantor to amend or modify any of the terms and conditions of this Agreement
or any of the other Financing Agreements or otherwise in any way relate to or
affect the arrangements of Borrowers and Guarantors with Agent and Lenders or
are more restrictive or burdensome to any Borrower or Guarantor than the terms
of any Capital Stock in effect on the date hereof, (D) except as Agent may
otherwise agree in writing, if as of the date of such issuance and sale or after
giving effect thereto, a Cash Dominion Event has occurred and is continuing, all
of the proceeds of the sale and issuance of such Capital Stock shall be paid to
Agent for application to the Obligations in such order and manner as Agent may
determine or at Agent’s option, to be held as cash collateral

 

80



--------------------------------------------------------------------------------

for the Obligations and (E) as of the date of such issuance and sale and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing,

(iv) the issuance of Capital Stock of any Borrower or Guarantor consisting of
common stock pursuant to an employee stock ownership plan, employee stock option
or grant or similar equity plan or 401(k) plans of such Borrower or Guarantor
for the benefit of its employees, directors and consultants, provided, that, in
no event shall such Borrower or Guarantor be required to issue, or shall such
Borrower or Guarantor issue, Capital Stock pursuant to such stock plans or
401(k) plans which would result in a Change of Control or other Event of
Default,

(v) sales or other dispositions of Excluded Property, provided, that, as to any
such sale or other disposition, each of the following conditions is satisfied:
(A) the consideration to be received by Borrowers and Guarantors shall be paid
or payable in cash and shall be paid contemporaneously with consummation of the
transaction; (B) the consideration paid or payable shall be in an amount not
less than the fair market value of the Excluded Property disposed of; (C) such
transaction does not involve the sale or other disposition of any Equity
Interest in any Subsidiary or of any Inventory or Receivables; (D) the Net Cash
Proceeds from any such sale or other disposition, shall be applied to the
Obligations (without permanent reduction of the Maximum Credit as a result
thereof); (E) the aggregate fair market value of all such Excluded Property sold
or otherwise disposed of shall not exceed $5,000,000 in the aggregate during the
term of this Agreement; and (F) as of the date of any such sale or other
disposition, and in each case after giving effect thereto, no Default or Event
of Default shall exist or have occurred and be continuing,

(vi) sales or other dispositions of investment property from the Preferred Stock
Portfolio; provided, that, all of the proceeds of from such sales or other
dispositions shall be (A) reinvested in other investment property consisting of
shares of preferred stock of public companies (other than a Borrower), with such
shares to be maintained in the Specified Investment Account or (B) used for
general operating, working capital and other proper corporate purposes of such
Borrower not otherwise prohibited by the terms hereof, and

(vii) the transfer of cash for the payment of Indebtedness to the extent such
payments are permitted under this Agreement and for the payment of other
payables in the ordinary course of the business of Borrowers and Guarantors.

(c) wind up, liquidate or dissolve except that any Guarantor (other than Parent)
may wind up, liquidate and dissolve, provided, that, each of the following
conditions is satisfied, (i) the winding up, liquidation and dissolution of such
Guarantor shall not violate any law or any order or decree of any court or other
Governmental Authority in any material respect and shall not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or any other agreement or instrument to which any Borrower or
Guarantor is a party or may be bound, (ii) such winding up, liquidation or
dissolution shall be done in accordance with the requirements of all applicable
laws and regulations, (iii) effective upon such winding up, liquidation or
dissolution, all of the assets and properties of such Guarantor shall be duly
and validly transferred and assigned to a Borrower, free and clear of any liens,
restrictions or encumbrances other than the security interest and liens of Agent
(and Agent

 

81



--------------------------------------------------------------------------------

shall have received such evidence thereof as Agent may reasonably require) or as
permitted under Section 9.8 of this Agreement and Agent shall have received such
deeds, assignments or other agreements as Agent may reasonably request to
evidence and confirm the transfer of such assets of such Guarantor to a
Borrower, (iv) Agent shall have received all documents and agreements that any
Borrower or Guarantor has filed with any Governmental Authority or as are
otherwise required to effectuate such winding up, liquidation or dissolution,
(v) no Borrower or Guarantor shall assume any Indebtedness, obligations or
liabilities as a result of such winding up, liquidation or dissolution, or
otherwise become liable in respect of any obligations or liabilities of the
entity that is winding up, liquidating or dissolving, unless such Indebtedness
is otherwise expressly permitted hereunder, (vi) Agent shall have received not
less than ten (10) Business Days prior written notice of the intention of such
Guarantor to wind up, liquidate or dissolve, and (vii) as of the date of such
winding up, liquidation or dissolution and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing; or

(d) agree to do any of the foregoing (unless such agreement has been consented
to in writing by Agent and Required Lenders, or includes as a condition to the
effectiveness of such agreement that Agent’s and Required Lenders’ consent
thereto shall be obtained or that as of the consummation of the transactions
contemplated thereby all of the Obligations shall be fully and finally paid and
satisfied and this Agreement shall be terminated in accordance with the terms
hereof).

9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any security interest or lien with respect to any
such assets or properties, except:

(a) the security interests and liens of Agent for itself and the benefit of the
Secured Parties;

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, or Guarantor or Subsidiary, as the case may be and
with respect to which adequate reserves have been set aside on its books;

(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Borrower’s, Guarantor’s or
Subsidiary’s business to the extent: (i) such liens secure Indebtedness which is
not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or such Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;

 

82



--------------------------------------------------------------------------------

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower, Guarantor or such Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto;

(e) purchase money security interests or other security interests in Equipment
(including Capital Leases) and purchase money mortgages or other mortgages on
Real Property to secure Indebtedness permitted under Section 9.9(b) hereof so
long as such security interests and mortgages do not apply to any property of
any Borrower, any Guarantor or any Subsidiary other than the Equipment or Real
Property so acquired (and the proceeds thereof), and the Indebtedness secured
thereby does not exceed the cost of the Equipment or Real Property so acquired,
constructed, remodeled or improved, as the case may be, and such security
interests are granted within 180 days of the date of such acquisition or
completion of construction, remodeling or improvement of such Equipment or Real
Property, as the case may be;

(f) pledges and deposits of cash by any Borrower or Guarantor after the date
hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of such Borrower or Guarantor as of the
date hereof;

(g) pledges and deposits of cash by any Borrower or Guarantor after the date
hereof to secure the performance of tenders, bids, leases, trade contracts
(other than for the repayment of Indebtedness), statutory obligations and other
similar obligations in each case in the ordinary course of business consistent
with the current practices of such Borrower or Guarantor as of the date hereof;
provided, that, in connection with any performance bonds issued by a surety or
other person, the issuer of such bond shall have waived in writing any rights in
or to, or other interest in, any of the Collateral in an agreement, in form and
substance reasonably satisfactory to Agent;

(h) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned by any Borrower or Guarantor located on the premises of such
Borrower or Guarantor (but not in connection with, or as part of, the financing
thereof) from time to time in the ordinary course of business and consistent
with current practices of such Borrower or Guarantor and the precautionary UCC
financing statement filings in respect thereof;

(i) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;

(j) pledges and deposits of cash after the date hereof to secure obligations
under appeal bonds or as otherwise required in connection with court proceedings
(including, without limitation, surety bonds, security for costs of litigation
where required by law and letters

 

83



--------------------------------------------------------------------------------

of credit) or any other instruments serving a similar purpose; provided, that,
(i) as of the date of the pledge and deposit of such cash, and after giving
effect thereto, the aggregate amount of the Excess Availability shall be not
less than $10,000,000 and (ii) any judgment in connection with which such appeal
bond or other instruments are required shall not constitute an Event of Default;

(k) liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods
so long as such liens attach only to the imported goods;

(l) liens to secure Indebtedness of Borrowers and Guarantors permitted under
Section 9.9(h) hereof; provided, that, (i) such liens shall only encumber the
Real Property owned by Borrowers as of the date hereof, fixtures thereon,
licenses, permits and other general intangibles directly related thereto, and
proceeds thereof, and (ii) as of the date of incurring such liens and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

(m) the pledge and deposit by Borrowers of cash in favor Wells Fargo Bank, N.A.
to secure Indebtedness permitted under Section 9.9(g) of this Agreement; and

(n) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate.

9.9 Indebtedness. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
or otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:

(a) the Obligations;

(b) Indebtedness (including Capital Leases) arising after the date hereof to the
extent secured by security interests in Equipment (including Capital Leases) and
mortgages on Real Property to finance the acquisition , construction, remodeling
or improvement thereof not to exceed $3,000,000 in the aggregate at any time
outstanding so long as such security interests and mortgages do not apply to any
property of any Borrower, any Guarantor or any Subsidiary other than the
Equipment or Real Property so acquired (and the proceeds thereof), and the
Indebtedness secured thereby does not exceed the cost of the Equipment or Real
Property so acquired, constructed, remodeled or improved, as the case may be,
and such security interests are granted within 180 days of the date of such
acquisition or completion of construction, remodeling or improvement of such
Equipment or Real Property, as the case may be;

(c) guarantees by any Borrower or Guarantor of the Obligations of the other
Borrowers or Guarantors in favor of Agent for the benefit of Secured Parties;

(d) the Indebtedness of any Borrower or Guarantor to any other Borrower or
Guarantor arising after the date hereof pursuant to loans by any Borrower or
Guarantor permitted under Section 9.10(g) hereof;

 

84



--------------------------------------------------------------------------------

(e) Indebtedness of any Borrower entered into in the ordinary course of business
pursuant to a Hedge Agreement; provided, that, (i) such arrangements are not for
speculative purposes, and (ii) such Indebtedness shall be unsecured, except to
the extent such Indebtedness constitutes part of the Obligations arising under
or pursuant to Hedge Agreements with any Lender or any Affiliate of a Lender
that are secured under the terms hereof;

(f) unsecured Indebtedness of any Borrower or Guarantor arising after the date
hereof to any third person (but not to any other Borrower or Guarantor),
provided, that, each of the following conditions is satisfied as reasonably
determined by Agent: (i) such Indebtedness shall be on terms and conditions
reasonably acceptable to Agent and shall be subject and subordinate in right of
payment to the right of Agent and Lenders to receive the prior indefeasible
payment and satisfaction in full payment of all of the Obligations pursuant to
the terms of an intercreditor agreement between Agent and such third party, in
form and substance reasonably satisfactory to Agent, (ii) Agent shall have
received not less than ten (10) days prior written notice of the intention of
such Borrower or Guarantor to incur such Indebtedness, which notice shall set
forth in reasonable detail satisfactory to Agent the amount of such
Indebtedness, the person or persons to whom such Indebtedness will be owed, the
interest rate, the schedule of repayments and maturity date with respect thereto
and such other information as Agent may reasonably request with respect thereto,
(iii) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments evidencing or otherwise related to such
Indebtedness, (iv) except as Agent may otherwise agree in writing, all of the
proceeds of the loans or other accommodations giving rise to such Indebtedness
shall be paid to Agent for application to the Obligations in such order and
manner as Agent may determine or at Agent’s option, to be held as cash
collateral for the Obligations, (v) in no event shall the person or person to
whom such Indebtedness will be owed be entitled to receive any cash payments in
respect of the principal amount of, or any interest payable with respect
thereto, prior to the final payment in full of the Obligations (and cash
collateralization of contingent obligations pursuant to the terms hereof) and
termination of the Financing Agreements (other than any interest payable in
kind), (1) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred, (vi) such
Borrower and Guarantor shall not, directly or indirectly, (A) amend, modify,
alter or change the terms of such Indebtedness or any agreement, document or
instrument related thereto, except, that, such Borrower or Guarantor may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof, or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness (except pursuant to regularly scheduled payments
permitted herein), or set aside or otherwise deposit or invest any sums for such
purpose, and (vii) Borrowers and Guarantors shall furnish to Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be;

(g) Indebtedness of any Borrower or Guarantor arising after the date hereof to
any Person that is not an Affiliate of Borrowers and Guarantors secured by a
lien on Real Property owned by Borrowers as of the date hereof, fixtures
thereon, licenses, permits and other general intangibles directly related
thereto and proceeds thereof; provided, that, each of the

 

85



--------------------------------------------------------------------------------

following conditions is satisfied: (i) Agent shall have received not less than
ten (10) Business Days prior written notice of the intention of such Borrower or
Guarantor to incur such Indebtedness, which notice shall set forth in reasonable
detail the amount of such Indebtedness, the schedule of repayments and maturity
date with respect thereto and such other information as Lender may reasonably
request, (ii) the aggregate outstanding principal amount of such Indebtedness
shall not exceed $2,000,000 at any time, (iii) such Indebtedness shall have a
Weighted Average Life to Maturity and a final maturity equal to or greater than
Indebtedness having a one hundred twenty (120) month straight line amortization
with a final maturity at the end of one hundred twenty (120) months, (iv) except
as Agent may otherwise agree, Agent shall have received a Collateral Access
Agreement with respect to such Real Property, duly executed and delivered by the
mortgagee which has a lien on any such Real Property (v) promptly upon Agent’s
request, Agent shall have received true, correct and complete copies of all
material agreements, documents and instruments evidencing or otherwise related
to such Indebtedness, and (vi) as of the date of incurring such Indebtedness and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

(h) unsecured guarantees by and Borrower or Guarantor in respect of leases and
Capital Leases that are entered into by any Borrower’s Subsidiaries in the
ordinary course of business or unsecured guarantees by any Borrower in respect
of obligations of any Borrower’s Subsidiaries incurred in the ordinary course of
business;

(i) the Indebtedness of any Borrower or Guarantor arising after the date hereof
permitted under Section 9.10(g) hereof;

(j) trade debt and accrued expenses incurred in the ordinary course of business
on normal trade terms and not overdue by more than ninety (90) days; and

(k) the Indebtedness set forth on Schedule 9.9 to the Information Certificate;
provided, that, (i) Borrowers and Guarantors may only make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto as
in effect on the date hereof except, that, Borrowers and Guarantors may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof, or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose, and (iii) Borrowers and Guarantors shall furnish to Agent all
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be.

9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, directly or indirectly, make any loans or advance
money or property to any person, or invest in (by capital contribution, dividend
or otherwise) or purchase or

 

86



--------------------------------------------------------------------------------

repurchase the Capital Stock or Indebtedness or all or a substantial part of the
assets or property of any person, or form or acquire any Subsidiaries, or agree
to do any of the foregoing, except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) investments in cash or Cash Equivalents, provided, that, the terms and
conditions of Section 5.2 hereof shall have been satisfied with respect to the
deposit account, investment account or other account in which such cash or Cash
Equivalents are held;

(c) the existing equity investments of each Borrower and Guarantor as of the
date hereof in its Subsidiaries, provided, that, no Borrower or Guarantor shall
have any further obligations or liabilities to make any capital contributions or
other additional investments or other payments to or in or for the benefit of
any of such Subsidiaries;

(d) loans and advances by any Borrower or Guarantor to employees of such
Borrower or Guarantor not to exceed the principal amount of $1,000,000 in the
aggregate at any time outstanding for: (i) reasonably and necessary work-related
travel or other ordinary business expenses to be incurred by such employee in
connection with their work for such Borrower or Guarantor and (ii) reasonable
and necessary relocation expenses of such employees (including home mortgage
financing for relocated employees);

(e) stock or obligations issued to any Borrower or Guarantor by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Agent, upon Agent’s request, together with such stock power, assignment or
endorsement by such Borrower or Guarantor as Agent may request;

(f) obligations of account debtors to any Borrower or Guarantor arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to such Borrower or Guarantor; provided, that, promptly upon the
receipt of the original of any such promissory note by such Borrower or
Guarantor, such promissory note shall be endorsed to the order of Agent by such
Borrower or Guarantor and promptly delivered to Agent as so endorsed;

(g) loans by a Borrower or Guarantor to another Borrower or Guarantor after the
date hereof, provided, that,

(i) as to all of such loans, (A) within thirty (30) days after the end of each
fiscal month, Borrowers shall provide to Agent a report in form and substance
reasonably satisfactory to Agent of the outstanding amount of such loans as of
the last day of the immediately preceding month and indicating any loans made
and payments received during the immediately preceding month, (B) the
Indebtedness arising pursuant to any such loan shall not be evidenced by a
promissory note or other instrument, unless the single original of such note or
other instrument is promptly delivered to Agent upon its request to hold as part
of the Collateral, with such endorsement and/or assignment by the payee of such
note or other instrument as Agent

 

87



--------------------------------------------------------------------------------

may require, (C) as of the date of any such loan and after giving effect
thereto, the Borrower or Guarantor making such loan shall be Solvent, and (D) as
of the date of any such loan and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing, and

(ii) as to loans by a Guarantor to a Borrower, (A) the Indebtedness arising
pursuant to such loan shall be subject to, and subordinate in right of payment
to, the right of Agent and Lenders to receive the prior final payment and
satisfaction in full of all of the Obligations on terms and conditions
acceptable to Agent, (B) promptly upon Agent’s request, Agent shall have
received a subordination agreement, in form and substance satisfactory to Agent,
providing for the terms of the subordination in right of payment of such
Indebtedness of such Borrower to the prior final payment and satisfaction in
full of all of the Obligations, duly authorized, executed and delivered by such
Guarantor and such Borrower, and (C) such Borrower shall not, directly or
indirectly make, or be required to make, any payments in respect of such
Indebtedness prior to the end of the then current term of this Agreement;

(h) the purchase by a Borrower or Guarantor after the date hereof of all or any
portion of the Option Property (as such term is defined in the Option
Agreement), provided, that:

(i) the aggregate consideration paid for or in connection with the Option
Property shall not exceed $1,000,000,

(ii) no Default or Event of Default shall exist or have occurred as of the date
of such purchase and after giving effect to such purchase,

(iii) Excess Availability shall have been not less than $12,500,000 for the two
consecutive month period immediately prior to the date of any such purchase and
not less than $12,500,000 immediately before and after giving effect to all
payments in connection with such purchase, and

(iv) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments relating to such purchase, which documents
shall be reasonably satisfactory to Agent;

(i) the purchase by a Borrower or Guarantor after the date hereof of all or
substantially all of the assets of any Person or a business or division of such
Person (whether pursuant to a merger or other transaction) or of all or a
majority of the Capital Stock (such assets or Person being referred to herein as
the “Acquired Business”) and in one or a series of transaction that satisfies
each of the following conditions as determined by Agent:

(i) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the proposed acquisition and such information with respect
thereto as Lender may reasonably request, including (A) the proposed date and
amount of the acquisition, (B) a list and description of the assets or shares to
be acquired, (C) the total purchase price for the assets or shares to be
purchased (and the terms of payment of such purchase price), (D) a

 

88



--------------------------------------------------------------------------------

summary of the due diligence undertaken by Borrowers in connection with such
acquisition, and (E) financial statements of the Acquired Business reasonably
satisfactory to Agent,

(ii) the Acquired Business shall be an operating company that engages in a line
of business substantially similar to a business that Borrowers are engaged in on
date hereof,

(iii) the aggregate consideration paid for or in connection with all
acquisitions under this clause (i) shall not exceed $5,500,000 during the term
of this Agreement,

(iv) Agent shall have received: (A) the most recent annual and interim financial
statements with respect to the Acquired Business and related statements of
income and cash flows showing positive cash flows for the immediately preceding
fiscal year of such Acquired Business, (B) detailed forecasts of cash flows for
the Acquired Business forecasting positive future cash flows, (C) detailed
projections for Parent and its Subsidiaries through the Maturity Date giving pro
forma effect to such acquisition, based on assumptions reasonably satisfactory
to Agent and demonstrating pro forma compliance with all financial covenants set
forth in this Agreement, prepared in good faith an in a manner and using such
methodology as is consistent with the most recent financial statements delivered
to Agent pursuant to Section 9.6(a)(i) and in form and substance reasonably
satisfactory to Agent and (D) current, updated projections of the amount of the
Borrowing Base and Excess Availability for the twelve (12) month period after
the date of such acquisition, in a form reasonably satisfactory to Agent,
representing Borrowers’ reasonable best estimate of the future Borrowing Base
and Excess Availability for the period set forth therein as of the date not more
than ten (10) days prior to the date of such acquisition, which projections
shall have been prepared on the basis of the assumptions set forth therein which
Borrowers believe are fair and reasonable as of the date of preparation in light
of current and reasonably foreseeable business conditions and which projections
shall show amounts of Excess Availability reasonably satisfactory to Agent,

(v) if Agent so elects, Agent shall have received an appraisal of the inventory
of the Acquired Business and such other assets of the Acquired Business as Agent
may specify, in each case in form and containing assumptions and appraisal
methods satisfactory to Agent by an appraiser reasonably acceptable to Lender,
on which Agent is expressly permitted to rely,

(vi) if Agent so elects, Agent shall have completed a field examination with
respect to the business and assets of the Acquired Business in accordance with
Agent’s customary procedures and practices and as otherwise reasonably required
by the nature and circumstances of the business of the Acquired Business, the
scope and results of which shall be reasonably satisfactory to Agent and any
accounts and inventory of the Acquired Business shall only be Eligible Accounts
and Eligible Inventory, respectively, to the extent Agent has completed such
field examination with respect thereto and the criteria for Eligible Accounts
and Eligible Inventory set forth herein are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as Agent
may, at its option, reasonably establish with respect thereto in accordance with
this Agreement and subject to such Reserves as Agent may reasonably establish in
connection with the Acquired Business),

 

89



--------------------------------------------------------------------------------

(vii) in the case of the acquisition of Capital Stock of any Person or the
formation of any Subsidiary in connection with such acquisition, (A) the
Borrower or Guarantor forming such Subsidiary shall, except as Agent may
otherwise agree, (1) execute and deliver to Lender, a pledge and security
agreement, in form and substance reasonably satisfactory to Agent, granting to
Agent a first pledge of and lien on all of the issued and outstanding shares of
Capital Stock of any such Subsidiary, (2) deliver the original stock
certificates evidencing such shares of Capital Stock (or such other evidence as
may be issued in the case of a limited liability company), together with stock
powers with respect thereto duly executed in blank (or the equivalent thereof in
the case of a limited liability company in which such interests are
certificated, or otherwise take such actions as Agent shall reasonably require
with respect to Agent’s security interests therein) and (B) as to any such
Subsidiary, except as Agent may otherwise agree, the Borrower or Guarantor
forming such Subsidiary shall cause any such Subsidiary to execute and deliver
to Agent, the following (each in form and substance reasonably satisfactory to
Agent), (1) an absolute and unconditional guarantee of payment of the
Obligations, (2) a security agreement granting to Agent a first security
interest and lien (except as otherwise consented to in writing by Agent) upon
all of the assets of any such Subsidiary, and (3) such other agreements,
documents and instruments as Agent may reasonably require in connection with the
documents referred to above in order to make such Subsidiary a party to this
Agreement as a “Borrower” or as a “Guarantor” as Agent may determine, including,
but not limited to, supplements and amendments hereto, authorization to file UCC
financing statements, Collateral Access Agreements and other consents, waivers,
acknowledgments and other agreements from third persons which Agent may
reasonably deem necessary or desirable in order to permit, protect and perfect
its security interests in and liens upon the assets purchased, corporate
resolutions and other organization and authorizing documents of such Person, and
favorable opinions of counsel to such Person,

(viii) in the case of an acquisition of assets (other than Capital Stock), Agent
shall have received, in form and substance reasonably satisfactory to Agent,
(A) evidence that Agent has valid and perfected security interests in and liens
upon all purchased assets to the extent such assets constitute Collateral
hereunder, (B) such other agreements, documents and instruments as Agent may
reasonably require in connection with such assets, including, but not limited
to, supplements and amendments hereto, authorization to file UCC financing
statements, Collateral Access Agreements and other consents, waivers,
acknowledgments and other agreements from third persons which Agent may
reasonably deem necessary or desirable in order to permit, protect and perfect
its security interests in and liens upon the assets purchased, corporate
resolutions and other organization and authorizing documents of such Person, and
favorable opinions of counsel to such Person, and (C) the agreement of the
seller consenting to the collateral assignment by the Borrower purchasing such
assets of all rights and remedies and claims for damages of such Borrower
relating to the Collateral (including, without limitation, any bulk sales
indemnification) under the agreements, documents and instruments relating to
such acquisition,

(ix) in the case of the acquisition of the Capital Stock of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such acquisition and such Person shall not have
announced that it will oppose such acquisition or shall not have commenced any
action which alleges that such acquisition will violate applicable law,

 

90



--------------------------------------------------------------------------------

(x) Agent shall have received a Compliance Certificate completed on a pro forma
basis giving effect to the acquisition and showing that Borrowers and Guarantors
are in compliance with all of the covenants set forth in Section 9
notwithstanding the amount of the Excess Availability,

(xi) no Default or Event of Default shall exist or have occurred as of the date
of the acquisition or any payment in respect thereof and after giving effect to
the acquisition or such payment,

(xii) Excess Availability shall have been not less than $12,500,000 for the two
consecutive month period immediately prior to the date of any such acquisition
and not less than $17,500,000 immediately before and after giving effect to all
payments in connection with such acquisition, and

(xiii) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments relating to such acquisition, which
documents shall be reasonably satisfactory to Agent;

(j) credit and advances, including marketing incentives, trade promotions and
similar incentives and promotions provided by Borrowers to customers of
Borrowers in the ordinary course of business and consistent with the current
practices of such Borrower as of the date hereof; and

(k) the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such loans and advances, (i) Borrowers and
Guarantors shall not, directly or indirectly, amend, modify, alter or change the
terms of such loans and advances or any agreement, document or instrument
related thereto and (ii) Borrowers and Guarantors shall furnish to Agent all
notices or demands in connection with such loans and advances either received by
any Borrower or Guarantor or on its behalf, promptly after the receipt thereof,
or sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be.

9.11 Dividends and Redemptions. Each Borrower and Guarantor shall not, directly
or indirectly, declare or pay any dividends on account of any shares of class of
any Capital Stock of such Borrower or Guarantor now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing, except that:

(a) any Borrower or Guarantor may declare and pay such dividends or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock for consideration in the form of shares of common stock (so long
as after giving effect thereto no Change of Control or other Default or Event of
Default shall exist or have occurred and be continuing);

 

91



--------------------------------------------------------------------------------

(b) Borrowers and Guarantors may pay dividends to the extent permitted in
Section 9.12 below;

(c) any Subsidiary of a Borrower or Guarantor may pay dividends to a Borrower;

(d) Parent may repurchase Capital Stock for the purpose of funding required
distribution obligations of Parent to employees pursuant to any employee stock
ownership plan of Parent upon the termination, retirement, death of any such
employee or diversification distribution pursuant to and in accordance with the
ESOP as in effect on the date of this Agreement and Section 410(28) of the Code,
in accordance with the provisions of such plan, provided, that, as to any such
repurchase, each of the following conditions is satisfied: (i) such repurchase
shall be paid with funds legally available therefor, (ii) such repurchase shall
not violate any law or regulation or the terms of any indenture, agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its or their property are bound, (iii) Excess
Availability shall be not less than $12,500,000 as of the date of the payment
and after giving effect to such payment, and (iv) Parent shall deliver to Agent
a certificate from an authorized officer of Parent certifying that as of the
date of the payment for such repurchase and after giving effect thereto,
Borrowers and Guarantors are and will be in compliance with all representations,
warranties and covenants as set forth in this Agreement;

(e) Farmer may pay dividends and pay other distributions in respect of Capital
Stock of Farmer, provided, that, (i) Administrative Borrower shall have provided
to Agent not less than ten (10) Business Days’ prior written notice of the
intention of Farmer to pay such dividends or other distributions (specifying the
amount to be paid by Farmer), (ii) immediately after giving effect to any such
payment or distribution, Excess Availability shall be not less than $10,000,000
and Total Liquidity shall be not less than $20,000,000, (iii) Agent shall have
received, not more than twenty (20) Business Days prior to such payment and not
less than five (5) Business Days prior to such payment, current, updated
projections of the amount of the Borrowing Base and Excess Availability for the
one month period after the date of any payment in respect of such dividends,
other distributions, in a form reasonably satisfactory to Agent, representing
Borrowers’ reasonable best estimate of the future Borrowing Base and Excess
Availability for the period set forth therein as of the date not more than ten
(10) days prior to the date of the payment in respect of such dividend or other
distributions, which projections shall have been prepared on the basis of the
assumptions set forth therein which Borrowers believe are fair and reasonable as
of the date of preparation in light of current and reasonably foreseeable
business conditions, (iv) the amount of the Excess Availability as set forth in
the projections delivered pursuant to clause (iii) above for such one month
period shall be not less than $12,500,000, (v) the aggregate amount of all such
payments in any fiscal year shall not exceed $7,000,000, (vi) the aggregate
amount of all such payments in any fiscal quarter shall not exceed $1,750,000
and (vii) as of the date of any such payment and after giving effect thereto, no
Default or Event of Default exists or has occurred and is continuing; and

(f) Parent may make distributions or pay dividends to the ESOT in connection
with the ESOP in the amounts of regularly scheduled payments to be made
thereunder, in accordance with the terms thereof in effect on the date hereof;
provided, that, as to

 

92



--------------------------------------------------------------------------------

any such distribution or dividend, all proceeds received by the ESOT are used by
the ESOT to repay the ESOP Indebtedness.

9.12 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly:

(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate of such Borrower or
Guarantor, except:

(i) in the ordinary course of and pursuant to the reasonable requirements of
such Borrower’s or Guarantor’s business (as the case may be) and upon fair and
reasonable terms no less favorable to such Borrower or Guarantor than such
Borrower or Guarantor would obtain in a comparable arm’s length transaction with
an unaffiliated person;

(ii) as permitted under Section 9.11(d) hereof; and

(iii) pursuant to the performance by any Borrower of its obligations under the
term s of any stockholders agreement (including any rights agreement related
thereto) to which it is a party as of the date hereof and any similar agreement
which such Borrower may enter into hereafter; provided, that, the existence of,
or the performance by such Borrower of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the date hereof will only be permitted by this clause (iii) to the extent that
the terms of any such amendment or new agreement, taken as a whole, are not
materially disadvantageous to the Agent and Lenders; or

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, director or any other Affiliate of
such Borrower or Guarantor, except (i) reasonable compensation to officers,
employees, directors and consultants for services rendered to such Borrower or
Guarantor in the ordinary course of business, and (ii) payments by any such
Borrower or Guarantor to Parent for actual and necessary reasonable
out-of-pocket legal and accounting, insurance, marketing, payroll and similar
types of services paid for by Parent on behalf of such Borrower or Guarantor, in
the ordinary course of their respective businesses or as the same may be
directly attributable to such Borrower or Guarantor and for the payment of taxes
by or on behalf of Parent.

9.13 Compliance with ERISA. Each Borrower and Guarantor shall, and shall cause
each of its ERISA Affiliates to: (i) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal and State law; (ii) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; (iii) not terminate
any Pension Plan so as to incur any material liability to the Pension Benefit
Guaranty Corporation; (iv) not allow or suffer to exist any prohibited
transaction involving any Plan or any trust created thereunder which would
subject such Borrower, Guarantor or such ERISA Affiliate to a material tax or
other material liability on prohibited transactions imposed under Section 4975
of the Code or ERISA; (v) make all required contributions to any Plan which it
is obligated to pay under Section 302 or 303 of ERISA, Section 412 or 430 of the
Code or the terms of such Plan; (vi) not allow or suffer to exist any
accumulated funding deficiency, whether or not

 

93



--------------------------------------------------------------------------------

waived, with respect to any such Pension Plan; (vii) not engage in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA; or (viii) not allow
or suffer to exist any occurrence of a reportable event or any other event or
condition which presents a material risk of termination by the Pension Benefit
Guaranty Corporation of any Plan that is a single employer plan, which
termination could result in any material liability of any Borrower or Guarantor
to the Pension Benefit Guaranty Corporation.

(b) Promptly upon each determination of the amount of the contributions or other
payments required to be made for any calendar year by any Borrower or Guarantor
in respect of any underfunded Pension Plan in order to eliminate or reduce the
funding deficiency and prior to any Borrower or Guarantor making any
contribution of other payment in respect of such calendar year, Administrative
Borrower shall notify Agent of such determination and provide such information
with respect thereto as Agent may reasonably request. Agent may, at its option,
establish a Reserve equal to the aggregate amount of any payments required to be
made by any Borrower or Guarantor in respect of any Pension Plan to the extent
not made when due and then outstanding. The amount required to be so contributed
or paid in respect of the rehabilitation of underfunded Pension Plans during
fiscal year 2012 is approximately $7,491,251 in the aggregate. The payment of
such amount is required to be made no later than June 30, 2012. On any date that
the amount required to be so contributed or paid is less than the amount of such
Reserve, the amount of the Reserve shall be reduced to the amount required to be
so contributed or paid, provided, that, no Default or Event of Default shall
exist or have occurred and be continuing and on any date that the amount
required to be so contributed or paid is greater than the amount of such
Reserve, the amount of such Reserve may be increased to such amount.

9.14 End of Fiscal Years; Fiscal Quarters. Each Borrower and Guarantor shall,
for financial reporting purposes, cause its, and each of its Subsidiaries’
(a) fiscal years to end on June 30 of each year and (b) fiscal quarters to end
on September 30, December 31 and March 31 of each year.

9.15 Change in Business. Each Borrower and Guarantor shall not engage in any
business other than the business of such Borrower or Guarantor on the date
hereof and any business reasonably related, ancillary or complementary to the
business in which such Borrower or Guarantor is engaged on the date hereof.

9.16 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; (b) make loans or
advances to such Borrower or Guarantor or any Subsidiary of such Borrower or
Guarantor, (c) transfer any of its properties or assets to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; or (d) create, incur,
assume or suffer to exist any lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of such Borrower or Guarantor or any Subsidiary
of such Borrower or Guarantor, (iv) customary restrictions on

 

94



--------------------------------------------------------------------------------

dispositions of real property interests found in reciprocal easement agreements
of such Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor,
(v) any agreement relating to permitted Indebtedness incurred by a Subsidiary of
such Borrower or Guarantor prior to the date on which such Subsidiary was
acquired by such Borrower or such Guarantor and outstanding on such acquisition
date, and (vi) the extension or continuation of contractual obligations in
existence on the date hereof; provided, that, any such encumbrances or
restrictions contained in such extension or continuation are no less favorable
to Agent and Lenders than those encumbrances and restrictions under or pursuant
to the contractual obligations so extended or continued.

9.17 Capital Expenditures. Borrowers and Guarantors shall not, and shall not
permit any of their Subsidiaries to, make Capital Expenditures (calculated on a
consolidated basis for Borrowers, Guarantors and their Subsidiaries) during any
fiscal year in an aggregate amount in excess of $25,000,000.

9.18 Minimum Excess Availability; Minimum Total Liquidity. Borrowers shall at
all times maintain (a) Excess Availability of not less than $10,000,000 and
(b) Total Liquidity of not less than $20,000,000.

9.19 [Reserved]

9.20 [Reserved]

9.21 ESOP/ESOT; ESOP Loan Documents.

(a) The ESOP and ESOT shall continue to be administered, operated and maintained
as a qualified plan and trust under all applicable sections of the Code and
ERISA, including (i) continuing the qualification of the ESOP and the ESOT under
Section 401(a) of the Code, (ii) causing the ESOT to maintain its tax-exempt
status under Section 501(a) of the Code, and (iii) causing the ESOP to maintain
its status as an “employee stock ownership plan” within the meaning of
Section 4975(e)(7) of the Code.

(b) Parent shall from time to time furnish to Agent satisfactory evidence of its
contributions to the ESOT in an amount which, together with all cash held by the
ESOT that is legally available to make regularly scheduled payments under the
ESOP Loan Agreement on the date any payment is due thereunder, is sufficient to
pay when due all amounts payable by the ESOT to Parent under the ESOP Loan
Agreement as in effect on the date hereof.

(c) Parent shall from time to time furnish to Agent satisfactory evidence of its
contributions to the ESOT in an amount which is sufficient to pay when due all
amounts so payable by the ESOT to Parent thereunder.

(d) Parent shall deliver to Agent when obtained (i) a copy of any repurchase
liability study or similar report prepared by a valuation firm, actuarial firm
or other similar Person projecting the obligations of Parent (A) to repurchase
Capital Stock or other interests in the ESOP from participants in the ESOP and
(B) to satisfy its diversification obligations under the Code; and (ii) at the
time that any such study is prepared or established, evidence of Parent’s

 

95



--------------------------------------------------------------------------------

proposed plan with respect to funding and otherwise satisfying its repurchase
and diversification obligations.

9.22 Preferred Stock Portfolio.

(a) Borrowers and Guarantors shall not (i) close the Specified Investment
Account or (ii) dispose of the investment property within the Specified
Investment Account other than in accordance with Section 9.7(b)(vi) of this
Agreement, in each case without the prior written consent of Agent.

(b) Borrowers and Guarantors shall not deposit or maintain the proceeds of any
Loans or any proceeds from the sale or other disposition of any Collateral in
the Specified Investment Account.

(c) Borrowers and Guarantors shall not use the proceeds of any Loans or the
proceeds from the sale or other disposition of Collateral to purchase or
otherwise acquire any investment property to be held in the Specified Investment
Account.

(d) Borrowers and Guarantors shall furnish to Agent all notices or demands in
connection with such the Specified Investment Account either received by any
Borrower or Guarantor or on its behalf promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf concurrently with the sending
thereof, as the case may be.

(e) Each Borrower and Guarantor hereby irrevocably authorizes and directs the
intermediary in respect of the Specified Investment Account to deliver to Agent,
at Borrowers’ expense, copies of the account statements sent by such
intermediary to any Borrower or Guarantor or on its behalf.

9.23 License Agreements.

(a) Each Borrower and Guarantor shall (i) promptly and faithfully observe and
perform all of the material terms, covenants, conditions and provisions of the
material License Agreements to which it is a party to be observed and performed
by it, at the times set forth therein, if any, (ii) not do, permit, suffer or
refrain from doing anything that could reasonably be expected to result in a
default under or breach of any of the terms of any material License Agreement,
(iii) not cancel, surrender, modify, amend, waive or release any material
License Agreement in any material respect or any term, provision or right of the
licensee thereunder in any material respect, or consent to or permit to occur
any of the foregoing; except, that, subject to Section 9.23(b) below, such
Borrower or Guarantor may cancel, surrender or release any material License
Agreement in the ordinary course of the business of such Borrower or Guarantor;
provided, that, such Borrower or Guarantor (as the case may be) shall give Agent
not less than thirty (30) days prior written notice of its intention to so
cancel, surrender and release any such material License Agreement, (iv) give
Agent prompt written notice of any material License Agreement entered into by
such Borrower or Guarantor after the date hereof, together with a true, correct
and complete copy thereof and such other information with respect thereto as
Agent may request, (v) give Agent prompt written notice of any material breach
of any obligation, or any default, by any party under any material License
Agreement, and deliver to Agent (promptly upon the receipt thereof by such
Borrower or Guarantor in the case of a notice

 

96



--------------------------------------------------------------------------------

to such Borrower or Guarantor and concurrently with the sending thereof in the
case of a notice from such Borrower or Guarantor) a copy of each notice of
default and every other notice and other communication received or delivered by
such Borrower or Guarantor in connection with any material License Agreement
which relates to the right of such Borrower or Guarantor to continue to use the
property subject to such License Agreement, and (vi) furnish to Agent, promptly
upon the request of Agent, such information and evidence as Agent may reasonably
require from time to time concerning the observance, performance and compliance
by such Borrower or Guarantor or the other party or parties thereto with the
material terms, covenants or provisions of any material License Agreement.

(b) Each Borrower and Guarantor will either exercise any option to renew or
extend the term of each material License Agreement to which it is a party in
such manner as will cause the term of such material License Agreement to be
effectively renewed or extended for the period provided by such option and give
prompt written notice thereof to Agent or give Agent prior written notice that
such Borrower or Guarantor does not intend to renew or extend the term of any
such material License Agreement or that the term thereof shall otherwise be
expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration. In the event of the failure of such Borrower or
Guarantor to extend or renew any material License Agreement to which it is a
party, Agent shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such material License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of such Borrower or
Guarantor, as Agent shall determine at any time that an Event of Default shall
exist or have occurred and be continuing. Agent may, but shall not be required
to, perform any or all of such obligations of such Borrower or Guarantor under
any of the License Agreements, including, but not limited to, the payment of any
or all sums due from such Borrower or Guarantor thereunder. Any sums so paid by
Agent shall constitute part of the Obligations.

9.24 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56). No Borrower nor any of their respective Subsidiaries
or other Affiliates is or will become a “Sanctioned Entity” or “Sanctioned
Person” as described in the Executive Order, the Trading with the Enemy Act or
the Foreign Assets Control Regulations or engages or will engage in any dealings
or transactions, or be otherwise associated, with any such “Sanctioned Entity”
or “Sanctioned Person”.

9.25 After Acquired Real Property. If any Borrower or Guarantor hereafter
acquires any Real Property, fixtures or any other property (other than any Real
Property acquired pursuant to the Option Agreement, as in effect on the date
hereof and any improvements or additions of

 

97



--------------------------------------------------------------------------------

fixtures or other property to Excluded Property) and such Real Property,
fixtures or other property at any location (or series of adjacent, contiguous or
related locations, and regardless of the number of parcels) has a fair market
value in an amount equal to or greater than $500,000 (or if a Default or Event
of Default exists or shall have occurred and be continuing, then regardless of
the fair market value of such assets), without limiting any other rights of
Agent or any Lender, or duties or obligations of any Borrower or Guarantor,
promptly upon Agent’s request, such Borrower or Guarantor shall execute and
deliver to Agent a mortgage, deed of trust or deed to secure debt, as Agent may
determine, in form and substance reasonably satisfactory to Agent and in form
appropriate for recording in the real estate records of the jurisdiction in
which such Real Property or other property is located granting to Agent a first
and only lien and mortgage on and security interest in such Real Property,
fixtures or other property (except for and subject to encumbrances that such
Borrower or Guarantor would otherwise be permitted to incur hereunder or as
otherwise consented to in writing by Agent) and such other agreements, documents
and instruments as Agent may require in connection therewith.

9.26 Costs and Expenses. Borrowers and Guarantors shall pay to Agent on demand
all reasonable costs, expenses, filing fees and taxes paid or payable in
connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
the Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all reasonable costs and expenses of filing or recording
(including Uniform Commercial Code financing statement filing taxes and fees,
documentary taxes, intangibles taxes and mortgage recording taxes and fees, if
applicable); (b) reasonable costs and expenses and fees for insurance premiums,
environmental audits, title insurance premiums, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees, background
checks, costs and expenses of remitting loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the Concentration
Accounts, together with Agent’s reasonable and customary charges and fees with
respect thereto; (c) reasonable charges, fees or expenses charged by any Issuing
Bank in connection with any Letter of Credit; (d) reasonable costs and expenses
of preserving and protecting the Collateral; (e) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
security interests and liens of Agent, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against
Agent or any Lender arising out of the transactions contemplated hereby and
thereby (including preparations for and consultations concerning any such
matters); (f) all reasonable out-of-pocket expenses and costs heretofore and
from time to time hereafter incurred by Agent during the course of periodic
field examinations of the Collateral and such Borrower’s or Guarantor’s
operations, plus a per diem charge at Agent’s then standard rate for Agent’s
examiners in the field and office (which rate as of the date hereof is $1,000
per person per day); and (g) the reasonable fees and disbursements of counsel
(including legal assistants) to Agent in connection with any of the foregoing.

9.27 Inactive Subsidiaries.

 

98



--------------------------------------------------------------------------------

(a) Except as otherwise provided in Section 9.27(b) below, Borrowers and
Guarantors will not permit the Inactive Subsidiary to (i) engage in any business
or conduct any operations, (ii) own assets with a book value of more than
$100,000 in the aggregate or (iii) incur any obligations or liabilities in
respect of any Indebtedness or otherwise.

(b) In the event that a Borrower or Guarantor intends to have the Inactive
Subsidiary commence any business or operations or own assets with a book value
of more than $100,000 in the aggregate or incur any obligations or liabilities
in respect of any Indebtedness or otherwise, (i) Borrowers and Guarantors shall
give Agent not less than ten (10) days’ prior written notice thereof with
reasonable detail and specificity and such other information with respect
thereto as Agent may request and (ii) at any time thereafter, promptly upon the
request of Agent, Borrowers and Guarantors shall cause Inactive Subsidiary to
execute and deliver to Agent, in form and substance satisfactory to Agent, a
joinder agreement to the Financing Agreements in order to, among other things,
make the Inactive Subsidiary a party to this Agreement as a “Guarantor” and a
party to any guarantee as a “Guarantor” or pledge agreement as a “Pledgor”, and
including, but not limited to, supplements and amendments hereto and to any of
the other Financing Agreements, authorization to file UCC financing statements,
Collateral Access Agreements (to the extent required under Section 9.2 hereof),
other agreements, documents or instruments contemplated under Section 5.3 hereof
and other consents, waivers, acknowledgments and other agreements from third
persons which Agent may deem reasonably necessary or desirable in order to
permit, protect and perfect its security interests in and liens upon the assets
of the Inactive Subsidiary, corporate resolutions and other organization and
authorizing documents of such Person, and favorable opinions of counsel to such
person and (iii) upon the satisfaction of each of the conditions set forth in
this Section 9.27(b), the Inactive Subsidiary shall cease to be deemed an
Inactive Subsidiary for purposes of this Agreement.

9.28 Further Assurances. At the request of Agent at any time and from time to
time, Borrowers and Guarantors shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of any Borrower or Guarantor representing that all conditions
precedent to the making of Loans and providing Letters of Credit contained
herein are satisfied. In the event of such request by Agent, Agent and Lenders
may, at Agent’s option, cease to make any further Loans or provide any further
Letters of Credit until Agent has received such certificate and, in addition,
Agent has determined that such conditions are satisfied.

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) (i) any Borrower fails to pay any of the Obligations when due or (ii) any
Borrower or Guarantor fails to perform any of the covenants contained in
Sections 9.3, 9.4, 9.13,

 

99



--------------------------------------------------------------------------------

9.14, 9.15, and 9.16 of this Agreement and such failure shall continue for ten
(10) days; provided, that, such ten (10) day period shall not apply in the case
of: (A) any failure to observe any such covenant which is not capable of being
cured at all or within such ten (10) day period or which has been the subject of
a prior failure within a six (6) month period or (B) an intentional breach by
any Borrower or Guarantor of any such covenant or (iii) any Borrower or
Guarantor fails to perform any of the terms, covenants, conditions or provisions
contained in this Agreement or any of the other Financing Agreements other than
those described in Sections 10.1(a)(i) and 10.1(a)(ii) above;

(b) any representation, warranty or statement of fact made by any Borrower or
Guarantor to Agent in this Agreement, the other Financing Agreements or any
other written agreement, schedule, confirmatory assignment or otherwise shall
when made or deemed made be false or misleading in any material respect;

(c) any Guarantor revokes or terminates or purports to revoke or terminate or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee, endorsement or other agreement of such party in favor of Agent or any
Lender;

(d) one or more judgments for the payment of money are rendered against any
Borrower or Guarantor in excess of $250,000 in the aggregate (to the extent not
covered by insurance where the insurer has assumed responsibility in writing for
such judgment) and shall remain undischarged or unvacated for a period in excess
of thirty (30) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against any Borrower or Guarantor or any of
the Collateral having a value in excess of $250,000;

(e) any Guarantor (being a natural person or a general partner of an Guarantor
which is a partnership) dies or any Borrower or Guarantor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;

(f) any Borrower or Guarantor makes an assignment for the benefit of creditors,
makes or sends notice of a bulk transfer or calls a meeting of its creditors or
principal creditors in connection with a moratorium or adjustment of the
Indebtedness due to them;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Guarantor or all or any part of its properties and
such petition or application is not dismissed within thirty (30) days after the
date of its filing or any Borrower or Guarantor shall file any answer admitting
or not contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter

 

100



--------------------------------------------------------------------------------

in effect (whether at a law or equity) is filed by any Borrower or Guarantor or
for all or any part of its property;

(i) any default in respect of any Indebtedness of any Borrower or Guarantor
(other than Indebtedness owing to Agent and Lenders hereunder) or of the ESOT to
any Person, in any case in an amount in excess of $250,000, including , under
the ESOP Documents, which default continues for more than the applicable cure
period, if any, with respect thereto or any default by any Borrower or Guarantor
under any Material Contract, which default continues for more than the
applicable cure period, if any, with respect thereto and/or is not waived in
writing by the other parties thereto;

(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected first
priority security interest in any of the Collateral purported to be subject
thereto (except as otherwise permitted herein or therein);

(k) an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of any Borrower in an aggregate amount in excess of
$500,000;

(l) any Change of Control;

(m) the indictment by any Governmental Authority, or as Agent may reasonably and
in good faith determine, the threatened indictment by any Governmental Authority
of any Borrower or Guarantor of which any Borrower, Guarantor or Agent receives
notice, in either case, as to which there is a reasonable possibility of an
adverse determination, in the good faith determination of Agent, under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceedings against such Borrower or Guarantor, pursuant to which statute
or proceedings the penalties or remedies sought or available include forfeiture
of (i) any of the Collateral having a value in excess of $250,000 or (ii) any
other property of any Borrower or Guarantor which is necessary or material to
the conduct of its business;

(n) there shall occur any other event, development or condition that would
constitute or have a Material Adverse Effect;

(o) [Reserved];

(p) the ESOT fails to be duly qualified under Section 401(a) of the Code or
exempt from federal income taxation under Section 501(a) of the Code; or the
ESOP shall engage in a non-exempt prohibited transaction which has reasonably
been expected to result in liability to Parent in excess of $250,000; or

 

101



--------------------------------------------------------------------------------

(q) there shall be an event of default (after the applicable cure period, if
any) under any of the other Financing Agreements.

10.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by any
Borrower or Guarantor, except as such notice or consent is expressly provided
for hereunder or required by applicable law. All rights, remedies and powers
granted to Agent and Lenders hereunder, under any of the other Financing
Agreements, the UCC or other applicable law, are cumulative, not exclusive and
enforceable, in Agent’s discretion, alternatively, successively, or concurrently
on any one or more occasions, and shall include, without limitation, the right
to apply to a court of equity for an injunction to restrain a breach or
threatened breach by any Borrower or Guarantor of this Agreement or any of the
other Financing Agreements. Subject to Section 12 hereof, Agent may, and at the
direction of the Required Lenders shall, at any time or times, proceed directly
against any Borrower or Guarantor to collect the Obligations without prior
recourse to the Collateral.

(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, at its option and shall upon the
direction of the Required Lenders, (i) upon notice to Administrative Borrower,
accelerate the payment of all Obligations and demand immediate payment thereof
to Agent for itself and the benefit of Lenders (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(g) and 10.1(h),
all Obligations shall automatically become immediately due and payable), and
(ii) terminate the Commitments whereupon the obligation of each Lender to make
any Loan and Issuing Bank to issue any Letter of Credit shall immediately
terminate (provided, that, upon the occurrence of any Event of Default described
in Sections 10.1(g) and 10.1(h), the Commitments and any other obligation of the
Agent or a Lender hereunder shall automatically terminate).

(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion (i) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Borrower or Guarantor, at Borrowers’
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (iii) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral,
(iv) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
the Agent having the right to purchase the whole or any part of the Collateral
at any such public sale, all of the foregoing being free from any right or
equity of redemption of any Borrower or Guarantor, which right or equity of
redemption is hereby expressly waived and released by

 

102



--------------------------------------------------------------------------------

Borrowers and Guarantors and/or (vi) terminate this Agreement; provided, that,
Agent shall not take any of the foregoing actions unless an Event of Default has
occurred and is continuing. If any of the Collateral is sold or leased by Agent
upon credit terms or for future delivery, the Obligations shall not be reduced
as a result thereof until payment therefor is finally collected by Agent. If
notice of disposition of Collateral is required by law, ten (10) days prior
notice by Agent to Administrative Borrower designating the time and place of any
public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrowers and Guarantors waive any other notice. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower and Guarantor waives the
posting of any bond which might otherwise be required. At any time an Event of
Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers will either, as Agent shall specify, furnish cash collateral to
Issuing Bank to be used to secure and fund the reimbursement obligations to
Issuing Bank in connection with any Letter of Credit Obligations or furnish cash
collateral to Agent for the Letter of Credit Obligations. Such cash collateral
shall be in the amount equal to one hundred ten (110%) percent of the amount of
the Letter of Credit Obligations plus the amount of any fees and expenses
payable in connection therewith through the end of the latest expiration date of
the Letters of Credit giving rise to such Letter of Credit Obligations.

(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, enforce the rights of any Borrower or
Guarantor against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables. Without limiting the
generality of the foregoing, Agent may, in its discretion, at such time or times
(i) notify any or all account debtors, secondary obligors or other obligors in
respect thereof that the Receivables have been assigned to Agent and that Agent
has a security interest therein and Agent may direct any or all account debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may reasonably deem necessary or desirable for the
protection of its interests and the interests of Lenders. At any time that an
Event of Default exists or has occurred and is continuing, at Agent’s request,
all invoices and statements sent to any account debtor shall state that the
Accounts and such other obligations have been assigned to Agent and are payable
directly and only to Agent and Borrowers and Guarantors shall deliver to Agent
such originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require. In the
event any account debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrowers shall, upon Agent’s request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

 

103



--------------------------------------------------------------------------------

(e) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each Borrower and Guarantor acknowledges and agrees that
it is not commercially unreasonable for Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Borrower or Guarantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, (xi) to purchase insurance or credit
enhancements to insure Agent or Lenders against risks of loss, collection or
disposition of Collateral or to provide to Agent or Lenders a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower and Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Borrower
or Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

(f) For the purpose of enabling Agent to exercise the rights and remedies
hereunder, each Borrower and Guarantor hereby grants to Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable at any time an
Event of Default shall exist or have occurred and for so long as the same is
continuing) without payment of royalty or other compensation to any Borrower or
Guarantor, to use, assign, license or sublicense any of the trademarks,
service-marks, trade names, business names, trade styles, designs, logos and
other source of business identifiers and other Intellectual Property and general
intangibles now owned or hereafter acquired by any Borrower or Guarantor,
wherever the same maybe located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.

 

104



--------------------------------------------------------------------------------

(g) At any time an Event of Default exists or has occurred and is continuing,
Agent may apply the cash proceeds of Collateral actually received by Agent from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due or may hold such proceeds as cash collateral for the
Obligations. Borrowers and Guarantors shall remain liable to Agent and Lenders
for the payment of any deficiency with interest at the highest rate provided for
herein and all costs and expenses of collection or enforcement, including
attorneys’ fees and expenses.

(h) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, (i) Agent and Lenders may, at Agent’s option, and upon the
occurrence of an Event of Default at the direction of the Required Lenders,
Agent and Lenders shall, without notice, (A) cease making Loans or arranging for
Letters of Credit or reduce the lending formulas or amounts of Loans and Letters
of Credit available to Borrowers and/or (B) terminate any provision of this
Agreement providing for any future Loans to be made by Agent and Lenders or
Letters of Credit to be issued by Issuing Bank and (ii) Agent may, at its
option, establish such Reserves as Agent determines, without limitation or
restriction, notwithstanding anything to the contrary contained herein.

(i) Lenders hereby irrevocably authorize the Agent, with the consent of the
Required Lenders, to submit a bid at a public or private sale in connection with
the purchase of all or any portion of the Collateral, in which any of the
Obligations may be used and applied as a credit on account of the purchase price
(a “credit bid”) and purchase at any such sale (either directly or through one
or more entities established for such purpose) all or any portion of the
Collateral on behalf of and for the benefit of the Lenders (but not as agent for
any individual Lender or Lenders, unless the Required Lenders shall otherwise
agree in writing). Each Lender agrees that, except with the written consent of
the Agent and the Required Lenders, it will not exercise any right that it might
otherwise have to credit bid at any sales of all or any portion of the
Collateral conducted under the provisions of the UCC or the Bankruptcy Code,
foreclosure sales or other similar dispositions of Collateral

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of California but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of California.

(b) Borrowers, Guarantors, Agent, Lenders and Issuing Bank irrevocably consent
and submit to the non-exclusive jurisdiction of the state courts of Los Angeles
County, State of California or the United States District Court for the Central
District of California whichever Agent may elect, and waive any objection based
on venue or forum non conveniens

 

105



--------------------------------------------------------------------------------

with respect to any action instituted therein arising under this Agreement or
any of the other Financing Agreements or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Agent and Lenders shall have the right to bring any action or proceeding against
any Borrower or Guarantor or its or their property in the courts of any other
jurisdiction which Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against any Borrower or
Guarantor or its or their property).

(c) Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Agent’s option,
by service upon any Borrower or Guarantor (or Administrative Borrower on behalf
of such Borrower or Guarantor) in any other manner provided under the rules of
any such courts.

(d) BORROWERS, GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.
BORROWERS, GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT, ANY
LENDER OR ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) Agent, Lenders and Issuing Bank shall not have any liability to any Borrower
or Guarantor (whether in tort, contract, equity or otherwise) for losses
suffered by such Borrower or Guarantor in connection with, arising out of, or in
any way related to the transactions or relationships contemplated by this
Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Agent, such Lender and Issuing Bank, that the losses were the result
of acts or omissions constituting gross negligence or willful misconduct. In any
such litigation, Agent, Lenders and Issuing Bank shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this
Agreement. Each Borrower and Guarantor: (i) certifies that neither Agent, any
Lender, Issuing Bank nor any representative, agent or attorney acting for or on
behalf of Agent,

 

106



--------------------------------------------------------------------------------

any Lender or Issuing Bank has represented, expressly or otherwise, that Agent,
Lenders and Issuing Bank would not, in the event of litigation, seek to enforce
any of the waivers provided for in this Agreement or any of the other Financing
Agreements and (ii) acknowledges that in entering into this Agreement and the
other Financing Agreements, Agent, Lenders and Issuing Bank are relying upon,
among other things, the waivers and certifications set forth in this
Section 11.1 and elsewhere herein and therein.

(f) If any action or proceeding is filed in a court of the State of California
by or against any party hereto in connection with any of the transactions
contemplated by the Loan Agreement or any other Financing Agreement, (i) the
court shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee or referees to hear
and determine all of the issues in such action or proceeding (whether of fact or
of law) and to report a statement of decision, provided that at the option of
Agent, any such issues pertaining to a ‘provisional remedy’ as defined in
California Code of Civil Procedure Section 128.8 shall be heard and determined
by the court, and (ii) Borrowers and Guarantors shall be solely responsible to
pay all fees and expenses of any referee appointed in such action or proceeding.

11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein.
No notice to or demand on any Borrower or Guarantor which Agent or any Lender
may elect to give shall entitle such Borrower or Guarantor to any other or
further notice or demand in the same, similar or other circumstances.

11.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent and
the Required Lenders or at Agent’s option, by Agent with the authorization or
consent of the Required Lenders, and as to amendments to any of the Financing
Agreements (other than with respect to any provision of Section 12 hereof), by
any Borrower and such amendment, waiver, discharger or termination shall be
effective and binding as to all Lenders and Issuing Bank only in the specific
instance and for the specific purpose for which given; except, that, no such
amendment, waiver, discharge or termination shall:

(i) reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letters of Credit, in each case without the consent of each Lender directly
affected thereby,

(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

 

107



--------------------------------------------------------------------------------

(iii) release any Collateral (except as expressly required hereunder or under
any of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof), without the consent of Agent and all of Lenders,

(iv) reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of Lenders,

(v) consent to the assignment or transfer by any Borrower or Guarantor of any of
their rights and obligations under this Agreement, without the consent of Agent
and all of Lenders,

(vi) amend, modify or waive any terms of this Section 11.3 hereof, without the
consent of Agent and all of Lenders, or

(vii) increase the advance rates constituting part of the Borrowing Base or
increase the Inventory Loan Limit or the Letter of Credit Limit, without the
consent of Agent and all of Lenders.

(b) Agent, Lenders and Issuing Bank shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent, any Lender or Issuing Bank of
any right, power and/or remedy on any one occasion shall not be construed as a
bar to or waiver of any such right, power and/or remedy which Agent, any Lender
or Issuing Bank would otherwise have on any future occasion, whether similar in
kind or otherwise.

(c) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then Wells Fargo shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by Wells Fargo of such right, such
Non-Consenting Lender shall have the obligation, to sell, assign and transfer to
Wells Fargo or such Eligible Transferee as Wells Fargo may specify, the
Commitment of such Non-Consenting Lender and all rights and interests of such
Non-Consenting Lender pursuant thereto. Wells Fargo shall provide the
Non-Consenting Lender with prior written notice of its intent to exercise its
right under this Section, which notice shall specify on date on which such
purchase and sale shall occur. Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the
Non-Consenting Lender), except that on the date of such purchase and sale, Wells
Fargo, or such Eligible Transferee specified by Wells Fargo, shall pay to the
Non-Consenting Lender (except as Wells Fargo and such Non-Consenting Lender may
otherwise agree) the amount equal to: (i) the principal balance of the Loans
held by the Non-Consenting Lender outstanding as of the close of business on the
business day immediately preceding the effective date of such purchase and sale,
plus (ii) amounts accrued and unpaid in respect of interest and fees payable to
the Non-Consenting Lender to the effective date of the purchase (but

 

108



--------------------------------------------------------------------------------

in no event shall the Non-Consenting Lender be deemed entitled to any early
termination fee), minus (iii) the amount of the closing fee received by the
Non-Consenting Lender pursuant to the terms hereof or of any of the other
Financing Agreements multiplied by the fraction, the numerator of which is the
number of months remaining in the then current term of the Credit Facility and
the denominator of which is the number of months in the then current term
thereof. Such purchase and sale shall be effective on the date of the payment of
such amount to the Non-Consenting Lender and the Commitment of the
Non-Consenting Lender shall terminate on such date.

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 11.3. The consent of Issuing Bank shall be required for any amendment,
waiver or consent affecting the rights or duties of Issuing Bank hereunder or
under any of the other Financing Agreements, in addition to the consent of the
Lenders otherwise required by this Section, provided, that, the consent of
Issuing Bank shall not be required for any other amendments, waivers or
consents. Notwithstanding anything to the contrary contained in Section 11.3(a)
above, (i) in the event that Agent shall agree that any items otherwise required
to be delivered to Agent as a condition of the initial Loans and Letters of
Credit hereunder may be delivered after the date hereof, Agent may, in its
discretion, agree to extend the date for delivery of such items or take such
other action as Agent may deem appropriate as a result of the failure to receive
such items as Agent may determine or may waive any Event of Default as a result
of the failure to receive such items, in each case without the consent of any
Lender and (ii) Agent may consent to any change in the type of organization,
jurisdiction of organization or other legal structure of any Borrower, Guarantor
or any of their Subsidiaries and amend the terms hereof or of any of the other
Financing Agreements as may be necessary or desirable to reflect any such
change, in each case without the approval of any Lender.

(e) The consent of Agent and each Bank Product Provider that is providing any
Bank Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any amendment, waiver or consent to the
priority of payment of Obligations arising under or pursuant to any Bank
Products as set forth in Section 6.4 hereof. In no event shall the consent or
approval of any Bank Product Provider be required for any amendment, waiver or
consent under this Agreement or the other Financing Agreements, except as
provided in the immediately preceding sentence.

11.4 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
then compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

11.5 Indemnification. Each Borrower and Guarantor shall, jointly and severally,
indemnify and hold Agent, each Lender and Issuing Bank, and their respective
officers, directors, agents, employees, advisors and counsel and their
respective Affiliates (each such person being an “Indemnitee”), harmless from
and against any and all losses, claims, damages,

 

109



--------------------------------------------------------------------------------

liabilities, costs or expenses (including attorneys’ fees and expenses) imposed
on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim or proceeding commenced or threatened related
to the negotiation, preparation, execution, delivery, enforcement, performance
or administration of this Agreement, any other Financing Agreements, any of the
Purchase Agreements, or any undertaking or proceeding related to any of the
transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel except that Borrowers and Guarantors shall
not have any obligation under this Section 11.5 to indemnify an Indemnitee with
respect to a matter covered hereby resulting from the gross negligence or
willful misconduct of such Indemnitee as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction (but without limiting
the obligations of Borrowers or Guarantors as to any other Indemnitee). To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section may be unenforceable because it violates any law or public policy,
Borrowers and Guarantors shall pay the maximum portion which it is permitted to
pay under applicable law to Agent and Lenders in satisfaction of indemnified
matters under this Section. To the extent permitted by applicable law, no
Borrower or Guarantor shall assert, and each Borrower and Guarantor hereby
waives, any claim against any Indemnitee, on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby. No Indemnitee referred to above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
of the other Financing Agreements or the transaction contemplated hereby or
thereby, except for damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined pursuant to a final, non-appealable
order of a court of competent jurisdiction (but without limiting the exculpation
as to any other Indemnitee (other than any officers, directors, agents or
employees of the Indemnitee whose gross negligence or willful misconduct
resulted in such damages)). All amounts due under this Section shall be payable
upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

SECTION 12. THE AGENT

12.1 Appointment, Powers and Immunities. Each Lender and Issuing Bank
irrevocably designates, appoints and authorizes Wells Fargo to act as Agent
hereunder and under the other Financing Agreements with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto. Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Lender; (b) shall not be responsible
to Lenders for any recitals, statements, representations or warranties contained
in this Agreement or in any of the other Financing Agreements, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Financing Agreement, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Financing Agreement or any other document referred
to or provided for herein or therein or for any failure by any

 

110



--------------------------------------------------------------------------------

Borrower or any Guarantor or any other Person to perform any of its obligations
hereunder or thereunder; and (c) shall not be responsible to Lenders for any
action taken or omitted to be taken by it hereunder or under any other Financing
Agreement or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Agent may employ agents and
attorneys in fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys in fact selected by it in good faith. Agent may
deem and treat the payee of any note as the holder thereof for all purposes
hereof unless and until the assignment thereof pursuant to an agreement (if and
to the extent permitted herein) in form and substance satisfactory to Agent
shall have been delivered to and acknowledged by Agent.

12.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by this
Agreement or any other Financing Agreement, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Lenders or all of Lenders as
is required in such circumstance, and such instructions of such Agents and any
action taken or failure to act pursuant thereto shall be binding on all Lenders.

12.3 Events of Default.

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Loans and Letters of Credit hereunder, unless and until Agent has received
written notice from a Lender, or Borrower specifying such Event of Default or
any unfulfilled condition precedent, and stating that such notice is a “Notice
of Default or Failure of Condition”. In the event that Agent receives such a
Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Agent shall (subject to Section 12.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders. Without limiting the foregoing, and notwithstanding the existence or
occurrence and continuance of an Event of Default or any other failure to
satisfy any of the conditions precedent set forth in Section 4 of this Agreement
to the contrary, unless and until otherwise directed by the Required Lenders,
Agent may, but shall have no obligation to, continue to make Loans and Issuing
Bank may, but shall have no obligation to, issue or cause to be issued any
Letter of Credit for the ratable account and risk of Lenders from time to time
if Agent believes making such Loans or issuing or causing to be issued such
Letter of Credit is in the best interests of Lenders.

(b) Except with the prior written consent of Agent, no Lender or Issuing Bank
may assert or exercise any enforcement right or remedy in respect of the Loans,
Letter of Credit

 

111



--------------------------------------------------------------------------------

Obligations or other Obligations, as against any Borrower or Guarantor or any of
the Collateral or other property of any Borrower or Guarantor.

12.4 Wells Fargo in its Individual Capacity. With respect to its Commitment and
the Loans made and Letters of Credit issued or caused to be issued by it (and
any successor acting as Agent), so long as Wells Fargo shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Wells Fargo in its individual capacity as Lender hereunder. Wells Fargo
(and any successor acting as Agent) and its Affiliates may (without having to
account therefor to any Lender) lend money to, make investments in and generally
engage in any kind of business with Borrowers (and any of its Subsidiaries or
Affiliates) as if it were not acting as Agent, and Wells Fargo and its
Affiliates may accept fees and other consideration from any Borrower or
Guarantor and any of its Subsidiaries and Affiliates for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

12.5 Indemnification. Lenders agree to indemnify Agent and Issuing Bank (to the
extent not reimbursed by Borrowers hereunder and without limiting any
obligations of Borrowers hereunder) ratably, in accordance with their Pro Rata
Shares, for any and all claims of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

12.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of Borrowers and Guarantors and has made its own decision to enter into
this Agreement and that it will, independently and without reliance upon Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. Agent shall not be required to keep itself informed as to the
performance or observance by any Borrower or Guarantor of any term or provision
of this Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Borrower or Guarantor. Agent will use reasonable efforts to provide
Lenders with any information received by Agent from any Borrower or Guarantor
which is required to be provided to Lenders or deemed to be requested by Lenders
hereunder and with a copy of any Notice of Default or Failure of Condition
received by Agent from any Borrower or any Lender; provided, that, Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of

 

112



--------------------------------------------------------------------------------

competent jurisdiction. Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent or deemed requested by
Lenders hereunder, Agent shall not have any duty or responsibility to provide
any Lender with any other credit or other information concerning the affairs,
financial condition or business of any Borrower or Guarantor that may come into
the possession of Agent.

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

12.8 Additional Loans. Agent shall not make any Revolving Loans or Issuing Bank
provide any Letter of Credit to any Borrower on behalf of Lenders intentionally
and with actual knowledge that such Revolving Loans or Letter of Credit would
cause the aggregate amount of the total outstanding Revolving Loans and Letters
of Credit to such Borrower to exceed the Borrowing Base of such Borrower,
without the prior consent of all Lenders, except, that, Agent may make such
additional Revolving Loans or Issuing Bank may provide such additional Letter of
Credit on behalf of Lenders, intentionally and with actual knowledge that such
Revolving Loans or Letter of Credit will cause the total outstanding Revolving
Loans and Letters of Credit to such Borrower to exceed the Borrowing Base of
such Borrower, as Agent may deem necessary or advisable in its discretion,
provided, that: (a) the total principal amount of the additional Revolving Loans
or additional Letters of Credit to any Borrower which Agent may make or provide
after obtaining such actual knowledge that the aggregate principal amount of the
Revolving Loans equal or exceed the Borrowing Bases of Borrowers, plus the
amount of Special Agent Advances made pursuant to Section 12.11(a)(ii) hereof
then outstanding, shall not exceed the aggregate amount equal to ten
(10) percent of the Maximum Credit and shall not cause the total principal
amount of the Loans and Letters of Credit to exceed the Maximum Credit and
(b) no such additional Revolving Loan or Letter of Credit shall be outstanding
more than ninety (90) days after the date such additional Revolving Loan or
Letter of Credit is made or issued (as the case may be), except as the Required
Lenders may otherwise agree. Each Lender shall be obligated to pay Agent the
amount of its Pro Rata Share of any such additional Revolving Loans or Letters
of Credit.

12.9 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements. Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.By signing this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and
report with

 

113



--------------------------------------------------------------------------------

respect to the Borrowing Base prepared or received by Agent (each field audit or
examination report and report with respect to the Borrowing Base being referred
to herein as a “Report” and collectively, “Reports”), appraisals with respect to
the Collateral and financial statements with respect to Parent and its
Subsidiaries received by Agent;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.

12.11 Collateral Matters.

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letters of Credit hereunder,
make such disbursements and advances (“Special Agent Advances”) which Agent, in
its sole discretion, (i) deems necessary or desirable either to preserve or
protect the Collateral or any portion thereof or (ii) to enhance the likelihood
or maximize the amount of repayment by Borrowers and Guarantors of the Loans and
other Obligations, provided, that, (A) the aggregate principal amount of the
Special Agent Advances pursuant to this clause (ii) outstanding at any time,
plus the then outstanding principal amount of the additional Loans and Letters
of Credit which Agent may make or provide as set forth in Section 12.8 hereof,
shall not exceed the amount equal to ten (10%) percent of the Maximum Credit and
(B) the aggregate principal amount of the Special Agent Advances pursuant to
this clause (ii) outstanding at any time, plus the then outstanding principal
amount of the Loans, shall not exceed the Maximum Credit, except at Agent’s
option, provided, that, to the extent that the aggregate principal amount of
Special Agent Advances plus the then outstanding principal amount of the Loans
exceed the Maximum Credit the Special Agent Advances that are in excess of the
Maximum Credit shall be for the sole account and risk of Agent and
notwithstanding anything to the contrary set forth below, no Lender shall have
any obligation to provide its share of such Special Agent Advances in excess of
the Maximum Credit, or (iii) to pay any other amount chargeable to any Borrower
or Guarantor pursuant to the terms of this Agreement or any of the other
Financing Agreements consisting of (A) costs, fees and expenses and (B) payments
to Issuing Bank in respect of any Letter of Credit Obligations. The Special
Agent Advances shall be repayable on demand and together with all interest
thereon shall constitute Obligations secured by the Collateral. Special Agent
Advances shall not constitute Loans but shall otherwise constitute Obligations
hereunder. Interest on Special Agent Advances shall be payable at the Interest
Rate then applicable to Prime Rate Loans and shall be payable on

 

114



--------------------------------------------------------------------------------

demand. Without limitation of its obligations pursuant to Section 6.11, each
Lender agrees that it shall make available to Agent, upon Agent’s demand, in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
each such Special Agent Advance. If such funds are not made available to Agent
by such Lender, such Lender shall be deemed a Defaulting Lender and Agent shall
be entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Agent at the Federal Funds Rate for each day during such
period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Prime Rate Loans.

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 9.7 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (iv) having a value in the
aggregate in any twelve (12) month period of less than $5,000,000 and to the
extent Agent may release its security interest in and lien upon any such
Collateral pursuant to the sale or other disposition thereof, such sale or other
disposition shall be deemed consented to by Lenders, or (v) if required or
permitted under the terms of any of the other Financing Agreements, including
any intercreditor agreement, or (vi) approved, authorized or ratified in writing
by all of Lenders. Except as provided above, Agent will not release any security
interest in, mortgage or lien upon, any of the Collateral without the prior
written authorization of all of Lenders. Upon request by Agent at any time,
Lenders will promptly confirm in writing Agent’s authority to release particular
types or items of Collateral pursuant to this Section. In no event shall the
consent or approval of Issuing Bank to any release of Collateral be required.

(c) Without any manner limiting Agent’s authority to act without any specific or
further authorization or consent by the Required Lenders, each Lender agrees to
confirm in writing, upon request by Agent, the authority to release Collateral
conferred upon Agent under this Section. Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the security interest, mortgage or liens granted to Agent upon
any Collateral to the extent set forth above; provided, that, (i) Agent shall
not be required to execute any such document on terms which, in Agent’s opinion,
would expose Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of any Borrower or Guarantor in respect of) the
Collateral retained by such Borrower or Guarantor.

 

115



--------------------------------------------------------------------------------

(d) Agent shall have no obligation whatsoever to any Lender, Issuing Bank or any
other Person to investigate, confirm or assure that the Collateral exists or is
owned by any Borrower or Guarantor or is cared for, protected or insured or has
been encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letters of Credit hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Agent pursuant hereto or any of the Financing Agreements or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, Agent may act in any manner it may deem
appropriate, in its discretion, given Agent’s own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender or Issuing Bank.

12.12 Agency for Perfection. Each Lender and Issuing Bank hereby appoints Agent
and each other Lender and Issuing Bank as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral of Agent in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and Agent and
each Lender and Issuing Bank hereby acknowledges that it holds possession of any
such Collateral for the benefit of Agent as secured party. Should any Lender or
Issuing Bank obtain possession of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

12.13 Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower or Guarantor, Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on the Borrowers) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations (other than obligations under Bank Products to which Agent is
not a party) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of Lenders, Issuing Bank
and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, Issuing Bank and Agent and their
respective agents and counsel and all other amounts due Lenders, Issuing Bank
and Agent allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee,

 

116



--------------------------------------------------------------------------------

trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to Lenders and Issuing Bank, to pay to Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of
Agent and its agents and counsel, and any other amounts due Agent.

(b) Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

12.14 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Parent. If Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for Lenders. If
no successor agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with Lenders and Parent, a
successor agent from among Lenders. Upon the acceptance by the Lender so
selected of its appointment as successor agent hereunder, such successor agent
shall succeed to all of the rights, powers and duties of the retiring Agent and
the term “Agent” as used herein and in the other Financing Agreements shall mean
such successor agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 12 shall inure to its benefit as to any
actions taken or omitted by it while it was Agent under this Agreement. If no
successor agent has accepted appointment as Agent by the date which is thirty
(30) days after the date of a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nonetheless thereupon become effective and
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

12.15 Other Agent Designations. Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation. Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

13.1 Term.

 

117



--------------------------------------------------------------------------------

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on March 2, 2015 (the “Maturity Date”). Borrowers
may terminate this Agreement at any time upon ten (10) days prior written notice
to Agent (which notice shall be irrevocable) and Agent may, at its option, and
shall at the direction of Required Lenders, terminate this Agreement at any time
upon the occurrence and during the continuance of an Event of Default. Upon the
Maturity Date or any other effective date of termination of the Financing
Agreements, Borrowers shall pay to Agent all outstanding and unpaid Obligations
and shall furnish cash collateral to Agent (or at Agent’s option, a letter of
credit issued for the account of Borrowers and at Borrowers’ expense, in form
and substance reasonably satisfactory to Agent, by an issuer reasonably
acceptable to Agent and payable to Agent as beneficiary) in such amounts as
Agent determines are reasonably necessary to secure Agent, Lenders and Issuing
Bank from loss, cost, damage or expense, including reasonable attorneys’ fees
and expenses, in connection with any contingent Obligations, including issued
and outstanding Letter of Credit Obligations and checks or other payments
provisionally credited to the Obligations and/or as to which Agent or any Lender
has not yet received final and indefeasible payment (and including any
contingent liability of Agent or any Lender to any bank at which deposit
accounts of any Borrower are maintained under any Deposit Account Control
Agreement) and for any of the Obligations arising under or in connection with
any Bank Products in such amounts as Agent may reasonable require (unless such
Obligations arising under or in connection with any Bank Products are paid in
full in cash and terminated in a manner reasonably satisfactory to Agent). The
amount of such cash collateral (or letter of credit, as Agent may determine) as
to any Letter of Credit Obligations shall be in the amount equal to one hundred
ten (110%) percent of the amount of the Letter of Credit Obligations plus the
amount of any fees and expenses payable in connection therewith through the end
of the latest expiration date of the date of the Letters of Credit giving rise
to such Letter of Credit Obligations. Such payments in respect of the
Obligations and cash collateral shall be remitted by wire transfer in Federal
funds to the Agent Payment Account or such other bank account of Agent, as Agent
may, in its discretion, designate in writing to Administrative Borrower for such
purpose. Interest shall be due until and including the next Business Day, if the
amounts so paid by Borrowers to the Agent Payment Account or other bank account
designated by Agent are received in such bank account later than 12:00 noon, Los
Angeles time.

(b) No termination of the Commitments, this Agreement or any of the other
Financing Agreements shall relieve or discharge any Borrower or Guarantor of its
respective duties, obligations and covenants under this Agreement or any of the
other Financing Agreements until all Obligations have been fully and finally
discharged and paid, and Agent’s continuing security interest in the Collateral
and the rights and remedies of Agent and Lenders hereunder, under the other
Financing Agreements and applicable law, shall remain in effect until all such
Obligations have been fully and finally discharged and paid. Accordingly, each
Borrower and Guarantor waives any rights it may have under the UCC to demand the
filing of termination statements with respect to the Collateral and Agent shall
not be required to send such termination statements to Borrowers or Guarantors,
or to file them with any filing office, unless and until this Agreement shall
have been terminated in accordance with its terms and all Obligations paid and
satisfied in full in immediately available funds.

 

118



--------------------------------------------------------------------------------

(c) If for any reason this Agreement is terminated prior to the first
anniversary of the date hereof, in view of the impracticality and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of Agent's and each Lender’s lost profits as a
result thereof, Borrowers agree to pay to Agent, for the benefit of Lenders,
upon the effective date of such termination, an early termination fee in the
amount equal to one (1%) of the Maximum Credit. Such early termination fee shall
be presumed to be the amount of damages sustained by Agent and Lenders as a
result of such early termination and Borrowers and Guarantors agree that it is
reasonable under the circumstances currently existing (including, but not
limited to, the borrowings that are reasonably expected by Borrowers hereunder
and the interest, fees and other charges that are reasonably expected to be
received by Agent and Lenders pursuant to the Credit Facility). In addition,
Agent and Lenders shall be entitled to such early termination fee upon the
occurrence of any Event of Default described in Sections 10.1(g) and 10.1(h)
hereof, even if Agent and Lenders do not exercise the right to terminate this
Agreement, but elect, at their option, to provide financing to any Borrower or
permit the use of cash collateral under the United States Bankruptcy Code. The
early termination fee provided for in this Section 13.1 shall be deemed included
in the Obligations.

(d) Agent shall release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 above, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 9.7 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (iv) having a value in the
aggregate in any twelve (12) month period of less than $5,000,000, or (v) if
required or permitted under the terms of any of the other Financing Agreements,
including any intercreditor agreement, or (vi) approved, authorized or ratified
in writing by all of Lenders. Agent shall execute such documents as may be
necessary to evidence the release of the security interest, mortgage or liens
granted to Agent upon any Collateral to the extent set forth above; provided,
that, (i) Agent shall not be required to execute any such document on terms
which, in Agent’s opinion, would expose Agent to liability or create any
obligations or entail any consequence other than the release of such security
interest, mortgage or liens without recourse or warranty and (2) such release
shall not in any manner discharge, affect or impair the Obligations or any
security interest, mortgage or lien upon (or obligations of Borrowers or
Guarantors in respect of) the Collateral retained by Borrowers or Guarantors.

13.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

 

119



--------------------------------------------------------------------------------

(c) All references to any Borrower, Guarantor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent.

(g) All references to the terms “good faith” or “reasonable” or “reasonably”
used herein or in the other Financing Agreements when applicable to Agent or any
Lender shall mean, notwithstanding anything to the contrary contained herein or
in the UCC, honesty in fact in the conduct or transaction concerned and the
observance of reasonable commercial standards of fair dealing based on how an
asset-based lender with similar rights providing a credit facility of the type
set forth herein would act in similar circumstances at the time with the
information then available to it. Borrowers and Guarantors shall have the burden
of proving any unreasonableness or lack of good faith on the part of Agent or
any Lender alleged by any Borrower or Guarantor at any time.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Agent prior to the date hereof. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.

(i) Unless otherwise indicated herein, all references to time of day refer to
Pacific Standard Time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments,

 

120



--------------------------------------------------------------------------------

modifications, supplements, extensions, renewals, restatements or replacements
with respect thereto, but only to the extent the same are not prohibited by the
terms hereof or of any other Financing Agreement, and (ii) references to any
statute or regulation are to be construed as including all statutory and
regulatory provisions consolidating, amending, replacing, recodifying,
supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

13.3 Notices.

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. Notices delivered through electronic communications shall be
effective to the extent set forth in Section 13.3(b) below. All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section):

 

If to any Borrower or Guarantor:

  

c/o Farmer Bros. Co.

20333 South Normandie Avenue

Torrance, CA 90502

Attention: Chief Executive Officer

Telephone No.: 310-787-5200

Telecopy No.: 310-320-2430

with a copy to:

  

Anglin, Flewelling, Rasmussen, Campbell & Trytten LLP

199 S. Los Robles Ave., Suite 600

Pasadena, CA 91101

Attention: John Anglin, Esq.

Telephone No.: 626-535-1900

Telecopy No.: 626-577-7764

 

121



--------------------------------------------------------------------------------

If to Agent or Issuing Bank:

  

Wells Fargo Bank, National Association

successor by merger to Wachovia Bank,

National Association

2450 Colorado Avenue, Suite 300 West

Santa Monica, CA 90404

Attention: Dennis A. King

Telephone: (310) 453-7220

Telecopy No.: (866) 615-7803

(b) Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent or as
otherwise determined by Agent. Agent or any Borrower or Guarantor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided, that,
approval of such procedures may be limited to particular notices or
communications. Unless Agent otherwise requires, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not given during the normal business hours of the recipient, such notice
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communications is available and
identifying the website address therefor.

13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

13.5 Confidentiality.

(a) Agent, each Lender and Issuing Bank shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by any Borrower or any Guarantor pursuant to this
Agreement relating to financial information, production, product information,
customers or vendors which is clearly and conspicuously marked as confidential
at the time such information is furnished by such Borrower to Agent, such Lender
or Issuing Bank, provided, that, nothing contained herein shall limit the
disclosure of any such information: (i) to the extent required by statute, rule,
regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants, in connection with any litigation to
which Agent, such Lender or Issuing Bank is a party, (iii) to any Lender or
Participant (or prospective Lender or Participant) or Issuing Bank or to any
Affiliate of any Lender so long as such Lender, Participant (or prospective
Lender or Participant), Issuing Bank or Affiliate shall have been instructed to
treat such information as confidential in accordance

 

122



--------------------------------------------------------------------------------

with this Section 13.5, or (iv) to counsel for Agent, any Lender, Participant
(or prospective Lender or Participant) or Issuing Bank.

(b) In the event that Agent, any Lender or Issuing Bank receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, Agent or such Lender or Issuing Bank, as the case may be, agrees
(i) to the extent permitted by applicable law or if permitted by applicable law,
to the extent Agent or such Lender or Issuing Bank determines in good faith that
it will not create any risk of liability to Agent or such Lender or Issuing
Bank, Agent or such Lender or Issuing Bank will promptly notify Administrative
Borrower of such request so that Administrative Borrower may seek a protective
order or other appropriate relief or remedy and (ii) if disclosure of such
information is required, disclose such information and, subject to reimbursement
by Borrowers of Agent’s or such Lender’s or Issuing Bank’s expenses, cooperate
with Administrative Borrower in the reasonable efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to such
portion of the disclosed information which Administrative Borrower so
designates, to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent or such Lender or Issuing Bank determines in
good faith that it will not create any risk of liability to Agent or such Lender
or Issuing Bank.

(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, Guarantor or any third party without breach of this
Section 13.5 or otherwise become generally available to the public other than as
a result of a disclosure in violation hereof, (ii) to apply to or restrict
disclosure of information that was or becomes available to Agent, any Lender (or
any Affiliate of any Lender) or Issuing Bank on a non-confidential basis from a
person other than a Borrower or Guarantor, (iii) to require Agent, any Lender or
Issuing Bank to return any materials furnished by a Borrower or Guarantor to
Agent, a Lender or Issuing Bank or prevent Agent, a Lender or Issuing Bank from
responding to routine informational requests in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information. The obligations of Agent, Lenders and Issuing Bank under
this Section 13.5 shall supersede and replace the obligations of Agent, Lenders
and Issuing Bank under any confidentiality letter signed prior to the date
hereof or any other arrangements concerning the confidentiality of information
provided by any Borrower or Guarantor to Agent or any Lender. In addition, Agent
and Lenders may disclose information relating to the Credit Facility to Gold
Sheets and other publications, with such information to consist of deal terms
and other information customarily found in such publications and that Wells
Fargo may otherwise use the corporate name and logo of Borrowers and Guarantors
or deal terms in “tombstones” or other advertisements, public statements or
marketing materials.

13.6 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Issuing Bank, Borrowers,
Guarantors and their respective successors and assigns, except that Borrower may
not assign its rights under this Agreement, the other Financing Agreements and
any other document referred to herein or therein without the prior written
consent of Agent and Lenders. Any such purported assignment without such

 

123



--------------------------------------------------------------------------------

express prior written consent shall be void. No Lender may assign its rights and
obligations under this Agreement without the prior written consent of Agent,
except as provided in Section 13.7 below. The terms and provisions of this
Agreement and the other Financing Agreements are for the purpose of defining the
relative rights and obligations of Borrowers, Guarantors, Agent, Lenders and
Issuing Bank with respect to the transactions contemplated hereby and there
shall be no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Financing Agreements.

13.7 Assignments; Participations.

(a) Each Lender may, with the prior written consent of Agent, assign all or, if
less than all, a portion equal to at least $5,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (i) such transfer or assignment will not be effective until
recorded by Agent on the Register and (ii) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $5,000.

(b) Agent shall maintain a register of the names and addresses of Lenders, their
Commitments and the principal amount of their Loans (the “Register”). Agent
shall also maintain a copy of each Assignment and Acceptance delivered to and
accepted by it and shall modify the Register to give effect to each Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and any Borrowers, Guarantors, Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Administrative Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Obligations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no

 

124



--------------------------------------------------------------------------------

responsibility with respect to the financial condition of any Borrower,
Guarantor or any of their Subsidiaries or the performance or observance by any
Borrower or Guarantor of any of the Obligations; (iii) such assignee confirms
that it has received a copy of this Agreement and the other Financing
Agreements, together with such other documents and information it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such assignee will, independently and without
reliance upon the assigning Lender, Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a Lender. Agent
and Lenders may furnish any information concerning any Borrower or Guarantor in
the possession of Agent or any Lender from time to time to assignees and
Participants.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Obligations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Financing Agreements
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrowers,
Guarantors, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, and
(iii) the Participant shall not have any rights under this Agreement or any of
the other Financing Agreements (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto) and all amounts
payable by any Borrower or Guarantor hereunder shall be determined as if such
Lender had not sold such participation.

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

(g) Borrowers and Guarantors shall assist Agent or any Lender permitted to sell
assignments or participations under this Section 13.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for, and the participation of relevant management in meetings and
conference calls with, potential Lenders or Participants. Borrowers shall
certify the correctness, completeness and

 

125



--------------------------------------------------------------------------------

accuracy, in all material respects, of all descriptions of Borrowers and
Guarantors and their affairs provided, prepared or reviewed by any Borrower or
Guarantor that are contained in any selling materials and all other information
provided by it and included in such materials.

(h) Any Lender that is an Issuing Bank may at any time assign all of its
Commitments pursuant to this Section 13.7. If such Issuing Bank ceases to be
Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Lenders to make Revolving Loans or fund risk participations in outstanding
Letter of Credit Obligations), shall continue.

13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.9 USA Patriot Act. Each Lender subject to the USA PATRIOT Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrowers and Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of Borrowers and Guarantors
and other information that will allow such Lender to identify such person in
accordance with the Act and any other applicable law. Borrowers and Guarantors
are hereby advised that any Loans or Letters of Credit hereunder are subject to
satisfactory results of such verification.

13.10 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by facsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by facsimile or other electronic method of transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

SECTION 14. ACKNOWLEDGMENT AND RESTATEMENT

14.1 Existing Obligations. Each Borrower and Guarantor hereby acknowledges,
confirms and agrees that Borrowers and Guarantors are indebted to Wells Fargo
for: (a) Loans and advances to Borrowers under the Existing Loan Agreement, as
of the close of business on September 9, 2011, in the aggregate principal amount
of $35,285,010 and (b) Letter of Credit

 

126



--------------------------------------------------------------------------------

Obligations (as defined in the Existing Loan Agreement) incurred at the request
or for the benefit of Borrowers in the aggregate principal amount of $9,019,350,
together with all interest accrued and accruing thereon (to the extent
applicable), and all fees, costs, expenses and other charges relating thereto,
all of which are unconditionally owing by Borrowers and Guarantors to Wells
Fargo, without offset, defense or counterclaim of any kind, nature or
description whatsoever.

14.2 Acknowledgment of Security Interests. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that Agent, for itself and the ratable benefit
of Secured Parties, has and shall continue to have a security interest in and
lien upon the Collateral heretofore granted by such Borrower or Guarantor to
Wells Fargo pursuant to the Existing Financing Agreements to secure the
Obligations, as well as any Collateral granted by any Borrower or Guarantor
under this Agreement or under any of the other Financing Agreements or otherwise
granted to or held by Agent or any Lender. The liens and security interests of
Agent, for itself and the ratable benefit of Secured Parties, in the Collateral
shall be deemed to be continuously granted and perfected from the earliest date
of the granting and perfection of such liens and security interests, whether
under the Existing Loan Agreement, this Agreement or any other Financing
Agreements.

14.3 Existing Financing Agreements. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that: (a) the Existing Financing Agreements
have been duly executed and delivered by Borrowers and Guarantors and are in
full force and effect as of the date hereof and (b) the agreements and
obligations of Borrowers and Guarantors contained in the Existing Financing
Agreements constitute the legal, valid and binding obligations of each Borrower
and Guarantor, as the case may be, enforceable against such Borrower or
Guarantor, in accordance with their respective terms and no Borrower has a valid
defense to the enforcement of such obligations and (c) Agent and Lenders are
entitled to all of the rights and remedies provided for in or arising pursuant
to the Existing Financing Agreements.

14.4 Restatement.

(a) Except as otherwise stated in Section 14.2 hereof and this Section 14.4, as
of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Loan Agreement are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement and the other
Financing Agreements, except that nothing herein or in the other Financing
Agreements shall impair or adversely affect the continuation of the liability of
Borrowers and Guarantors for the Existing Loans and the Existing Letters of
Credit and all accrued and unpaid interest thereon and fees, costs, expenses and
other charges with respect thereto and the security interests, liens, hypothecs
and other interests in the Collateral heretofore granted, pledged and/or
assigned by Borrowers or Guarantors to Existing Lender, Agent or any other
Secured Party (whether directly, indirectly or otherwise).

(b) The amendment and restatement contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Existing Loans, the Existing Letters of
Credit and all

 

127



--------------------------------------------------------------------------------

accrued and unpaid interest thereon and fees with respect thereto, and the liens
and security interests securing such obligations and liabilities, which shall
not in any manner be impaired, limited, terminated, waived or released, but
shall continue in full force and effect in favor of Agent for the benefit of
itself and Secured Parties.

(c) All of the Existing Loans, the Existing Letters of Credit and all accrued
and unpaid interest thereon and fees with respect thereto shall be deemed
Obligations of Borrowers and Guarantors pursuant to the terms hereof. The
principal amount of the Existing Loans and the amount of the Existing Letters of
Credit outstanding as of the date hereof shall be allocated to the Revolving
Loans and Letters of Credit hereunder in such manner and in such amounts as
Agent shall determine in accordance with the terms hereof.

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

AGENT

     BORROWERS

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Agent and Issuing Bank

     FARMER BROS. CO.

 

By:

 

/s/ Dennis A. King

      By:    /s/ Jeffrey Wahba

Name:

 

Dennis A. King

      Name:    Jeffrey Wahba

Title:

 

Vice President

      Title:    Interim Co-Chief Executive Officer

 

LENDERS

    

WELLS FARGO BANK, NATIONAL

ASSOCIATION

     COFFEE BEAN INTERNATIONAL, INC.

 

By:

 

/s/ Dennis A. King

      By:    /s/ Jeffrey Wahba

Name:

 

Dennis A. King

      Name:    Jeffrey Wahba

Title:

 

Vice President

      Title:    Assistant-Treasurer and Director

Commitment: $85,000,000

 

    

COFFEE BEAN HOLDING CO., INC.

     GUARANTORS

 

By:

  /s/ Jeffrey Wahba       By:    /s/ Jeffrey Wahba

Name:

  Jeffrey Wahba       Name:    Jeffrey Wahba

Title:

 

Treasurer and CFO

      Title:   

Treasurer and CFO

 

    

FBC FINANCE COMPANY

    

 

By:

 

/s/ Jeffrey Wahba

      By:    /s/ Jeffrey Wahba

Name:

 

Jeffrey Wahba

      Name:    Jeffrey Wahba

Title:

 

Treasurer

      Title:    Treasurer

 

 



--------------------------------------------------------------------------------

EXHIBIT A

to

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Form of Borrowing Base Certificate

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Information Certificate

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Compliance Certificate

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Investment Liquidity Certificate

 

E-1



--------------------------------------------------------------------------------

SCHEDULE 1.63

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Existing Letters of Credit

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.107

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Permitted Holders

 

1